 



Exhibit 10.1
INDENTURE AND SERVICING AGREEMENT
Dated as of May 1, 2008
by and among
SIERRA TIMESHARE 2008-1 RECEIVABLES FUNDING, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I
DEFINITIONS
 
           
Section 1.1
  Definitions     3    
Section 1.2
  Other Definitional Provisions     29    
Section 1.3
  Intent and Interpretation of Documents     30  
 
            ARTICLE II
THE NOTES
 
           
Section 2.1
  Designation     31    
Section 2.2
  Form Generally     31    
Section 2.3
  [Reserved]     31    
Section 2.4
  Determination of LIBOR     31    
Section 2.5
  Execution, Authentication and Delivery     32    
Section 2.6
  Registration; Registration of Transfer and Exchange; Transfer Restrictions    
32    
Section 2.7
  Mutilated, Destroyed, Lost or Stolen Notes     37    
Section 2.8
  Persons Deemed Owner     38    
Section 2.9
  Payment of Principal and Interest; Defaulted Interest     38    
Section 2.10
  Cancellation     39    
Section 2.11
  Global Notes     40    
Section 2.12
  Regulation S Global Notes     41    
Section 2.13
  Special Transfer Provisions     42    
Section 2.14
  Notices to Clearing Agency     44    
Section 2.15
  Definitive Notes     44    
Section 2.16
  Payments on the Notes     45    
Section 2.17
  [Reserved]     46    
Section 2.18
  Clean-Up Call     46    
Section 2.19
  Authentication Agent     46    
Section 2.20
  Appointment of Paying Agent     47    
Section 2.21
  Confidentiality     48    
Section 2.22
  144A Information     48  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
 
           
Section 3.1
  Priority of Payments, Sequential Order Event     49    
Section 3.2
  Information Provided to Trustee     51    
Section 3.3
  Payments     51    
Section 3.4
  Collection Account     51    
Section 3.5
  Reserve Account     53    
Section 3.6
  Interest Rate Swap     54    
Section 3.7
  Custody of Permitted Investments and other Collateral     55    
Section 3.8
  [Reserved]     56  
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
           
Section 4.1
  Representations and Warranties Regarding the Issuer     56    
Section 4.2
  Representations and Warranties Regarding the Loan Files     59    
Section 4.3
  Rights of Obligors and Release of Loan Files     60  
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF REPRESENTATIONS AND
WARRANTIES
 
           
Section 5.1
  Representations and Warranties of the Issuer     61    
Section 5.2
  Eligible Loans     61    
Section 5.3
  Assignment of Representations and Warranties and Rights Under the Performance
Guaranty     64    
Section 5.4
  Release of Defective Loans     65  
 
            ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
 
           
Section 6.1
  Affirmative Covenants     66    
Section 6.2
  Negative Covenants of the Issuer     74    
 
              ARTICLE VII
SERVICING OF PLEDGED LOANS
 
           
Section 7.1
  Responsibility for Loan Administration     76    
Section 7.2
  Standard of Care     76    
Section 7.3
  Records     76  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 7.4
  Loan Schedule     77    
Section 7.5
  Enforcement     77    
Section 7.6
  Trustee and Collateral Agent to Cooperate     78    
Section 7.7
  Other Matters Relating to the Servicer     78    
Section 7.8
  Servicing Compensation     78    
Section 7.9
  Costs and Expenses     78    
Section 7.10
  Representations and Warranties of the Servicer     79    
Section 7.11
  Additional Covenants of the Servicer     80    
Section 7.12
  Servicer not to Resign     82    
Section 7.13
  Merger or Consolidation of, or Assumption of the Obligations of Servicer    
83    
Section 7.14
  Examination of Records     83    
Section 7.15
  Delegation of Duties     83    
Section 7.16
  Servicer Advances     83    
Section 7.17
  Delivery of Monthly Files     84  
 
            ARTICLE VIII
REPORTS
 
           
Section 8.1
  Monthly Servicing Report     84    
Section 8.2
  Other Data     84    
Section 8.3
  Annual Servicer’s Certificate     84    
Section 8.4
  Notices to WCF     85    
Section 8.5
  Tax Reporting     85  
 
            ARTICLE IX
CONTROL ACCOUNT
 
           
Section 9.1
  Control Account     85  
 
            ARTICLE X
INDEMNITIES
 
           
Section 10.1
  Liabilities to Obligors     85    
Section 10.2
  Tax Indemnification     86    
Section 10.3
  Servicer’s Indemnities     86    
Section 10.4
  Operation of Indemnities     86  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE XI
EVENTS OF DEFAULT
 
           
Section 11.1
  Events of Default     86    
Section 11.2
  Acceleration of Maturity; Rescission and Annulment     88    
Section 11.3
  Collection of Indebtedness and Suits for Enforcement by Trustee     88    
Section 11.4
  Trustee May File Proofs of Claim     89    
Section 11.5
  Remedies     90    
Section 11.6
  Optional Preservation of Collateral     91    
Section 11.7
  Application of Monies Collected During Event of Default     91    
Section 11.8
  Limitation on Suits by Individual Noteholders     93    
Section 11.9
  Unconditional Rights of Noteholders to Receive Principal and Interest     93  
 
Section 11.10
  Restoration of Rights and Remedies     93    
Section 11.11
  Waiver of Event of Default     94    
Section 11.12
  Waiver of Stay or Extension Laws     94    
Section 11.13
  Sale of Collateral     94    
Section 11.14
  Action on Notes     94    
Section 11.15
  Control by the Noteholders     95  
 
            ARTICLE XII
SERVICER DEFAULTS
 
           
Section 12.1
  Servicer Defaults     95    
Section 12.2
  Appointment of Successor     97    
Section 12.3
  Notification to Noteholders     97    
Section 12.4
  Waiver of Past Defaults     97    
Section 12.5
  Termination of Servicer’s Authority.     98    
Section 12.6
  Matters Related to Successor Servicer     98  
 
            ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
 
           
Section 13.1
  Duties of Trustee     99    
Section 13.2
  Certain Matters Affecting the Trustee     101    
Section 13.3
  Trustee Not Liable for Recitals in Notes or Use of Proceeds of Notes     102  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 13.4
  Trustee May Own Notes; Trustee in its Individual Capacity     103    
Section 13.5
  Trustee’s Fees and Expenses; Indemnification     103    
Section 13.6
  Eligibility Requirements for Trustee     104    
Section 13.7
  Resignation or Removal of Trustee     104    
Section 13.8
  Successor Trustee     105    
Section 13.9
  Merger or Consolidation of Trustee     105    
Section 13.10
  Appointment of Co-Trustee or Separate Trustee     105    
Section 13.11
  Trustee May Enforce Claims Without Possession of Notes     106    
Section 13.12
  Suits for Enforcement     107    
Section 13.13
  Rights of the Noteholders to Direct the Trustee     107    
Section 13.14
  Representations and Warranties of the Trustee     107    
Section 13.15
  Maintenance of Office or Agency     107    
Section 13.16
  No Assessment     107    
Section 13.17
  UCC Filings and Title Certificates     108    
Section 13.18
  Replacement of the Custodian     108  
 
            ARTICLE XIV
TERMINATION
 
           
Section 14.1
  Termination of Agreement     108    
Section 14.2
  Final Payment     108    
Section 14.3
  [Reserved]     109    
Section 14.4
  Release of Collateral     109    
Section 14.5
  Release of Defaulted Loans     109    
Section 14.6
  Release Upon Payment in Full     110  
 
            ARTICLE XV
MISCELLANEOUS PROVISIONS
 
           
Section 15.1
  Amendment     111    
Section 15.2
  Discretion with Respect to Derivative Financial Instruments     114    
Section 15.3
  Limitation on Rights of the Noteholders     114    
Section 15.4
  Governing Law     114    
Section 15.5
  Waiver of Jury Trial     114  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 15.6
  Notices     115    
Section 15.7
  Severability of Provisions     117    
Section 15.8
  Assignment     117    
Section 15.9
  Notes Non-assessable and Fully Paid     117    
Section 15.10
  Further Assurances     117    
Section 15.11
  No Waiver; Cumulative Remedies     117    
Section 15.12
  Counterparts     118    
Section 15.13
  Third-Party Beneficiaries     118    
Section 15.14
  Actions by the Noteholders     118    
Section 15.15
  Merger and Integration     118    
Section 15.16
  No Bankruptcy Petition     118    
Section 15.17
  Headings     118  

vi



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  Forms of Class A-1 Notes   A-1-1
 
  Forms of Class A-2 Notes   A-4-1
 
  Forms of Class B Notes   A-___
 
  Forms of Class C Notes   A-___  
Exhibit B
  Form of Payment and Release Certificate   B-1  
Exhibit C
  Form of Regulation S Certificate   C-1-1
 
  Form of Non-U.S. Certificate   C-2-1  
Exhibit D
  Form of Monthly Servicing Report   D-1-1
 
  Form of Servicing Officer’s Certificate   D-2-1  
Exhibit E
  Form of Annual Servicer’s Certificate   E-1  
Exhibit F
  Form of Control Agreement   F-1  
Exhibit G
  Form of Supplemental Grant   G-1  
Exhibit H
  Credit Standards and Collection Policies   H-1

vii



--------------------------------------------------------------------------------



 



SCHEDULES

  1.   Schedule of Trustee’s fees.     2.   List of Control Account Banks.    
3.   Schedule for Collateral Agent’s and Custodian’s Fees

viii



--------------------------------------------------------------------------------



 



INDENTURE AND SERVICING AGREEMENT
     THIS INDENTURE AND SERVICING AGREEMENT dated as of May 1, 2008 is by and
among SIERRA TIMESHARE 2008-1 RECEIVABLES FUNDING, LLC, a limited liability
company organized under the laws of the State of Delaware, as issuer, WYNDHAM
CONSUMER FINANCE, INC., a Delaware corporation, as Servicer, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as trustee and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as collateral agent. This
Indenture may be supplemented and amended from time to time in accordance with
Article XV hereof.
RECITALS
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its loan backed notes as provided herein.
     All covenants and agreements made by the Issuer herein are for the benefit
and security of the Trustee, acting on behalf of the Noteholders and the Swap
Counterparty.
     The Issuer is entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee as provided herein, the valid obligations of the Issuer
and to make this Indenture a valid agreement of the Issuer, enforceable in
accordance with its terms.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
each party agrees as follows for the benefit of the other parties and for the
benefit of the Noteholders and the Swap Counterparty.
GRANTING CLAUSES
     The Issuer hereby Grants to the Collateral Agent, for the benefit and
security of the Trustee, acting on behalf of the Noteholders and the Swap
Counterparty, all of the Issuer’s right, title and interest, whether now owned
or hereafter acquired, in, to and under the following:

  (a)   all Pledged Loans and all Collections, together with all other Pledged
Assets;     (b)   the Collection Account and all money, investment property,
instruments and other property credited to, carried in or deposited in the
Collection Account;     (c)   all money, investment property, instruments and
other property credited to, carried in the Control Account or any other bank or
account into which Collections are deposited, to the extent such money,
investment property, instruments and other property constitutes Collections;

 



--------------------------------------------------------------------------------



 



  (d)   the Reserve Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Reserve Account;    
(e)   the Interest Rate Swap;     (f)   all rights, remedies, powers, privileges
and claims of the Issuer under or with respect to the Term Purchase Agreement,
the Sale and Assignment Agreement and the Master Loan Purchase Agreements,
including, without limitation, all rights of the Issuer to enforce all payment
obligations of the Depositor, Sierra 2002 and each Seller and all rights to
collect all monies due and to become due to the Issuer from the Depositor,
Sierra 2002 or any Seller under or in connection with the Term Purchase
Agreement, the Sale and Assignment Agreement or the Master Loan Purchase
Agreements (including without limitation all interest and finance charges for
late payments and proceeds of any liquidation or sale of Pledged Loans or resale
of Vacation Ownership Interests and all other Collections on the Pledged Loans)
and all other rights of the Issuer to enforce the Term Purchase Agreement, the
Sale and Assignment Agreement and the Master Loan Purchase Agreements;     (g)  
all Assigned Rights with respect to the Pledged Loans and the Pledged Assets
including, without limitation, all rights to enforce payment obligations of the
Depositor, Sierra 2002 and each Seller and all rights to collect all monies due
and to become due to the Issuer from the Depositor, Sierra 2002 or any Seller
under or in connection with the Pledged Loans (including without limitation all
interest and finance charges for late payments accrued thereon and proceeds of
any liquidation or sale of Pledged Loans or resale of Vacation Ownership
Interests and all other Collections on the Pledged Loans);     (h)   all
certificates and instruments, if any, from time to time representing or
evidencing any of the foregoing property described in clauses (a) through
(g) above;     (i)   all present and future claims, demands, causes of and
choses in action in respect of any of the foregoing and all interest, principal,
payments and distributions of any nature or type on any of the foregoing;    
(j)   all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas and other minerals, consisting of,
arising from, or relating to, any of the foregoing;     (k)   all proceeds of
the foregoing property described in clauses (a) through (j) above, any security
therefor, and all interest, dividends, cash, instruments, financial assets and
other investment property and other property from time to time received,
receivable or otherwise distributed in respect of, or

2



--------------------------------------------------------------------------------



 



      in exchange for or on account of the sale, condemnation or other
disposition of, any or all of the then existing property described in clauses
(a) through (l) herein, and including all payments under insurance policies
(whether or not a Seller or an Originator, the Depositor, Sierra 2002, the
Issuer, the Collateral Agent or the Trustee is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the Collateral; and     (l)   all proceeds of
the foregoing.

The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Notes equally and ratably without
prejudice, priority or distinction among any Notes by reason of difference in
time of issuance or otherwise, except as otherwise expressly provided in this
Indenture and to secure (i) the payment of all amounts due on the Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under this Indenture and the Notes and (iii) compliance by
the Issuer with the provisions of this Indenture and the Notes. This Indenture
is a security agreement within the meaning of the UCC.
     The Collateral Agent and the Trustee acknowledge the Grant of the
Collateral, and the Collateral Agent accepts the Collateral in trust hereunder
in accordance with the provisions hereof and agrees to perform the duties herein
to the end that the interests of the Noteholders may be adequately and
effectively protected.
     The Trustee and the Collateral Agent each acknowledges that it has entered
into the Collateral Agency Agreement pursuant to which the Collateral Agent acts
as agent for the benefit of the Trustee for the purpose of maintaining a
security interest in the Collateral. The Trustee and the Noteholders are bound
by the terms of the Collateral Agency Agreement by the Trustee’s execution
thereof on their behalf.
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions
     Whenever used in this Indenture, the following words and phrases shall have
the following meanings:
     “Account” shall mean the Collection Account or the Reserve Account, and
“Accounts” shall mean the Collection Account and the Reserve Account.
     “Accrued Interest” shall mean, with respect to each Class of Notes, an
amount equal to the sum of (i) the interest accrued during the related Interest
Accrual Period at the applicable Note Interest Rate on the Adjusted Principal
Amount of such Class of Notes as of the immediately preceding Payment Date (or,
in the case of the initial Payment Date, the Adjusted Principal Amount as of the
Closing Date) and (ii) any amounts payable pursuant to clause (i) above for such
Class of Notes from all prior Payment Dates remaining unpaid, if any, plus, to
the

3



--------------------------------------------------------------------------------



 



extent permitted by law, interest thereon for each Interest Accrual Period for
such Class of Notes at the applicable Note Interest Rate.
     “Adjusted Principal Amount” shall mean, on any Payment Date and for any
Class of Notes, the Principal Amount of such Class as of the prior Payment Date
(or, with respect to the first Payment Date, as of the Closing Date) minus the
sum of (i) the amount of all principal distributions actually made to such Class
on the current Payment Date and (ii) the Adjustment Amount for such Class on the
current Payment Date. In no event will the Adjusted Principal Amount of any
Class exceed the Principal Amount of such Class or be a number less than zero.
On the Closing Date, the Adjusted Principal Amount of any Class is equal to the
Initial Principal Amount of such Class.
     “Adjustment Amount” shall mean, for the Class A-1 Notes, the Class A-1
Adjustment Amount, for the Class A-2 Notes, the Class A-2 Adjustment Amount, for
the Class B Notes, the Class B Adjustment Amount and for the Class C Notes, the
Class C Adjustment Amount.
     “Administrative Services Agreement” shall mean either the Administrative
Services Agreement dated as of August 29, 2002 by and between the Depositor and
the Administrator or the Administrative Services Agreement dated as of March 18,
2008 by and between the Issuer and the Administrator, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms of the respective agreements.
     “Administrator” shall mean, with respect to the Administrative Services
Agreements, WCF, as administrator with respect to the Depositor and the Issuer,
respectively, or any other entity which becomes the Administrator under the
terms of the applicable Administrative Services Agreement.
     “Affiliate” shall mean, when used with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, and “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Aggregate Adjustment Amount” shall mean, on any Payment Date, the amount
by which the Aggregate Principal Amount, after giving effect to any principal
distributions made on all Classes on such Payment Date, exceeds the Aggregate
Loan Balance as of the last day of the Due Period related to such Payment Date.
     “Aggregate Default Rate” shall mean as of any Determination Date, a
percentage obtained by dividing (i) the sum of the outstanding principal balance
of each Pledged Loan (each such principal balance determined as of the day
immediately preceding the date on which such Pledged Loan became a Defaulted
Loan) that became a Defaulted Loan during the period commencing with the Cut-Off
Date and ending at the end of the prior Due Period by (ii) the Aggregate Loan
Balance as of the Cut-Off Date.
     “Aggregate Loan Balance” shall mean, as of any time, the sum of the
outstanding principal balances due under or in respect of all Pledged Loans,
excluding Defaulted Loans.

4



--------------------------------------------------------------------------------



 



     “Aggregate Principal Amount” shall mean the sum of the Principal Amounts
for all Classes of Notes.
     “Assigned Rights” shall mean all rights of the Depositor with respect to
the Pledged Loans and related Transferred Assets including, but not limited to,
the right to sell Defective Loans to the Sellers or to cause the Sellers to
purchase Defective Loans from the Issuer; provided, however, that the Assigned
Rights do not include any rights in, to or under the 2002 Performance Guaranty.
     “Assignment of Mortgage” shall mean any assignment (including any
collateral assignment) of any Mortgage.
     “Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.
     “Authorized Officer” shall mean, with respect to the Issuer, any officer
who is authorized to act for the Issuer in matters relating to the Issuer, and
with respect to the Trustee, a Responsible Officer. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.
     “Available Funds” for any Payment Date shall mean an amount equal to the
sum of (i) all payments (including prepayments—which include prepayments related
to Timeshare Upgrades) of principal, interest and fees (which, for the sake of
clarity, excludes maintenance fees assessed with respect to POAs) collected from
or on behalf of the Obligors during the related Due Period on the Pledged Loans;
(ii) any Servicer Advances made on or prior to the Payment Date with respect to
payments due from the Obligors on the Pledged Loans during the related Due
Period; (iii) all amounts received during the related Due Period as the Release
Price paid to the Trustee for the release from the Lien of this Indenture
securing the Notes of any Pledged Loan that has become a Defaulted Loan;
(iv) all Net Liquidation Proceeds from the disposition of Pledged Assets
securing Defaulted Loans received during the related Due Period; (v) the amounts
received during the related Due Period by the Trustee as the Release Price in
connection with the release of a Defective Loan; (vi) all other proceeds of the
Collateral received by the Trustee or the Servicer during the related Due
Period; (vii) the amount in excess of the Reserve Required Amount, if any,
withdrawn from the Reserve Account in accordance with subsection 3.5(c) of this
Indenture and deposited in the Collection Account on such Payment Date; and
(viii) all amounts received by the Issuer under the Interest Rate Swap in
connection with such Payment Date.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of
the United States Code, as amended.
     “Benefit Plan” shall mean any “employee pension benefit plan” as defined in
ERISA which is subject to Title IV of ERISA (other than a “multiemployer plan,”
as defined in Section 4001 of ERISA) and to which the Issuer, any eligible
Seller or any ERISA Affiliate of the Issuer has liability, including any
liability by reason of having been a substantial employer within the

5



--------------------------------------------------------------------------------



 



meaning of Section 4063 of ERISA for any time within the preceding five years or
by reason of being deemed to be a contributing sponsor under Section 4069 of
ERISA.
     “Business Day” shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions in New York, New York, Minneapolis,
Minnesota, Las Vegas, Nevada, Rocklin, California or the city in which the
Corporate Trust Office of the Trustee is located are authorized or obligated by
law or executive order to be closed.
     “Calculation Date” shall mean the close of business on the last Business
Day of the related Due Period.
     “Cash Accumulation Event” shall mean the occurrence of any of the following
events:
          (i) on any Determination Date, the average of the Delinquency Ratios
for the three immediately preceding Due Periods is greater than 5.0%;
          (ii) on any Determination Date, the average of the Default Percentages
for the four immediately preceding Due Periods is greater than the applicable
Default Percentage Threshold; or
          (iii) on any Determination Date, the Aggregate Default Rate is greater
than 23%.
     A Cash Accumulation Event described in clause (i) above shall continue
until the average of the Delinquency Ratios for the three immediately preceding
Due Periods is equal to or less than 5.0% for three consecutive Determination
Dates. A Cash Accumulation Event described in clause (ii) above shall continue
until the average of the Default Percentages for the four immediately preceding
Due Periods is equal to or less than the applicable Default Percentage Threshold
for three consecutive Determination Dates. A Cash Accumulation Event described
in clause (iii) above will continue until the Notes have been paid in full.
     “Certificate of Authentication” shall have the meaning set forth in
Section 2.2.
     “Class” shall mean the Class A-1 Notes, the Class A-2 Notes, the Class B
Notes and the Class C Notes.
     “Class A Note Purchase Agreement” shall mean the Note Purchase Agreement
relating to the purchase and sale of the Class A Notes dated April 25, 2008
among the Issuer, the Sellers, the Depositor and the Initial Purchasers of the
Class A Notes named therein.
     “Class A Notes” shall mean the Class A-1 Notes and the Class A-2 Notes.
     “Class A-1 Adjustment Amount” shall mean, on any Payment Date, the lesser
of (i) the Principal Amount of the Class A-1 Notes after giving effect to any
principal distributions made on such Class on such Payment Date, and (ii) the
product of (a) a fraction the numerator of which is the amount determined
pursuant to clause (i) above and the denominator of which is the Principal
Amount of the Class A Notes after giving effect to any principal distributions
made on the Class A Notes on such Payment Date and (b) the amount by which the
Aggregate Adjustment

6



--------------------------------------------------------------------------------



 



Amount exceeds the aggregate of the Principal Amounts of the Class B Notes and
the Class C Notes, after giving effect to all principal distributions made to
such Class B Notes and Class C Notes on such Payment Date.
     “Class A-1 Notes” shall mean any of the $79,900,000 7.24% Vacation
Timeshare Loan Backed Notes, Series 2008-1, Class A-1, due 2020.
     “Class A-2 Adjustment Amount” shall mean , on any Payment Date, the lesser
of (i) the Principal Amount of the Class A-2 Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
product of (a) a fraction the numerator of which is the amount determined
pursuant to clause (i) above and the denominator of which is the Principal
Amount of the Class A Notes after giving effect to any principal distributions
made on the Class A Notes on such Payment Date and (b) the amount by which the
Aggregate Adjustment Amount exceeds the aggregate of the Principal Amounts of
the Class B Notes and the Class C Notes, after giving effect to all principal
distributions made to such Class B Notes and Class C Notes on such Payment Date.
     “Class A-2 Notes” shall mean any of the $50,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2008-1, Class A-2, due 2020.
     “Class B Adjustment Amount” shall mean, on any Payment Date, the lesser of
(i) the Principal Amount of the Class B Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
amount by which the Aggregate Adjustment Amount exceeds the aggregate of the
Principal Amounts of the Class C Notes, after giving effect to all principal
distributions made to such Class C Notes on such Payment Date.
     “Subordinated Note Purchase Agreement” shall mean the Note Purchase
Agreement relating to the purchase and sale of the Class B Notes and the Class C
Notes dated April 25, 2008 among the Issuer, the Sellers, the Depositor and the
Initial Purchasers of the Class B Notes and the Class C Notes named therein.
     “Class B Notes” shall mean any of the $29,590,000 8.21% Vacation Timeshare
Loan Backed Notes, Series 2008-1, Class B, due 2020.
     “Class C Adjustment Amount” shall mean, on any Payment Date, the lesser of
(i) the Principal Amount of the Class C Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
Aggregate Adjustment Amount for such Payment Date.
     “Class C Notes” shall mean any of the $40,510,000 9.17% Vacation Timeshare
Loan Backed Notes, Series 2008-1, Class C, due 2020.
     “Class Percentages” shall mean for each Class, at any time, the percentage
equivalent of a fraction the numerator of which is the Principal Amount of such
Class and the denominator of which is the Aggregate Principal Amount of all
Classes.
     “Clearing Agency” shall mean an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.

7



--------------------------------------------------------------------------------



 



     “Clearing Agency Custodian” shall mean the entity maintaining possession of
the Global Notes for the Clearing Agency.
     “Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
     “Clearstream” shall mean Clearstream, Luxembourg, société anonyme, a
professional depository incorporated under the laws of Luxembourg, and its
successors.
     “Closing Date” shall mean May 1, 2008.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning specified in the Granting Clause of
this Indenture.
     “Collateral Agency Agreement” shall mean the Collateral Agency Agreement
dated as of January 15, 1998 by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended, including as amended by the Fourteenth
Amendment to the Collateral Agency Agreement dated as of May 1, 2008 and all
prior amendments, by and among the Collateral Agent, the Sierra 2002 Trustee and
other secured parties, as such Collateral Agency Agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
     “Collateral Agent” shall mean U.S. Bank National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.
     “Collection Account” shall mean the account described in Section 3.4 hereof
and established for the deposit of Collections and other amounts as provided in
this Indenture.
     “Collections” shall mean, with respect to any Pledged Loan, all funds,
collections and other proceeds of such Pledged Loan paid by or on behalf of the
Obligor after the Cut-Off Date, including without limitation (i) all Scheduled
Payments or recoveries (subject to Section 7.5(g)) made in the form of money,
checks and like items to, or a wire transfer or an automated clearinghouse
transfer received in, the Control Account or otherwise received by the Issuer,
the Servicer or the Trustee in respect of such Pledged Loan, (ii) all amounts
received by the Issuer, the Servicer or the Trustee in respect of any Insurance
Proceeds relating to such Pledged Loan or the related Vacation Ownership
Interest and (iii) all amounts received by the Issuer, the Servicer or the
Trustee in respect of any proceeds of a condemnation of property in any Resort,
which proceeds relate to such Pledged Loan or the related Vacation Ownership
Interest.
     “Control Account” shall mean any of the accounts established pursuant to a
Control Agreement.
     “Control Account Bank” shall mean the commercial bank holding the Control
Account.

8



--------------------------------------------------------------------------------



 



     “Control Agreement” shall mean any agreement substantially in the form of
Exhibit F by and between the Issuer, the Trustee, the Collateral Agent, the
Servicer and the Control Account Bank, which agreement sets forth the rights of
the Issuer, the Trustee, the Collateral Agent and the Control Account Bank, with
respect to the disposition and application of the Collections deposited in the
Control Account, including without limitation the right of the Trustee to direct
the Control Account Bank to remit all Collections directly to the Trustee.
     “Control Party” shall mean Noteholders representing 66 2/3% of the
Aggregate Principal Amount of the Notes.
     “Corporate Trust Office” shall mean the office of the Trustee at which at
any particular time its corporate trust business is administered, which office
at the date of the execution of this Indenture is located at MAC N9311-161,
Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention:
Corporate Trust Services-Asset-Backed Administration.
     “Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
     “Credit Standards and Collection Policies” shall mean, if the Servicer is
WCF or an Affiliate of WCF, the individual credit standards established by WVRI
and WRDC and the collection policies established by WCF, attached hereto as
Exhibit H and as amended from time to time in accordance with the restrictions
of this Indenture, and if there is a Successor Servicer that is not an Affiliate
of WCF, the collection policies of such Person for loans similar to the Pledged
Loans.
     “Custodial Agreement” shall mean the Tenth Amended and Restated Custodial
Agreement dated as of May 1, 2008 by and among the Issuer, Sierra 2002, Sierra
2003-2, the Depositor, WVRI, WCF, WRDC, U.S. Bank National Association, as
Custodian, the Trustee and the Collateral Agent, the Sierra 2002 Trustee, the
Sierra 2003-2 Trustee, the Sierra 2004-1 Trustee, the Sierra 2005-1 Trustee, the
Sierra 2006-1 Trustee, the Premium 2007-A Trustee, the Sierra 2007-1 Trustee,
the Sierra 2007-2 Trustee and other parties as described therein as the same may
be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
     “Custodian” shall mean, at any time, the custodian under the Custodial
Agreement.
     “Customary Practices” shall, with respect to the servicing and
administration of any Pledged Loans, have the meaning assigned to that term in
the Purchase Agreement under which such Loan was transferred from the Seller to
the Depositor.
     “Cut-Off Date” shall mean, with respect to the Pledged Loans, the close of
business on February 29, 2008.
     “Debt” of any Person shall mean (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) obligations of such Person
as lessee under leases which have been or should be, in accordance with GAAP,
recorded as capital leases, (e) obligations secured by any lien, security

9



--------------------------------------------------------------------------------



 



interest or other charge upon property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, (f) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above, and (g) liabilities of such Person in respect of unfunded
vested benefits under Benefit Plans covered by Title IV of ERISA.
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Defaulted Loan” shall mean any Pledged Loan (a) for which any portion of a
Scheduled Payment is delinquent more than 119 days, (b) with respect to which
the Servicer shall have determined in good faith that the related Obligor will
not resume making Scheduled Payments, (c) for which the related Obligor shall
have become the subject of a proceeding under a Debtor Relief Law or (d) for
which cancellation or foreclosure actions have been commenced.
     “Default Percentage” shall mean, for any Due Period, the percentage
equivalent of a fraction the numerator of which is the sum of the outstanding
principal balance of each Pledged Loan (each such principal balance determined
as of the day immediately preceding the date on which such Pledged Loan became a
Defaulted Loan) that became a Defaulted Loan during such Due Period, and the
denominator of which is the Aggregate Loan Balance as of the last day of such
Due Period.
     “Default Percentage Threshold” shall mean, for any Determination Date,
1.00%.
     “Defective Loan” shall mean any Pledged Loan with an uncured material
breach (with all breaches that give rise to actual rescission being deemed
material on a Pledged Loan by Pledged Loan basis) of any representation or
warranty of the Issuer set forth in Section 5.2 of this Indenture.
     “Definitive Notes” shall have the meaning set forth in Section 2.11.
     “Delinquency Ratio” shall mean, for any Due Period, a fraction the
numerator of which is the sum of the outstanding principal balance of each
Pledged Loan (each such principal balance determined as of the last day of such
Due Period) which is a Delinquent Loan as of the last day of such Due Period and
the denominator of which is the Aggregate Loan Balance as of the last day of
such Due Period.
     “Delinquent Loan” shall mean a Pledged Loan for which all or a portion of
the Scheduled Payments are more than 60 days delinquent, other than a Pledged
Loan that is a Defaulted Loan.
     “Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited
liability company.

10



--------------------------------------------------------------------------------



 



     “Depository Agreement” shall mean the agreement among the Issuer, the
Trustee and The Depository Trust Company.
     “Determination Date” shall mean, with respect to any Payment Date, the
fifth Business Day preceding such Payment Date.
     “Distribution Compliance Period” shall have the meaning specified in
Rule 902 of Regulation S under the Securities Act.
     “Due Period” shall mean, for the Payment Date occurring in May 2008, the
two full calendar months preceding such Payment Date, and for each other Payment
Date, the immediately preceding calendar month.
     “DWAC” shall have the meaning set forth in subsection 2.13(a).
     “Eligible Account” means either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each Rating Agency in one of its generic rating
categories which signifies investment grade.
     “Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “Fl” by Fitch, “A-l” by
S&P or “P-l” by Moody’s, and the long term unsecured indebtedness of which is
rated at least “A” by Fitch, “A” by S&P or “A2” by Moody’s.
     “Eligible Loan” shall have the meaning assigned to that term in
Section 5.2.
     “Equity Percentage” shall mean, with respect to a Loan, the percentage
equivalent of a fraction the numerator of which is the excess of (A) the
Timeshare Price of the related Vacation Ownership Interest relating to the Loan
paid or to be paid by an Obligor over (B) the outstanding principal balance of
such Loan at the time of sale of such Vacation Ownership Interest to such
Obligor (less the amount of any valid check presented by such Obligor at the
time of such sale that has cleared the payment system), and the denominator of
which is the Timeshare Price of the related Vacation Ownership Interest,
provided that any cash down payments or principal payments made on any initial
Loan that have been fully prepaid as part of a Timeshare Upgrade and financed
down payments under such initial Loan financed over a period not exceeding six
months from the date of origination of such Loan that have actually been paid
within such six-month period shall be included in clause (A) above for purposes
of calculating the numerator of such fraction.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of

11



--------------------------------------------------------------------------------



 



the Code) as such Person; or (ii) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with such Person.
     “Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of
the Euroclear System, and its successors and assigns in such capacity.
     “Euroclear Participants” shall mean the participants of the Euroclear
System, for which the Euroclear System holds securities.
     “Event of Default” shall mean the events designated as Events of Default
under Section 11.1 of this Indenture.
     “Exchange Act” shall mean the U. S. Securities Exchange Act of 1934, as
amended.
     “Exchange Date” shall have the meaning specified in subsection 2.9(d).
     “Extra Principal Distribution Amount,” shall mean, on any Payment Date, the
lesser of (i) the amount by which Available Funds exceeds the amount required to
be distributed on such Payment Date pursuant to clauses FIRST through NINTH,
inclusive, of the Priority of Payments and (ii) the Overcollateralization
Deficiency Amount on such Payment Date.
     “FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between WVRI, and certain of its subsidiaries and third party developers, as
the same has been amended prior to the date of this Indenture and as the same
may be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
     “FairShare Plus” shall mean the program pursuant to which the occupancy and
use of a Vacation Ownership Interest is assigned to the trust created by the
FairShare Plus Agreement in exchange for annual symbolic points that are used to
establish the location, timing, length of stay and unit type of a vacation,
including without limitation systems relating to reservations, accounting and
collection, disbursement and enforcement of assessments in respect of
contributed units.
     “Financing Statements” shall mean, collectively, the UCC financing
statements and the amendments thereto to be authorized and delivered in
connection with any of the transactions contemplated hereby or any of the other
Transaction Documents.
     “Fitch” shall mean Fitch, Inc. or any successor thereto.
     “Fixed Amount” shall mean, for any Payment Date, an amount equal to the
fixed amount payable by the Issuer to the Swap Counterparty for such date
pursuant to the Interest Rate Swap.
     “Fixed Week” shall mean a Vacation Ownership Interest representing a fee
simple interest in a lodging unit at a Resort that entitles the related Obligor
to occupy such lodging unit for a specified one-week period each year.

12



--------------------------------------------------------------------------------



 



     “Floating Amount” shall mean, for any Payment Date an amount equal to the
floating amount payable by the Swap Counterparty to the Issuer for such date
pursuant to the Interest Rate Swap.
     “FMB” shall mean Fairfield Myrtle Beach, Inc., a Delaware corporation.
     “Foreign Clearing Agency” shall mean Clearstream and the Euroclear
Operator.
     “Fractional Interest” shall mean a fractional ownership interest as tenant
in common in an individual lodging unit in a Resort.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States.
     “Global Notes” shall mean the Rule 144A Global Note and the Regulation S
Global Note.
     “Grant” shall mean, as to any asset or property, to pledge, assign and
grant a security interest in such asset or property. A Grant of any item of
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without limitation the immediate
and continuing right to claim, collect, receive and give receipt for principal,
interest and other payments in respect of such item of Collateral, principal and
interest payments and receipts in respect of the Permitted Investments,
Insurance Proceeds, purchase prices and all other monies payable thereunder and
all income, proceeds, products, rents and profits thereof, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all such rights and options, to bring Proceedings in the name of the
Granting party or otherwise, and generally to do and receive anything which the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.
     “Green Loan” shall mean a Loan the proceeds of which are used to finance
the purchase of a Green Vacation Ownership Interest.
     “Green Vacation Ownership Interest” shall mean a Vacation Ownership
Interest for which construction on the related Resort has not yet begun or is
subject to completion.
     “Indenture” shall mean this Indenture and Servicing Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with its terms.
     “Independent Director” shall have the meaning assigned to the term in
subsection 6.1(m).
     “Initial Principal Amount” shall mean the aggregate amount of $200,000,000
of the Notes composed of the initial principal amounts of $79,900,000 of the
Class A-1 Notes, $50,000,000 of the Class A-2 Notes, $29,590,000 of the Class B
Notes and $40,510,000 of the Class C Notes at the time such Notes were issued.
     “Initial Purchasers” shall mean (i) with respect to the Class A Notes,
Greenwich Capital Markets, Inc., Credit Suisse Securities (USA) LLC and Barclays
Capital Inc. and (ii) with respect

13



--------------------------------------------------------------------------------



 



to the Class B Notes and the Class C Notes, Greenwich Capital Markets, Inc. and
Credit Suisse Securities (USA) LLC.
     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.
     “Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
     “Installment Contract” shall mean an installment sale contract as defined
in the applicable Purchase Agreement.
     “Insurance Proceeds” shall have the meaning assigned to that term in the
applicable Purchase Agreement.
     “Interest Accrual Period” shall mean, with respect to the Notes for any
Payment Date, the period beginning on and including the immediately preceding
Payment Date and ending on and excluding such Payment Date, except that the
first Interest Accrual Period will begin on and include May 1, 2008 and end on
and exclude the May 2008 Payment Date.
     “Interest Carry-Forward Amount” shall mean, for any Class on any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the applicable Note Interest Rate for such Class on the excess, if any, of
the Principal Amount of such Class over the Adjusted Principal Amount of such
Class, in each case as of the prior Payment Date and (ii) any amounts payable
pursuant to clause (i) above for such Class from all prior Payment Dates
remaining unpaid, if any, plus, to the extent permitted by law, interest thereon
for each Interest Accrual Period for such Class at the applicable Note Interest
Rate. Interest Carry-Forward Amounts with respect to the Fixed Rate Notes will
be computed on the basis of a 360-day year consisting of twelve 30-day months
and Interest Carry-Forward Amounts on the Floating Rate Notes will be calculated
on the basis of a 360-day year and the actual number of days that elapsed during
the related Interest Accrual Period.
     “Interest Rate Swap” shall mean the ISDA Master Agreement, together with
the Schedule thereto, the “Credit Support Annex” and the “Confirmation For U.S.
Dollar Interest Rate Swap

14



--------------------------------------------------------------------------------



 



Transaction Under 1992 Master Agreement,” each dated as of May 1, 2008 between
the Issuer and the Swap Counterparty, as such Interest Rate Swap may be amended,
modified or replaced.
     “Interval Interest” shall mean an interest in the Bentley Brook Mountain
Club which interest entitles the owner to occupy, exchange, or rent a week or
period in a resort unit at such resort on a reservation basis.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended.
     “Issuer” shall mean Sierra Timeshare 2008-1 Receivables Funding, LLC, a
Delaware limited liability company and its successors and assigns.
     “Issuer Order” shall mean a written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer.
     “Kona Loan” shall mean any Loan which was acquired by WVRI from Kona
Hawaiian Vacation Ownership, LLC.
     “LIBOR” shall mean, for any Interest Accrual Period, the London interbank
offered rate for one-month United States dollar deposits determined by the
Trustee on the LIBOR Determination Date for such Interest Accrual Period in
accordance with the provisions of Section 2.4.
     “LIBOR Determination Date” shall mean, with respect to each Interest
Accrual Period, the second London Business Day immediately preceding the first
day of such Interest Accrual Period.
     “Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
     “LLC Agreement” shall mean the Limited Liability Company Agreement of
Sierra Timeshare 2008-1 Receivables Funding, LLC dated as of March 18, 2008 as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms.
     “Loan” shall mean each loan, installment contract, contract for deed or
contract or note secured by a mortgage, deed of trust, vendor’s lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Vacation Ownership Interests.
     “Loan Balance” shall mean the outstanding principal balance due under or in
respect of a Pledged Loan (including a Defaulted Loan (until it becomes a
Released Pledged Loan)).

15



--------------------------------------------------------------------------------



 



     “Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
     “Loan File” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
     “Loan Rate” shall mean the annual rate at which interest accrues on any
Pledged Loan, as modified from time to time in accordance with the terms of any
related Credit Standards and Collection Policies.
     “Loan Schedule” shall mean the Loan Schedule containing information about
the Pledged Loans, which Loan Schedule is delivered electronically by the Issuer
to the Trustee as of the Closing Date and as such schedule is amended by
delivery electronically by the Issuer to the Trustee of information relating to
the release of Pledged Loans or the Grant of Qualified Substitute Loans.
     “London Business Day” shall mean a day on which banks are open for dealing
in foreign currency and exchange in London.
     “Lot” shall mean a fully or partially developed parcel of real estate.
     “Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank,
Diners Club International Ltd. or JCB credit card affiliate or member entity.
     “Majority Holders” shall mean with respect to all Notes issued and
outstanding, the holders of greater than fifty percent of the Aggregate
Principal Amount of all Notes.
     “Master Loan Purchase Agreement” shall mean the WVRI Master Loan Purchase
Agreement or the WRDC Master Loan Purchase Agreement.
     “Material Adverse Effect” shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on:

  (a)   the business, properties, operations or condition (financial or
otherwise) of such Person;     (b)   the ability of such Person to perform its
respective obligations under any of the Transaction Documents to which it is a
party;     (c)   the validity or enforceability of, or collectibility of amounts
payable under, this Indenture (if such Person is a party to this Indenture) or
any of the Transaction Documents to which it is a party;     (d)   the status,
existence, perfection or priority of any Lien arising through or under such
Person under any of the Transaction Documents to which it is a party; or

16



--------------------------------------------------------------------------------



 



  (e)   the value, validity, enforceability or collectibility of the Pledged
Loans or any of the other Pledged Assets.

     “Member” shall have the meaning assigned thereto in the LLC Agreement.
     “Monthly Collateral Agent Fee” shall mean, with respect to any Payment
Date, the amount due to the Collateral Agent for fees related to the Collateral
for the Series 2008-1 Notes calculated in accordance with Schedule 3 attached
hereto.
     “Monthly Custodian Fee” shall mean, with respect to each Payment Date, the
amount due to the Custodian under the Custodial Agreement for fees related to
the Pledged Loans and related Pledged Assets, such amounts to be calculated in
accordance with Schedule 3 attached hereto.
     “Monthly Principal” shall mean on any Payment Date, the sum of (i) the
principal portion of Scheduled Payments collected during the related Due Period
on the Pledged Loans; (ii) the principal portion of Servicer Advances, if any,
with respect to the related Due Period; (iii) the principal amount of any
prepayments (including prepayments relating to Timeshare Upgrades) collected on
any Pledged Loan during the related Due Period; (iv) principal proceeds from the
purchase by the Sellers of any Pledged Loans that have become Defaulted Loans
during the related Due Period; and (v) the principal proceeds of any repurchase
of a Defective Loan funded by a Seller or the Performance Guarantor or any
deposit in respect of a Defective Loan by the Issuer during the related Due
Period.
     “Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a)1.10% and (b) the
Aggregate Loan Balance of the Pledged Loans at the beginning of such Due Period;
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer a fee, which with the consent of the Majority
Holders, may be a higher fee.
     “Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.1.
     “Monthly Trustee Fee” shall mean, in respect of any Due Period, an amount
equal to $0 as an administration fee.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
     “Moody’s Short-term Rating” shall mean a rating assigned by Moody’s under
its short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.
     “Mortgage” shall mean any mortgage, deed of trust, purchase money deed of
trust or deed to secure debt encumbering the related Vacation Ownership
Interest, granted by the related Obligor to the Originator of a Loan to secure
payments or other obligations under such Loan.
     “Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan
which is a Pledged Loan and which has not been released from the Lien of this
Indenture, the proceeds of the sale, liquidation or other disposition of the
Defaulted Loan or the Pledged Assets or other

17



--------------------------------------------------------------------------------



 



collateral securing such Defaulted Loan, after deduction of costs and expenses
as provided in Section 7.5(g).
     “Net Swap Payment” shall mean, for any Payment Date, the amount, if any, by
which the Fixed Amount for such date exceeds the Floating Amount for such date.
     “Net Swap Receipt” shall mean, for any Payment Date, the amount, if any, by
which the Floating Amount for such date exceeds the Fixed Amount for such date.
     “Nominee” shall have the meaning set forth in the Purchase Agreements.
     “Non-U.S. Certificate” shall have the meaning set forth in subsection
2.12(b).
     “Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
     “Note Interest Rate” shall mean with respect to each Class of Notes, the
respective rate per annum set forth below:

      Class of Notes   Note Interest Rate
Class A-1 Notes
  7.24%
Class A-2 Notes
  LIBOR plus 4.00%
Class B Notes
  8.21%
Class C Notes
  9.17%

     “Note Owner” shall mean, with respect to a Note, the Person who is the
owner of a beneficial interest in such Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Purchase Agreements” shall mean the Class A Note Purchase Agreement
and the Subordinated Note Purchase Agreement.
     “Note Register” shall have the meaning specified in Section 2.6.
     “Note Registrar” shall have the meaning specified in Section 2.6.
     “Notes” shall mean the Sierra Timeshare 2008-1 Receivables Funding, LLC
Vacation Timeshare Loan Backed Notes, Series 2008-1.
     “Obligor” shall mean, with respect to any Pledged Loan, the Person or
Persons obligated to make Scheduled Payments thereon.
     “Offering Circular” shall mean the final Offering Circular dated April 25,
2008 relating to the Notes.

18



--------------------------------------------------------------------------------



 



     “Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
     “Operating Agreement” shall mean the Fifteenth Amended and Restated
Operating Agreement dated as of May 1, 2008 by and between WVRI, FMB, WCF, Kona
Hawaiian Vacation Ownership, LLC, the VB Subsidiaries, Shawnee Development,
Inc., Eastern Resorts Company, LLC, BHV Development, Inc., WRDC and other
parties as described therein, as the same may be further amended, supplemented
or otherwise modified from time to time hereafter in accordance with its terms.
     “Opinion of Counsel” shall mean a written opinion of counsel who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Trustee.
     “Originator” shall have the meaning, with respect to any Pledged Loan,
assigned to such term in the applicable Purchase Agreement or, if such term is
not so defined, the entity which originates or acquires Loans and transfers such
Loans to a Seller.
     “Overcollateralization Amount,” shall mean on any Payment Date, the excess,
if any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the Aggregate Principal Amount on such Payment Date, after
taking into account any distributions of principal to the Noteholders on such
Payment Date.
     “Overcollateralization Deficiency Amount” shall mean, for any Payment Date,
the excess, if any, of (i) the Required Overcollateralization Amount on such
Payment Date over (ii) the Pro Forma Overcollateralization Amount on such
Payment Date.
     “Overcollateralization Release Amount,” shall mean (i) on any Payment Date
on or after the Stepdown Date, if neither a Cash Accumulation Event nor a
Sequential Order Event has occurred and is then continuing, an amount equal to
the excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal for such
Payment Date and (ii) on any other Payment Date, zero.
     “PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Pledged Loan via pre-authorized debit.
     “Paying Agent” shall mean the Trustee or any successor thereto, in its
capacity as paying agent.
     “Payment Date” shall mean the 20th day of each calendar month, or, if such
20th day is not a Business Day, the next succeeding Business Day, commencing in
May 2008.
     “Performance Guarantor” shall mean Wyndham Worldwide.

19



--------------------------------------------------------------------------------



 



     “Performance Guaranty” shall mean that Performance Guaranty dated as of
May 1, 2008 made by Wyndham Worldwide in favor of the Issuer, the Depositor, the
Trustee and the Collateral Agent, as amended from time to time.
     “Permanent Regulation S Global Note” shall have the meaning assigned
thereto in subsection 2.12(a).
     “Permitted Encumbrance” with respect to any Pledged Loan has the meaning
assigned to that term under the Purchase Agreement pursuant to which such Loan
has been sold to the Depositor.
     “Permitted Investments” shall mean (i) U.S. Government Obligations having
maturities on or before the first Payment Date after the date of acquisition;
(ii) time deposits and certificates of deposit having maturities on or before
the first Payment Date after the date of acquisition, maintained with or issued
by any commercial bank having capital and surplus in excess of $500,000,000 and
having a short term senior unsecured debt rating of at least “A-1” by S&P and
“P-l” by Moody’s and “F1” by Fitch if rated by Fitch; (iii) repurchase
agreements having maturities on or before the first Payment Date after the date
of acquisition for underlying securities of the types described in clauses
(i) and (ii) above or clause (iv) below with any institution having a short term
senior unsecured debt rating of at least “P-1” by Moody’s and “A-1” by S&P and
“F1” by Fitch if rated by Fitch; (iv) commercial paper maturing on or before the
first Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “P-1” by Moody’s and “A-1+” by S&P and “F1” by
Fitch if rated by Fitch; and (v) money market funds rated “Aaa” by Moody’s and
rated “AAAm” or “AAAm-G” by S&P and which invest solely in any of the foregoing
(without regard to maturity), including any such funds in which the Trustee or
an Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; provided, however, that no obligation of any
Seller, the Depositor or the Performance Guarantor shall constitute a Permitted
Investment and provided further, that no interest only obligation and no
investment purchased by the Issuer or the Trustee at a premium shall constitute
Permitted Investments.
     “Person” shall mean any person or entity including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity or organization of any nature, whether or not a legal entity.
     “Pledged Assets” with respect to each Pledged Loan, shall mean all right,
title and interest of the Depositor in, to and under such Pledged Loan from time
to time and the related Transferred Assets and all of the Depositor’s rights
under the related Purchase Agreement, and in and to the Collections and the
proceeds of any of the foregoing.
     “Pledged Loans” shall mean the Loans listed on the Loan Schedule.
     “POA” shall mean each property owners’ association or similar timeshare
owner body for a Vacation Ownership Interest Regime or Resort or portion
thereof, in each case established pursuant to the declarations, articles or
similar charter documents applicable to each such Vacation Ownership Interest
Regime, Resort or portion thereof.

20



--------------------------------------------------------------------------------



 



     “Points” shall mean, with respect to any lodging unit at a Vacation
Ownership Interest Regime, the number of points of symbolic value assigned to
such unit pursuant to FairShare Plus.
     “Post Office Box” shall mean each post office box to which Obligors are
directed to mail payments in respect of the Pledged Loans.
     “Predecessor Note” shall mean, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; and, for the purpose of this definition, any Note
authenticated and delivered under Section 2.7 in lieu of a mutilated, lost,
destroyed or stolen Note shall evidence the same debt as the mutilated, lost,
destroyed or stolen Note.
     “Premium 2007-A” shall mean Premium Yield Facility 2007-A LLC, a Delaware
limited liability company.
     “Premium 2007-A Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of February 12, 2007 among the
trustee named therein, WCF, as servicer, and Premium 2007-A.
     “Principal Amount” shall mean, the Initial Principal Amount of a Class,
less principal payments previously paid to such Class as of such date and which
payments have not been subsequently rescinded or recaptured.
     “Principal Distribution Amount” shall mean, for any Payment Date, an amount
equal to the sum, without duplication, of the Monthly Principal for such Payment
Date plus the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by the
Depositor or a Seller, as reduced by the Overcollateralization Release Amount,
if any, for such Payment Date.
     “Priority of Payments” shall mean the application of Available Funds in
accordance with Section 3.1.
     “Pro Forma Overcollateralization Amount” shall mean, on any Payment Date,
the excess, if any, of (i) the Aggregate Loan Balance as of the last day of the
related Due Period over (ii) (x) the Aggregate Principal Amount on such Payment
Date, before taking into account any distributions of principal to the
Noteholders on such Payment Date, minus (y) an amount equal to the sum of
(i) the Monthly Principal for such Payment Date and, without duplication,
(ii) the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by a
Seller.
     “Proceeding” shall have the meaning specified in Section 11.3.
     “Purchase Agreement” shall mean a Master Loan Purchase Agreement between a
Seller and the Depositor pursuant to which the Seller sells Loans and related
assets to the Depositor.
     “QIB” shall have the meaning set forth in subsection 2.6(c).

21



--------------------------------------------------------------------------------



 



     “Qualified Substitute Loan” shall mean a substitute Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution (i) has a coupon rate not less than the coupon rate of the Pledged
Loan for which it is to be substituted, (ii) has a remaining term to stated
maturity not greater than the remaining term to maturity of the Pledged Loan for
which it is to be substituted, and (iii) is a WVRI Loan if the Loan for which it
is to be substituted is a WVRI Loan or is a WRDC Loan if the Loan for which it
is to be substituted is a WRDC Loan.
     “Rated Final Maturity Date” shall mean the Payment Date occurring in
February 2020.
     “Rating Agency” shall mean each of Fitch, S&P or Moody’s as appropriate and
their respective successors in interest.
     “Rating Agency Condition” shall mean, with respect to any action taken or
to be taken, that each Rating Agency shall have notified the Issuer and the
Trustee in writing that such action will not result in a reduction, downgrade,
suspension or withdrawal of the rating then assigned to any outstanding Class of
Notes.
     “Record Date” shall mean, for any Payment Date, (i) for Notes in book-entry
form, the close of business on the Business Day immediately preceding such
Payment Date and (ii) for Definitive Notes, the close of business on the last
Business Day of the month preceding the month in which such Payment Date occurs.
     “Records” shall, with respect to any Pledged Loan, have the meaning
assigned thereto in the applicable Purchase Agreement.
     “Redemption Date” shall have the meaning assigned thereto in Section 2.18.
     “Reference Banks” shall mean leading banks selected by the Servicer and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market (i) with an established place of business in London and (ii) which have
been designated as such by the Servicer.
     “Regulation S Certificate” shall have the meaning assigned thereto in
subsection 2.9(d).
     “Regulation S Global Note” shall mean either the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note.
     “Release Date” shall mean, with respect to any Pledged Loan, the date on
which such Pledged Loan is released from the Lien of this Indenture.
     “Release Price” shall mean an amount equal to the outstanding Loan Balance
of the Pledged Loan as of the close of business on the Calculation Date
immediately preceding the date on which the release is to be made, plus accrued
and unpaid interest thereon to the date of such release; provided that for
purposes of calculating the Release Price with respect to any WRDC Timeshare
Upgrade the Release Price will be calculated without regard to the upgrade.

22



--------------------------------------------------------------------------------



 



     “Released Pledged Loan” shall mean any Loan which was included as a Pledged
Loan, but which has been released from the Lien of this Indenture pursuant to
the terms hereof.
     “Required Overcollateralization Amount,” shall mean, as of any Payment
Date, an amount equal to (i) prior to the Stepdown Date, 22.25% of the Aggregate
Loan Balance as of the Cut-Off Date, and (ii) on and after the Stepdown Date,
(A) if no Cash Accumulation Event has occurred and is continuing, the greater of
(x) 0.50% of the Aggregate Loan Balance as of the Cut-Off Date and (y) 44.50% of
the Aggregate Loan Balance as of the last day of the related Due Period and
(B) if a Cash Accumulation Event has occurred and is continuing, the Required
Overcollateralization Amount as determined on the immediately preceding Payment
Date; provided that if a Sequential Order Event has occurred and is then
continuing, the Required Overcollateralization Amount will be equal to the
Aggregate Loan Balance as of the last day of the related Due Period.
     “Reserve Account” shall mean the account established pursuant to
Section 3.5 of this Indenture.
     “Reserve Account Draw Amount” shall have the meaning set forth in
subsection 3.5(b).
     “Reserve Required Amount” shall mean (a) as of the Closing Date, 2.50% of
the Aggregate Loan Balance as of the Cut-Off Date, and (b) at any time after the
Closing Date, (i) if no Cash Accumulation Event has occurred and is continuing
2.50% of the Aggregate Loan Balance at such time; and (ii) if a Cash
Accumulation Event has occurred and is continuing, the product of (A) the
Aggregate Loan Balance as of the last day of the immediately preceding Due
Period and (B) the greater of (x) 10.0% or (y) 2 times the Delinquency Ratio for
such Due Period; provided that in no event will the Reserve Required Amount be
less than 0.50% of the Aggregate Loan Balance as of the Cut-Off Date; provided
further, that in no event will the Reserve Required Amount be greater than the
Aggregate Principal Amount.
     “Resort” shall mean a WVRI Resort or a WRDC Resort.
     “Responsible Officer” shall mean any officer assigned to the Corporate
Trust Office (or any successor thereto), including any Vice President, Assistant
Vice President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
     “Rule 144A” shall have the meaning set forth in subsection 2.6(c).
     “Rule 144A Global Note” shall have the meaning assigned thereto in
Section 2.11.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc. or any successor thereto.
     “Sale” shall have the meaning specified in Section 11.13(a).
     “Sale and Assignment Agreement” shall mean the Sale and Assignment
Agreement dated as of May 1, 2008 entered into by Sierra 2002 and the Depositor
and pursuant to which Sierra

23



--------------------------------------------------------------------------------



 



2002 sells and assigns to the Depositor all of Sierra 2002’s right, title and
interest in certain Pledged Loans and the Pledged Assets related thereto.
     “Scheduled Final Maturity Date” shall mean the Payment Date occurring in
February 2018.
     “Scheduled Payment” shall mean the scheduled monthly payment of principal
and interest on a Pledged Loan.
     “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
     “Seller” shall mean WCF or WRDC or, in either case, any successor thereto.
     “Senior Priority Swap Termination Amount” shall mean any unpaid amount
owing to the Swap Counterparty in respect of Termination Payments relating to a
termination or a partial termination of the Interest Rate Swap arising from
(a) the Swap Counterparty not receiving any Net Swap Payment owing to it;
(b) bankruptcy, insolvency, conservatorship, receivership or similar event of
the Issuer; (c) the occurrence of an Event of Default under Section 11.1(a),
11.1(b) or 11.1(d) and, as a result thereof, the liquidation of all or a portion
of the Pledged Loans pursuant to Article XI of this Indenture, provided,
however, that for purposes of this definition only, the reference to the “Notes”
in Section 11.1(a) shall mean the “Class A Notes” and the reference to
“Aggregate Principal Amount” in Section 11.1(b) shall mean the Principal Amount
of the Class A Notes; (d) an Illegality as defined in the Swap Agreement;
(e) the occurrence of a Tax Event as defined in the Swap Agreement, or (f) an
amendment or supplement to this Indenture made without the consent of the Swap
Counterparty.
     “Sequential Order Events” shall mean: (i) an Insolvency Event has occurred
with respect to the Issuer; (ii) if on any two consecutive Payment Dates, either
(A) the sum of Available Funds plus, without duplication, amounts on deposit in
the Reserve Account are not sufficient to pay all Accrued Interest due on the
Notes, or (B) after application of all Available Funds in accordance with the
Priority of Payments, the Overcollateralization Amount would be less than the
Required Overcollateralization Amount; or (iii) if on any Payment Date, after
application of all Available Funds in accordance with the Priority of Payments
on such Payment Date, the sum of the Aggregate Loan Balance plus the amount on
deposit in the Reserve Account would be less than the Aggregate Principal Amount
of all Notes. The Sequential Order Events described in (ii) and (iii) above will
continue to be in effect until such time, if ever, that the Majority Holders
have consented to the termination of the Sequential Order Event.
     “Series Termination Date” shall mean the Termination Date.
     “Service Transfer” shall have the meaning set forth in Section 12.1.
     “Servicer” shall mean WCF, in its capacity as Servicer pursuant to this
Indenture or, after any Service Transfer, the Successor Servicer.
     “Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at
its option, to cover any shortfall between (i) the Scheduled Payments on the
Pledged Loans (other than Defaulted Loans) for a Due Period and (ii) the amounts
actually deposited in the Collection

24



--------------------------------------------------------------------------------



 



Account on account of such Scheduled Payments on or prior to the Payment Date
immediately following such Due Period.
     “Servicer Default” shall mean the defaults specified in Section 12.1.
     “Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
     “Shawnee Loan” shall mean any Loan which was acquired by WVRI from Shawnee
Development, Inc.
     “Sierra 2002” shall mean Sierra Timeshare Conduit Receivables Funding, LLC,
a Delaware limited liability company.
     “Sierra 2002 Trustee” shall mean the trustee under the terms of the Master
Indenture and Servicing Agreement dated as of August 29, 2002 and the
Series 2002-1 supplement thereto, each of which is among the trustee named
therein, WCF and Sierra 2002.
     “Sierra 2003-2” shall mean Sierra 2003-2 Receivables Funding Company, LLC,
a Delaware limited liability company.
     “Sierra 2003-2 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of December 5, 2003 among the trustee
named therein, WCF and Sierra 2003-2.
     “Sierra 2004-1” shall mean Sierra Timeshare 2004-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2004-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of May 27, 2004 among the trustee
named therein, WCF and Sierra 2004-1.
     “Sierra 2005-1” shall mean Sierra Timeshare 2005-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2005-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of August 11, 2005 among the trustee
named therein, WCF and Sierra 2005-1.
     “Sierra 2006-1” shall mean Sierra Timeshare 2006-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2006-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of July 11, 2006 among the trustee
named therein, WCF and Sierra 2006-1.

25



--------------------------------------------------------------------------------



 



     “Sierra 2007-1” shall mean Sierra Timeshare 2007-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2007-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of May 23, 2007 among the trustee
named therein, WCF and Sierra 2007-1.
     “Sierra 2007-2” shall mean Sierra Timeshare 2007-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2007-2 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of November 1, 2007 among the trustee
named therein, WCF and Sierra 2007-2.
     “Stepdown Date” shall mean the later to occur of the Payment Date in
April 2010 or the Payment Date on which the Aggregate Loan Balance as of the
last day of the related Due Period is less than 50.0% of the Aggregate Loan
Balance as of the Cut-Off Date.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
     “Substitution Adjustment Amount” shall mean, with respect to any Qualified
Substitute Loan or Qualified Substitute Loans to be substituted for a Defective
Loan or a Defaulted Loan, the amount, if any, by which the aggregate principal
balance of all such Qualified Substitute Loans as of the date of substitution is
less than the aggregate principal balance of all such Defective Loans or
Defaulted Loans each determined as of the Calculation Date immediately prior to
the date of substitution.
     “Successor Servicer” shall have the meaning set forth in Section 12.2.
     “Swap Counterparty” shall mean Barclays Bank PLC, a public limited
liability company registered in England and Wales and any entity which is a
replacement swap counterparty as provided in Section 3.6.
     “Swap Rating Agency Condition” shall mean, with respect to any action a
condition that is satisfied when Fitch is notified of such action by or on
behalf of the Issuer, and S&P and Moody’s have notified the Issuer and the
Trustee that such action will not result in a reduction, downgrade,
qualification (if applicable), or withdrawal of the rating that has been
assigned by such Rating Agency to the Class A-2 Notes.
     “Temporary Regulation S Global Note” shall have the meaning assigned
thereto in Section 2.11.
     “Term Purchase Agreement” shall mean the Series 2008-1 Term Purchase
Agreement dated as of May 1, 2008 between the Depositor as seller of the Pledged
Loans and the Issuer.

26



--------------------------------------------------------------------------------



 



     “Termination Date” shall have the meaning specified in Section 14.1.
     “Termination Notice” shall have the meaning specified in Section 12.1.
     “Termination Payments” shall mean payments required to be made by the
Issuer to the Swap Counterparty under the terms of the Interest Rate Swap as a
result of a termination or partial termination of the Interest Rate Swap.
     “Termination Receipts” shall mean payments required to be made by the Swap
Counterparty to the Issuer under the terms of the Interest Rate Swap as a result
of a termination or a partial termination of the Interest Rate Swap.
     “Timeshare Price” shall mean the original price of the Vacation Ownership
Interest paid by an Obligor, plus any accrued and unpaid interest and other
amounts owed by the Obligor.
     “Timeshare Upgrade” shall have the meaning assigned thereto in the
applicable Purchase Agreement.
     “Title Clearing Agreement” shall have the meaning assigned thereto in the
WVRI Master Loan Purchase Agreement.
     “Transaction Documents” shall mean, collectively, this Indenture, the Term
Purchase Agreement, the Sale and Assignment Agreement, the Purchase Agreements,
the assignment agreements executed by the Sellers and related to the periodic
sale of Pledged Loans, the Custodial Agreement, the Performance Guaranty, the
Control Agreement, the Title Clearing Agreements, the Collateral Agency
Agreement, the Administrative Services Agreements, the Financing Statements and
all other agreements, documents and instruments delivered pursuant thereto or in
connection therewith, and “Transaction Document” shall mean any of them.
     “Transferred Assets” shall, with respect to each Pledged Loan, have the
meaning set forth in the Purchase Agreement under which such Loan was
transferred to the Depositor.
     “Trustee” shall mean Wells Fargo Bank, National Association or its
successor in interest, or any successor trustee appointed as provided in this
Indenture.
     “Trustee Fee Letter” shall mean the schedule of fees attached as
Schedule 1, and all amendments thereof and supplements thereto.
     “2002 Performance Guaranty” shall mean that Performance Guaranty dated as
of May 7, 2006 made by Wyndham Worldwide Corporation in favor of the Depositor,
Sierra 2002 and the Sierra 2002 Trustee.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any applicable jurisdiction.
     “UDI” shall mean an undivided interest in fee simple (as tenants in common
with all other undivided interest owners) in a lodging unit or group of lodging
units at a Resort.

27



--------------------------------------------------------------------------------



 



     “U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the U.S. Government or any agency or
instrumentality thereof, when these obligations are backed by the full faith and
credit of the United States and (ii) certain obligations of government-sponsored
agencies that are not backed by the full faith credit of the United States which
are limited to: Federal Home Loan Mortgage Corp. debt obligations; Farm Credit
System (formerly Federal Land Banks, Federal Intermediate Credit Banks, and
Banks for Cooperatives) consolidated system-wide bonds and notes; Federal Home
Loan Banks consolidated debt obligations; Federal National Mortgage Association
debt obligations; Student Loan Marketing Association debt obligations which
mature before September 30, 2008; Financing Corp. debt obligations; and
Resolution Funding Corp. debt obligations.
     “Vacation Credits” shall mean ownership interests in WorldMark that entitle
the owner thereof to use the Resorts owned by WorldMark.
     “Vacation Ownership Interest” shall mean the underlying ownership interest
that is the subject of a Loan, which ownership interest may be either a Fixed
Week, a UDI, an Interval Interest, the Points with respect thereto under
FairShare Plus, Vacation Credits or Fractional Interests.
     “Vacation Ownership Interest Regime” shall mean any of the various interval
ownership regimes located at a Resort, each of which is an arrangement
established under applicable state law whereby all or a designated portion of a
development is made subject to a declaration permitting the transfer of Vacation
Ownership Interests therein, which Vacation Ownership Interests shall, in the
case of Fixed Weeks and UDIs, constitute real property under the applicable
local law of each of the jurisdictions in which such regime is located.
     “VB Subsidiaries” shall mean Sea Gardens Beach and Tennis Resorts, Inc.,
Vacation Break Resorts, Inc. and Vacation Break Resorts at Star Island, Inc.
     “WCF” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation and
its successors and assigns.
     “WorldMark” shall mean WorldMark, The Club, a California not-for-profit
mutual benefit corporation.
     “WRDC” shall mean Wyndham Resort Development Corporation, an Oregon
corporation, a wholly-owned indirect subsidiary of Wyndham Worldwide, and its
successors and assigns.
     “WRDC Loan” shall mean a Pledged Loan which was originated by WRDC.
     “WRDC Master Loan Purchase Agreement” shall mean that Master Loan Purchase
Agreement dated as of August 29, 2002, and the Series 2002-1 Supplement thereto,
each as amended or amended and restated from time to time, by and between WRDC
and the Depositor and the Confirmation and Consent Agreements dated as of
May 23, 2007, June 13, 2007, July 13, 2007, August 13, 2007, September 13, 2007
each among WCF, as a Seller, WRDC, as the Originator and the Depositor, as
purchaser, each as amended or amended and restated from time to time.

28



--------------------------------------------------------------------------------



 



     “WRDC Originator” shall mean WRDC.
     “WRDC Resort” shall mean a resort developed by WRDC or in which WRDC sells
Vacation Ownership Interests.
     “WRDC Timeshare Upgrade” shall mean a WRDC Loan with respect to which the
Obligor purchases a Timeshare Upgrade.
     “WVRI” shall mean Wyndham Vacation Resorts, Inc., a Delaware corporation.
     “WVRI Loan” shall mean a Pledged Loan which was sold to the Depositor under
the WVRI Master Loan Purchase Agreement.
     “WVRI Master Loan Purchase Agreement” shall mean the Master Loan Purchase
Agreement dated as of August 29, 2002, as amended and restated as of October 30,
2007, as thereafter amended or amended and restated from time to time, by and
between WCF, as Seller and the Depositor, as Purchaser, WRDC, WVRI and various
other entities from time to time party thereto, together with the Series 2002-1
Supplement thereto also dated as of August 29, 2002, as amended and restated as
of October 30, 2007, as thereafter amended or amended and restated from time to
time.
     “WVRI Originator” shall mean WVRI, Fairfield Myrtle Beach, Inc., Kona
Hawaiian Vacation Ownership, LLC, Shawnee Development, Inc., BHV Development,
Inc., Eastern Resorts Company, LLC, Sea Gardens Beach and Tennis Resort, Inc.,
Vacation Break Resorts, Inc., Vacation Break Resorts at Star Island, Inc., Palm
Vacation Group, Ocean Ranch Vacation Group, or any other Subsidiary of Wyndham
(other than WRDC) that originates Loans in accordance with the Credit Standards
and Collection Policies for sale to WCF.
     “WVRI Resort” shall mean a resort developed by WVRI or its Subsidiaries or
in which WVRI or its Subsidiaries sell Vacation Ownership Interests.
     “Wyndham Worldwide” shall mean Wyndham Worldwide Corporation, a Delaware
corporation, and its successors and assigns.
     Section 1.2 Other Definitional Provisions.
     (a) Terms used in this Indenture and not otherwise defined herein such
terms shall have the meanings ascribed to them in the Term Purchase Agreement.
     (b) All terms defined in this Indenture shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time. To the extent that the definitions of accounting terms herein or in any
certificate or other document made or delivered pursuant

29



--------------------------------------------------------------------------------



 



hereto are inconsistent with the meanings of such terms under GAAP, the
definitions contained herein or in any such certificate or other document shall
control.
     (d) Any reference to each Rating Agency shall only apply to any specific
rating agency if such rating agency is then rating any outstanding Class of
Notes.
     (e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
     (f) Terms used herein that are defined in the New York Uniform Commercial
Code and not otherwise defined herein shall have the meanings set forth in the
New York Uniform Commercial Code, unless the context requires otherwise. Any
reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.
     (g) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; and Article, Section,
subsection, Schedule and Exhibit references contained in this Indenture are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Indenture unless otherwise specified.
     (h) In determining whether the requisite percentage of Noteholders of any
Class or of all Noteholders have concurred in any direction, waiver or consent,
Notes owned by the Issuer or an Affiliate of the Issuer shall be considered as
though they are not outstanding, except that for the purposes of determining
whether the Trustee shall be protected in making such determination or relying
on any such direction, waiver or consent, only Notes which a Responsible Officer
of the Trustee knows pursuant to written notice (or in the case of the Issuer,
by reference to the Note Register if the Trustee is also the Note Registrar) are
so owned shall be so disregarded and except that if all outstanding Notes are
owned by the Issuer or an Affiliate of the Issuer, then this clause (h) shall be
disregarded.
     Section 1.3 Intent and Interpretation of Documents
     The arrangement established by this Indenture, the Term Purchase Agreement,
the Sale and Assignment Agreement, the Purchase Agreements, the Custodial
Agreements, the Collateral Agency Agreement and the other Transaction Documents
is intended not to be a taxable mortgage pool for federal income tax purposes,
and is intended to constitute a sale of the Loans by the applicable Seller to
the Depositor for commercial law purposes. Each of the Depositor and the Issuer
are and are intended to be a legal entity separate and distinct from each Seller
for all purposes other than tax purposes. This Indenture and the other
Transaction Documents shall be interpreted to further these intentions.

30



--------------------------------------------------------------------------------



 



ARTICLE II
THE NOTES
     Section 2.1 Designation.
     There is hereby created a series of Notes of the Issuer to be issued
pursuant to this Indenture and which are hereby designated as “Sierra Timeshare
2008-1 Receivables Funding, LLC Vacation Timeshare Loan Backed Notes,
Series 2008-1” (the “Notes”). The Issuer will issue Notes in four classes as
follows: (i) $79,900,000 7.24% Vacation Timeshare Loan Backed Notes,
Series 2008-1, Class A-1, due 2020, (ii) $50,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2008-1, Class A-2, due 2020, (iii)
$29,590,000 8.21% Vacation Timeshare Loan Backed Notes, Series 2008-1, Class B,
due 2020, and (iv) $40,510,000 9.17% Vacation Timeshare Loan Backed Notes,
Series 2008-1, Class C, due 2020. The terms of the Notes shall be as set forth
in this Indenture.
     Section 2.2 Form Generally.
     The Notes and the Trustee’s or Authentication Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms set forth in the Exhibits to this Indenture with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may, consistent herewith, be determined by the Authorized Officers of the
Issuer executing such Notes as evidenced by their execution of such Notes. Any
portion of the text of any Note may be set forth on the reverse or subsequent
pages thereof, with an appropriate reference thereto on the face of the Note.
     The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.
     Section 2.3 [Reserved].
     Section 2.4 Determination of LIBOR.
     On each LIBOR Determination Date, the Trustee shall determine LIBOR on the
basis of the rate for deposits in United States dollars for a one-month period
which appears on Reuters Screen LIBOR01 Page (or such other Page, as may replace
Reuters Screen LIBOR01 Page on the Reuters Monitor Money Rates Service, or such
other service as may be nominated as the information vendor for the purpose of
displaying rates or prices comparable to the interest rate on the Notes) as of
11:00 a.m., London time, on such date. If such rate does not appear on Reuters
Screen LIBOR01 Page (or such other page) the rate for that LIBOR Determination
Date will be determined on the basis of the rates at which deposits in United
States dollars are offered by the Reference Banks at approximately 11:00 a.m.,
London time, on that day to prime banks in the London interbank market for a
one-month period. If on such LIBOR Determination Date two or more Reference
Banks provide such offered quotations, LIBOR for such related Interest Accrual
Period will be the arithmetic mean of such offered quotations (rounded upwards
if

31



--------------------------------------------------------------------------------



 



necessary to the nearest whole multiple of 0.0001%). If on such LIBOR
Determination Date fewer than two Reference Banks provide such offered
quotations, LIBOR for the related Interest Accrual Period will be the arithmetic
mean (rounded upwards if necessary to the nearest whole multiple of 0.0001%) of
the one-month U.S. dollar lending rates that three New York City banks selected
by the Trustee are quoting at approximately 11:00 a.m. (New York City time) on
the relevant LIBOR Determination Date to leading European banks.
     The establishment of LIBOR on each LIBOR Determination Date by the Trustee
and the Trustee’s calculation of the rate of interest applicable to the
Class A-2 Notes for the related Interest Accrual Period will (in the absence of
manifest error) be final and binding. The Trustee shall, upon the establishment
of LIBOR on each LIBOR Determination Date, notify the Issuer and the Servicer of
the rate.
     Section 2.5 Execution, Authentication and Delivery.
     The Notes shall be executed on behalf of the Issuer by any of its
Authorized Officers. The signature of any such Authorized Officer on the Notes
may be manual or facsimile.
     Notes bearing the manual or facsimile signature of individuals who were at
the time of execution of such Notes Authorized Officers of the Issuer shall bind
the Issuer, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of such Notes.
     The Trustee shall, upon written order of the Issuer, authenticate and
deliver Notes for original issue in an aggregate principal amount of
$200,000,000, comprising $79,900,000 principal amount of Class A-1 Notes,
$50,000,000 principal amount of Class A-2 Notes, $29,590,000 principal amount of
Class B Notes and $40,510,000 principal amount of Class C Notes. The Trustee
shall be entitled to rely upon such written order as authority to so
authenticate and deliver the Notes without further inquiry of any Person.
     Each Note shall be dated the date of its authentication. Notes and
beneficial interests in the Notes may be purchased in minimum denominations of
$500,000 and in integral multiples of $1,000 in excess thereof.
     No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless there appears on such Note a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
     Section 2.6 Registration; Registration of Transfer and Exchange; Transfer
Restrictions.
     (a) The Issuer shall cause to be kept a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Issuer
shall provide for the registration of Notes and the registration of transfers of
Notes. The Trustee shall be the initial “Note Registrar” for the purpose of
registering Notes and transfers of Notes as herein provided. Upon any

32



--------------------------------------------------------------------------------



 



resignation of any Note Registrar, the Issuer shall promptly appoint a successor
or, if it elects not to make such an appointment, assume the duties of the Note
Registrar.
     If a Person other than the Trustee is appointed by the Issuer as Note
Registrar, the Issuer will give the Trustee and the Swap Counterparty prompt
written notice of the appointment of such Note Registrar and of the location,
and any change in the location, of the Note Registrar, and the Trustee shall
have the right to inspect the Note Register at all reasonable times and to
obtain copies thereof, and the Trustee shall have the right to rely upon a
certificate executed on behalf of the Note Registrar as to the names and
addresses of the Holders of the Notes and the principal amounts and number of
such Notes.
     Upon surrender for registration of transfer of any Note at the office of
the Note Registrar as provided in this Section 2.6, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Note, the Trustee shall authenticate and the Noteholder
shall obtain from the Trustee, in the name of the designated transferee or
transferees, one or more new Notes in any authorized denominations, of the same
Class and of a like aggregate principal amount.
     At the option of the Holder, Notes may be exchanged for other Notes in any
authorized denominations, of the same Class and of a like aggregate principal
amount, upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Notes and an Issuer Order to authenticate the Notes, the
Trustee shall authenticate and the Noteholder shall obtain from the Trustee, the
Notes which the Noteholder making the exchange is entitled to receive.
     All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
     Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing, and such other
documents as the Trustee may require.
     No service charge shall be made to a Holder for any registration of
transfer or exchange of Notes, but the Issuer may require payment of a sum
sufficient to cover any tax or other governmental charge or expense that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to subsection 15.1(e) not involving any transfer.
     The preceding provisions of this section notwithstanding, the Issuer shall
not be required to make, and the Note Registrar need not register, transfers or
exchanges of Notes (i) for a period of 20 days preceding the due date for any
payment with respect to the Notes or (ii) after the Trustee sends a notice of
redemption with respect to such Note in accordance with Section 2.18.
     (b) The Notes have not been registered under the Securities Act or any
state securities law. None of the Issuer, the Servicer, the Note Registrar or
the Trustee is obligated to register

33



--------------------------------------------------------------------------------



 



the Notes under the Securities Act or any other securities or “Blue Sky” laws or
to take any other action not otherwise required under this Indenture to permit
the transfer of any Note without registration.
     (c) No transfer of any Note or any interest therein (including, without
limitation, by pledge or hypothecation) shall be made except in compliance with
the restrictions on transfer set forth in this Section 2.6 (including the
applicable legend to be set forth on the face of each Note as provided in the
Exhibits to this Indenture) and in Section 2.12 and Section 2.13 in a
transaction exempt from the registration requirements of the Securities Act and
applicable state securities or “Blue Sky” laws. The transfer of the Notes shall
be restricted to transfers (i) to a person (A) that the transferor reasonably
believes is a “qualified institutional buyer” (a “QIB”) within the meaning
thereof in Rule 144A under the Securities Act (“Rule 144A”) in the form of
beneficial interests in the Rule 144A Global Note, and (B) that is aware that
the resale or other transfer is being made in reliance on Rule 144A or (ii) in
an offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S
under the Securities Act, in the form of beneficial interests in the applicable
Regulation S Global Note.
     (d) Each Note Owner, by its acceptance of its beneficial interest in a
Note, will be deemed to have acknowledged, represented to and agreed with the
Issuer and the Initial Purchasers as follows:
     (i) It understands and acknowledges that the Notes will be offered and may
be resold by each Initial Purchaser (A) in the United States to QIBs pursuant to
Rule 144A in the form of beneficial interests in the Rule 144A Global Note or
(B) outside the United States to non U.S. Persons pursuant to Regulation S under
the Securities Act, initially in the form of beneficial interests in the
Temporary Regulation S Global Note. As set forth in Section 2.13, beneficial
interests in the Temporary Regulation S Global Note may be exchanged for
beneficial interests in the Permanent Regulation S Global Note.
     (ii) It understands that the Notes have not been and will not be registered
under the Securities Act or any state or other applicable securities law and
that the Notes, or any interest or participation therein, may not be offered,
sold, pledged or otherwise transferred unless registered pursuant to, or exempt
from registration under, the Securities Act and any state or other applicable
securities law.
     (iii) It acknowledges that none of the Issuer or the Initial Purchasers or
any person representing the Issuer or the Initial Purchasers has made any
representation to it with respect to the Issuer or the offering or sale of any
Notes, other than the information contained in the Offering Circular, which has
been delivered to it and upon which it is relying in making its investment
decision with respect to the Notes. It has had access to such financial and
other information concerning the Issuer, the Depositor and the Notes as it has
deemed necessary in connection with its decision to purchase the Notes.
     (iv) It acknowledges that the Notes will bear a legend to the following
effect unless the Issuer determines otherwise, consistent with applicable law:

34



--------------------------------------------------------------------------------



 



“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE, OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER OR, WITH THE WRITTEN CONSENT OF THE
ISSUER, TO AN AFFILIATE OF THE ISSUER, (2) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A
“QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE
SECURITIES ACT, OR (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING
A BENEFICIAL INTEREST IN THIS NOTE, UNLESS SUCH PERSON ACQUIRED THIS NOTE IN A
TRANSFER DESCRIBED IN CLAUSE (1) OR CLAUSE (3) ABOVE, IS DEEMED TO REPRESENT
THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR
THE ACCOUNT OF ANOTHER QIB.
PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTES UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.
AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.”
     (v) If it is acquiring any Note, or any interest or participation therein,
as a fiduciary or agent for one or more investor accounts, it represents that it
has sole investment discretion with respect to each such account and that it has
full power to make the acknowledgments, representations and agreements contained
herein on behalf of each such account.
     (vi) It (A)(i) is a QIB, (ii) is aware that the sale to it is being made in
reliance on Rule 144A and if it is acquiring such Notes or any interest or
participation therein for the account of another QIB, such other QIB is aware
that the sale is being made in reliance on Rule 144A and (iii) is acquiring such
Notes or any interest or participation therein for its own account or for the
account of a QIB, (B) is not a U.S. person and is purchasing such Notes or any
interest or participation therein in an offshore transaction

35



--------------------------------------------------------------------------------



 



meeting the requirements of Rule 903 or 904 of Regulation S or (C) is an
Affiliate of the Issuer and the Issuer has consented to its acquisition of the
Notes.
     (vii) It is purchasing the Notes for its own account, or for one or more
investor accounts for which it is acting as fiduciary or agent, in each case for
investment, and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, subject to any
requirements of law that the disposition of its property or the property of such
investor account or accounts be at all times within its or their control and
subject to its or their ability to resell such Notes, or any interest or
participation therein as described in the Offering Circular and pursuant to the
provisions of this Indenture.
     (viii) It agrees that if in the future it should offer, sell or otherwise
transfer such Note or any interest or participation therein, it will do so only
(A) to the Issuer, (B) pursuant to Rule 144A to a person it reasonably believes
is a QIB in a transaction meeting the requirements of Rule 144A, purchasing for
its own account or for the account of a QIB, whom it has informed that such
offer, sale or other transfer is being made in reliance on Rule 144A or (C) in
an offshore transaction meeting the requirements of Rule 903 or Rule 904 of
Regulation S under the Securities Act.
     (ix) If it is acquiring such Note or any interest or participation therein
in an “offshore transaction” (as defined in Regulation S under the Securities
Act), it acknowledges that the Notes will initially be represented by the
Temporary Regulation S Global Note and that transfers thereof or any interest or
participation therein are restricted as set forth in this Indenture. If it is a
QIB, it acknowledges that the Notes offered in reliance on Rule 144A will be
represented by a Rule 144A Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.
     (x) It understands that the Temporary Regulation S Global Note will bear a
legend to the following effect unless the Issuer determines otherwise,
consistent with applicable law:
“THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW. NO
BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO BELOW.”
     (xi) With respect to any foreign purchaser claiming an exemption from
United States income or withholding tax, it has delivered to the Trustee a true
and complete Form W-8BEN or W-8ECI, indicating such exemption or any successor
or other forms and documentation as may be sufficient under the applicable
regulations for claiming such exemption.

36



--------------------------------------------------------------------------------



 



     (xii) It acknowledges that the Depositor, the Issuer, the Initial
Purchasers and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer and the
Initial Purchasers.
     (xiii) It acknowledges that transfers of the Notes or any interest or
participation therein shall otherwise be subject in all respects to the
restrictions applicable thereto contained in this Indenture.
     (xiv) Either (A) it is not (i) an employee benefit plan that is subject to
Title I of ERISA, (ii) a plan, individual retirement account or other
arrangement that is subject to Section 4975 of the Code, or (iii) an entity the
underlying assets of which are considered to include “plan assets” of, and it is
not purchasing the Notes on behalf of, any such plan, account or arrangement; or
(B) its purchase, holding and subsequent disposition of the Notes either
(i) will not constitute or result in a prohibited transaction under ERISA or
Section 4975 of the Code or (ii) are exempt from the prohibited transaction
provisions of ERISA and Section 4975 of the Code in accordance with one or more
available statutory, class or individual prohibited transaction exemptions. It
will not transfer the Notes to any person or entity, unless such person or
entity could itself truthfully make the foregoing representations and covenants
as presented in this clause (xiv).
          Any transfer, resale, pledge or other transfer of the Notes contrary
to the restrictions set forth above and elsewhere in this Indenture shall be
deemed void ab initio by the Issuer and the Trustee. As used in this
Section 2.6, the terms “United States” and “U.S. persons” have the respective
meanings given them in Regulation S under the Securities Act.
     (e) Each Note Owner and Holder of any Notes understands and acknowledges
that the Issuer has structured this Indenture and the Notes with the intention
that the Notes will qualify under applicable tax law as indebtedness of the
Issuer, and the Issuer and each Noteholder by acceptance of its Note agree to
treat the Notes (or interests therein) as indebtedness for purposes of federal,
state, local and foreign income or franchise taxes or any other applicable tax.
     (f) Notwithstanding anything to the contrary contained herein, each Note
and this Indenture may be amended or supplemented to modify the restrictions on
and procedures for resale and other transfers of the Notes to reflect any change
in applicable law or regulation (or the interpretation thereof) or in practices
relating to the resale or transfer of restricted securities generally (provided,
however, that no such amendment or supplement shall in any way impact the
Interest Rate Swap). Each Noteholder shall, by its acceptance of such Note, have
agreed to any such amendment or supplement.
     Section 2.7 Mutilated, Destroyed, Lost or Stolen Notes.
     If (i) any mutilated Note is surrendered to the Trustee, or the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Note, and (ii) in the case of a destroyed, lost or stolen Note, there is
delivered to the Trustee such security or indemnity as may be required by

37



--------------------------------------------------------------------------------



 



it to hold the Issuer and the Trustee harmless, then, in the absence of notice
to the Issuer, the Note Registrar or the Trustee that such Note has been
acquired by a protected purchaser, and provided that the requirements of
Section 8-405 of the UCC are met, the Issuer shall execute and upon its request
the Trustee shall authenticate and deliver, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Note, a replacement Note; provided,
however, that if any such destroyed, lost or stolen Note, but not a mutilated
Note, shall have become or within twenty (20) days shall become due and payable,
or shall have been called for redemption, instead of issuing a replacement Note,
the Issuer may pay such destroyed, lost or stolen Note when so due or payable or
upon the redemption date without surrender thereof. If, after the delivery of
such replacement Note or payment of a destroyed, lost or stolen Note pursuant to
the proviso to the preceding sentence, a protected purchaser of the original
Note in lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, claim, liability,
cost or expense incurred by the Issuer or the Trustee, its agents and/or
counsel, in connection therewith.
     Upon the issuance of any replacement Note under this Section 2.7, the
Issuer may require the payment by the Holder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee, its agents and/or counsel) connected therewith.
     Except as set forth in the first paragraph of this Section 2.7, every
replacement Note issued pursuant to this Section 2.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.
     The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
     Section 2.8 Persons Deemed Owner.
     Prior to due presentment for registration of transfer of any Note, the
Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name any Note is registered (as of the day of determination) as
the owner of such Note for the purpose of receiving payments of principal of and
interest, if any, on such Note and for all other purposes whatsoever, whether or
not such Note is overdue, and neither the Issuer, the Trustee nor any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.
     Section 2.9 Payment of Principal and Interest; Defaulted Interest.

38



--------------------------------------------------------------------------------



 



     (a) The Notes of each Class shall accrue interest from and including the
Closing Date at the Note Interest Rate for that Class. Interest on the Class A-1
Notes, Class B Notes and Class C Notes will be computed on the basis of a
360-day year consisting of twelve 30-day months. Interest on the Class A-2 Notes
will be calculated on the basis of a 360-day year and the actual number of days
that elapsed during the related Interest Accrual Period. Interest shall be due
and payable on the Payment Date in May 2008 and each Payment Date thereafter
until all principal amounts on the Notes have been repaid. The amount of
interest due and payable on the Notes with respect to each Payment Date shall be
an amount equal to the Accrued Interest with respect to such Payment Date plus
any Interest Carry Forward Amount. Any installment of interest or principal, if
any, or any other amount, payable on any Note which is punctually paid or duly
provided for by the Issuer on the applicable Payment Date shall be paid to the
Person in whose name such Note (or one or more Predecessor Notes) is registered
on the Record Date, by check mailed first-class, postage prepaid to such
Person’s address as it appears on the Note Register on such Record Date,
(i) except that with respect to Notes registered on the Record Date in the name
of the Clearing Agency or the nominee of the Clearing Agency (initially, such
nominee to be Cede & Co.), payment will be made by wire transfer in immediately
available funds to the account designated by such nominee, and (ii) except for
(A) the final installment of principal payable with respect to such Note on a
Payment Date and (B) the redemption price for any Note called for redemption
pursuant to Section 2.18, in each case which shall be payable as provided below.
     (b) To the extent of Available Funds, principal shall be due and payable on
the Notes as provided in Section 3.1(a), or if a Sequential Order Event has
occurred and is continuing as provided in Section 3.1(b). The principal amount
of the Notes, to the extent not previously paid, shall be due and payable on the
Rated Final Maturity Date. Notwithstanding the foregoing, the entire unpaid
principal amount of the Notes shall be due and payable, if not previously paid,
on the date on which an Event of Default described in Section 11.1 shall have
occurred and be continuing, if the Notes have been declared to be immediately
due and payable as provided in Section 11.1. Principal payments on the Notes
shall be made pro rata to the Noteholders entitled thereto.
     Notices in connection with redemptions of Notes shall be mailed or sent by
facsimile to the Noteholders and the Swap Counterparty as provided in
Section 15.6.
     (c) If the Issuer defaults in a payment of interest on the Notes when such
interest becomes due and payable on any Payment Date, the Issuer shall pay
defaulted interest (plus interest on such defaulted interest to the extent
lawful) at the applicable Note Interest Rate in any lawful manner. The Issuer
may pay such defaulted interest to the persons who are Noteholders on a
subsequent special record date, which special record date shall be fixed or
caused to be fixed by the Issuer and shall be at least three Business Days prior
to the payment date. The Issuer shall fix or cause to be fixed any such payment
date, and, prior to the third Business Day prior to any such special record
date, the Issuer shall mail or transmit by facsimile to each Noteholder and the
Swap Counterparty a notice that states the special record date, the payment date
and the amount of defaulted interest to be paid.
     (d) Holders of a beneficial interest in Notes sold in reliance on
Regulation S as Temporary Regulation S Global Notes are prohibited from
receiving payments or from

39



--------------------------------------------------------------------------------



 



exchanging beneficial interests in such Temporary Regulation S Global Notes for
Permanent Regulation S Global Notes until the later of (i) the expiration of the
Distribution Compliance Period (the “Exchange Date”) and (ii) the furnishing of
a certificate, substantially in the form of Exhibit C attached hereto,
certifying that the beneficial owner of the Temporary Regulation S Global Note
is a non-U.S. person (a “Regulation S Certificate”) as provided in Section 2.12.
     Section 2.10 Cancellation.
     All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall, following its receipt thereof, be promptly
canceled by the Trustee. The Issuer may at any time deliver to the Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any manner whatsoever, and all Notes so
delivered shall, following its receipt thereof, be promptly canceled by the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.10, except as expressly permitted by this
Indenture. All canceled Notes shall be returned to the Issuer.
     Section 2.11 Global Notes.
     The Notes, upon original issuance, will be issued in global form (i) to
QIBs in transactions exempt from the registration requirements of the Securities
Act in reliance on Rule 144A, as a single note in fully registered form, without
interest coupons (the “Rule 144A Global Note”), authenticated and delivered in
substantially the forms attached hereto included in Exhibit A and/or (ii) as a
single note in “offshore transactions” (within the meaning of Regulation S), in
fully registered form, without interest coupons (the “Temporary Regulation S
Global Note”), authenticated and delivered in substantially the forms attached
hereto included in Exhibit A. Such Notes shall be delivered to The Depository
Trust Company, the initial Clearing Agency, by, or on behalf of, the Issuer and
shall initially be registered on the Note Register in the name of Cede & Co.,
the nominee of the initial Clearing Agency, and no Note Owner will receive a
Definitive Note representing such Note Owner’s interest in such Note, except as
provided in Section 2.15. Unless and until definitive, fully registered Notes
(the “Definitive Notes”) have been issued to Note Owners pursuant to
Section 2.15:
     (i) the provisions of this Section 2.11 shall be in full force and effect;
     (ii) the Note Registrar and the Trustee shall be entitled to deal with the
Clearing Agency for all purposes of this Indenture (including the payment of
principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole holder of the Notes, and shall have no
obligation to the Note Owners;
     (iii) to the extent that the provisions of this Section 2.11 conflict with
any other provisions of this Indenture, the provisions of this Section 2.11
shall control;
     (iv) the rights of Note Owners shall be exercised only through the Clearing
Agency and shall be limited to those established by law and agreements between
such Note Owners and the Clearing Agency and/or the Clearing Agency Participants
in accordance with the Depository Agreement. Unless and until Definitive Notes
are issued

40



--------------------------------------------------------------------------------



 



pursuant to Section 2.15, the initial Clearing Agency will make book-entry
transfers among the Clearing Agency Participants and receive and transmit
payments of principal of and interest on the Notes to such Clearing Agency
Participants;
     (v) whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Aggregate Principal Amount of the Notes, the Clearing Agency
shall be deemed to represent such percentage only to the extent that it has
received instructions to such effect from Note Owners and/or Clearing Agency
Participants owning or representing such required percentage of the Aggregate
Principal Amount of the Notes and has delivered such instructions to the
Trustee; and
     (vi) the Notes may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or by a nominee of the Clearing
Agency to the Clearing Agency or another nominee of the Clearing Agency or by
the Clearing Agency or any such nominee to a successor Clearing Agency or a
nominee of such successor Clearing Agency.
     Section 2.12 Regulation S Global Notes.
     (a) Notes issued in reliance on Regulation S under the Securities Act will
initially be in the form of a Temporary Regulation S Global Note. Any beneficial
interest in a Note evidenced by the Temporary Regulation S Global Note is
exchangeable for a beneficial interest in a Note in fully registered, global
form, without interest coupons, authenticated and delivered in substantially the
form attached hereto in Exhibit A (the “Permanent Regulation S Global Note”),
upon the later of (i) the Exchange Date and (ii) the furnishing of a
Regulation S Certificate.
     (b) (i) On or prior to the Exchange Date, each owner of a beneficial
interest in a Temporary Regulation S Global Note shall deliver to Euroclear or
Clearstream (as applicable) a Regulation S Certificate; provided, however, that
any owner of a beneficial interest in a Temporary Regulation S Global Note on
the Exchange Date or on any Payment Date that has previously delivered a
Regulation S Certificate hereunder shall not be required to deliver any
subsequent Regulation S Certificate (unless the certificate previously delivered
is no longer true as of such subsequent date, in which case such owner shall
promptly notify Euroclear or Clearstream, as applicable, thereof and shall
deliver an updated Regulation S Certificate). Euroclear and/or Clearstream, as
applicable, shall deliver to the Paying Agent or the Trustee a certificate
substantially in the form of Exhibit C (a “Non-U.S. Certificate”) attached
hereto promptly upon the receipt of each such Regulation S Certificate, and no
such owner (or transferee from such owner) shall be entitled to receive a
beneficial interest in a Permanent Regulation S Global Note or any payment of or
principal of interest on or any other payment with respect to its beneficial
interest in a Temporary Regulation S Global Note prior to the Paying Agent or
the Trustee receiving such Non-U.S. Certificate from Euroclear or Clearstream
with respect to the portion of the Temporary Regulation S Global Note owned by
such owner (and, with respect to a beneficial interest in the Permanent
Regulation S Global Note, prior to the Exchange Date).

41



--------------------------------------------------------------------------------



 



     (c) Any payments of principal of, interest on or any other payment on a
Temporary Regulation S Global Note received by Euroclear or Clearstream with
respect to any portion of such Regulation S Global Note owned by a Note Owner
that has not delivered the Regulation S Certificate required by this
Section 2.12 shall be held by Euroclear and Clearstream solely as agents for the
Paying Agent and the Trustee. Euroclear and Clearstream shall remit such
payments to the applicable Note Owner (or to a Euroclear or Clearstream member
on behalf of such Note Owner) only after Euroclear or Clearstream has received
the requisite Regulation S Certificate. Until the Paying Agent or the Trustee
has received a Non-U.S. Certificate from Euroclear or Clearstream, as
applicable, that it has received the requisite Regulation S Certificate with
respect to the ownership of a beneficial interest in any portion of a Temporary
Regulation S Global Note, the Paying Agent or the Trustee may revoke the right
of Euroclear or Clearstream, as applicable, to hold any payments made with
respect to such portion of such Temporary Regulation S Global Note. If the
Paying Agent or the Trustee exercises its right of revocation pursuant to the
immediately preceding sentence, Euroclear or Clearstream, as applicable, shall
return such payments to the Paying Agent or the Trustee and the Trustee shall
hold such payments in the Collection Account until Euroclear or Clearstream, as
applicable, has provided the necessary Non-U.S. Certificates to the Paying Agent
or the Trustee (at which time the Paying Agent shall forward such payments to
Euroclear or Clearstream, as applicable, to be remitted to the Note Owner that
is entitled thereto on the records of Euroclear or Clearstream (or on the
records of their respective members)).
     Each Note Owner with respect to a Temporary Regulation S Global Note shall
exchange its beneficial interest therein for a beneficial interest in a
Permanent Regulation S Global Note on or after the Exchange Date upon furnishing
to Euroclear or Clearstream (as applicable) the Regulation S Certificate and
upon receipt by the Paying Agent or the Trustee, as applicable, of the Non-U.S.
Certificate thereof from Euroclear or Clearstream, as applicable, in each case
pursuant to the terms of this Section 2.12. On and after the Exchange Date, upon
receipt by the Paying Agent or the Trustee of any Non-U.S. Certificate from
Euroclear or Clearstream described in the immediately preceding sentence
(i) with respect to the first such certification, the Issuer shall execute, upon
receipt of an order to authenticate, and the Trustee shall authenticate and
deliver to the Clearing Agency Custodian the applicable Permanent Regulation S
Global Note and (ii) with respect to the first and all subsequent
certifications, the Clearing Agency Custodian shall exchange on behalf of the
applicable owners the portion of the applicable Temporary Regulation S Global
Note covered by such certification for a comparable portion of the applicable
Permanent Regulation S Global Note. Upon any exchange of a portion of a
Temporary Regulation S Global Note for a comparable portion of a Permanent
Regulation S Global Note, the Clearing Agency Custodian shall endorse on the
schedules affixed to each such Regulation S Global Note (or on continuations of
such schedules affixed to each such Regulation S Global Note and made parts
thereof) appropriate notations evidencing the date of transfer and (x) with
respect to the Temporary Regulation S Global Note, a decrease in the principal
amount thereof equal to the amount covered by the applicable certification and
(y) with respect to the Permanent Regulation S Global Note, an increase in the
principal amount thereof equal to the principal amount of the decrease in the
Temporary Regulation S Global Note pursuant to clause (x) above.

42



--------------------------------------------------------------------------------



 



     Section 2.13 Special Transfer Provisions.
     (a) If a holder of a beneficial interest in the Rule 144A Global Note
wishes at any time to exchange its beneficial interest in the Rule 144A Global
Note for a beneficial interest in the Regulation S Global Note, or to transfer a
beneficial interest in the Rule 144A Global Note to a person who wishes to take
delivery thereof in the form of a beneficial interest in the Regulation S Global
Note, such holder may, subject to the rules and procedures of the Clearing
Agency and to the requirements set forth in the following sentence, exchange or
cause the exchange or transfer or cause the transfer of the beneficial interest
for an equivalent beneficial interest in the Regulation S Global Note. Upon
receipt by the Trustee of (1) instructions given in accordance with the Clearing
Agency’s procedures from or on behalf of a Note Owner of the Rule 144A Global
Note, directing the Trustee (via the Clearing Agency’s Deposit/Withdrawal of
Custodian System (“DWAC”)), as transfer agent, to credit or cause to be credited
a beneficial interest in the Regulation S Global Note in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(2) a written order in accordance with the Clearing Agency’s procedures
containing information regarding the Euroclear or Clearstream account to be
credited with such increase and the name of such account, and (3) a certificate
given by such Note Owner stating that the exchange or transfer of such
beneficial interest has been made pursuant to and in accordance with Rule 903 or
Rule 904 of Regulation S under the Securities Act, the Trustee, as transfer
agent, shall promptly deliver appropriate instructions to the Clearing Agency
(via DWAC), its nominee, or the custodian for the Clearing Agency, as the case
may be, to reduce or reflect on its records a reduction of the Rule 144A Global
Note by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Note to be so exchanged or transferred from the relevant
participant, and the Trustee, as transfer agent, shall promptly deliver
appropriate instructions (via DWAC) to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, concurrently with such
reduction, to increase or reflect on its records an increase of the principal
amount of such Regulation S Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions (who may be Euroclear Bank S.A./N.V., as operator
of Euroclear or Clearstream or another agent member of Euroclear, or
Clearstream, or both, as the case may be, acting for and on behalf of them) a
beneficial interest in such Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note. Notwithstanding anything to
the contrary, the Trustee may conclusively rely upon the completed schedule set
forth in the certificate representing the Notes.
     (b) If a holder of a beneficial interest in the Regulation S Global Note
wishes at any time to exchange its beneficial interest in the Regulation S
Global Note for a beneficial interest in the Rule 144A Global Note, or to
transfer a beneficial interest in the Regulation S Global Note to a person who
wishes to take delivery thereof in the form of beneficial interest in the
Rule 144A Global Note, such holder may, subject to the rules and procedures of
Euroclear or Clearstream and the Clearing Agency, as the case may be, and to the
requirements set forth in the following sentence, exchange or cause the exchange
or transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in the Rule 144A Global Note. Upon receipt by the Trustee,
as transfer agent, of (1) instructions given in accordance with the procedures
of Euroclear or Clearstream and the Clearing Agency, as the case may be, from or
on behalf of a Note Owner of the Regulation S Global Note directing the Trustee,
as transfer agent,

43



--------------------------------------------------------------------------------



 



to credit or cause to be credited a beneficial interest in the Rule 144A Global
Note in an amount equal to the beneficial interest in the Regulation S Global
Note to be exchanged or transferred, (2) a written order given in accordance
with the procedures of Euroclear or Clearstream and the Clearing Agency, as the
case may be, containing information regarding the account with the Clearing
Agency to be credited with such increase and the name of such account, and
(3) prior to the expiration of the Distribution Compliance Period, a certificate
given by such Note Owner stating that the person transferring such beneficial
interest in such Regulation S Global Note reasonably believes that the person
acquiring such beneficial interest in the Rule 144A Global Note is a QIB and is
obtaining such beneficial interest for its own account or the account of a QIB
in a transaction meeting the requirements of Rule 144A under the Securities Act
and any applicable securities laws of any state of the United States or any
other jurisdiction, the Trustee, as transfer agent, shall promptly deliver (via
DWAC) appropriate instructions to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, to reduce or reflect on
its records a reduction of the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in such Regulation S Global Note to
be exchanged or transferred, and the Trustee, as transfer agent, shall promptly
deliver (via DWAC) appropriate instructions to the Clearing Agency, its nominee,
or the custodian for the Clearing Agency, as the case may be, concurrently with
such reduction, to increase or reflect on its records an increase of the
principal amount of the Rule 144A Global Note by the aggregate principal amount
of the beneficial interest in the Regulation S Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Rule 144A Global
Note equal to the reduction in the principal amount of the Regulation S Global
Note. After the expiration of the Distribution Compliance Period, the
certification requirement set forth in clause (3) of the second sentence of this
subsection 2.13(b) will no longer apply to such exchanges and transfers.
Notwithstanding anything to the contrary, the Trustee may conclusively rely upon
the completed schedule set forth in the certificate representing the Notes.
     (c) Any beneficial interest in one of the Global Notes that is transferred
to a person who takes delivery in the form of a beneficial interest in the other
Global Note will, upon transfer, cease to be an interest in such Global Note and
become a beneficial interest in the other Global Note and, accordingly, will
thereafter be subject to all transfer restrictions and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such a beneficial interest.
     (d) Until the later of the Exchange Date and the provision of the
certifications required by Section 2.9(d), beneficial interests in a
Regulation S Global Note may only be held through Euroclear Bank S.A./N.V., as
operator of Euroclear or Clearstream, or another agent member of Euroclear and
Clearstream acting for and on behalf of them. During the Distribution Compliance
Period, beneficial interests in the Regulation S Global Note may be exchanged
for beneficial interests in the Rule 144A Global Note only in accordance with
the certification requirements described above.
     Section 2.14 Notices to Clearing Agency.
     Whenever a notice or other communication to the Holders of the Notes is
required under this Indenture, unless and until Definitive Notes shall have been
issued to Note Owners pursuant

44



--------------------------------------------------------------------------------



 



to Section 2.15, the Trustee shall give all such notices and communications
specified herein to be given to Holders of the Notes to the Clearing Agency, and
shall have no obligation to the Note Owners.
     Section 2.15 Definitive Notes.
     If (i) the Issuer advises the Trustee in writing that the Clearing Agency
is no longer willing or able to properly discharge its responsibilities with
respect to the Notes, and the Issuer is unable to locate a qualified successor,
or (ii) to the extent permitted by law, the Issuer, at its option advises the
Trustee in writing that it elects to terminate the book-entry system through the
Clearing Agency, or (iii) after the occurrence of an Event of Default or a
Servicer Default, the Majority Holders advise the Issuer and the Clearing Agency
in writing that the continuation of a book-entry system through the Clearing
Agency is no longer in the best interests of the Note Owners, then the Clearing
Agency shall notify all Note Owners and the Trustee of the occurrence of any
such event and of the availability of Definitive Notes to Note Owners. Upon
surrender to the Trustee of the word-processed Note or Notes representing the
Global Notes by the Clearing Agency, accompanied by registration instructions,
the Issuer shall execute and the Trustee shall authenticate the Definitive Notes
in accordance with the instructions of the Clearing Agency. None of the Issuer,
the Note Registrar or the Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes to Note
Owners, the Trustee shall recognize the Holders of such Definitive Notes as
Noteholders.
     Section 2.16 Payments on the Notes.
     (a) Subject to the availability of Available Funds and to the Priority of
Payments, the Notes will provide for (i) the payment of Accrued Interest and any
Interest Carry-Forward Amount on each Payment Date until the earlier of the date
on which all Notes are paid in full and the Rated Final Maturity Date and (ii)
(A) absent the occurrence and continuation of a Sequential Order Event or the
sale of the Collateral and distribution under Section 11.7, the payment of the
Principal Distribution Amount on each Payment Date until the earlier of the date
on which all Notes are paid in full and the Rated Final Maturity Date, (B) if a
Sequential Order Event has occurred and is continuing, the payment in accordance
with Section 3.1(b) of all Available Funds remaining after the application of
clause “EIGHTH” in subsection 3.1(a) in respect of principal until the earlier
of the date on which all Notes are paid in full and the Rated Final Maturity
Date or (C) if the Collateral has been sold under Article XI, distribution as
provided in Section 11.7. All outstanding principal of the Notes will be due and
payable (unless paid on an earlier date) on the Rated Final Maturity Date. On
the Rated Final Maturity Date Noteholders will be entitled to the Reserve
Account Draw Amount for such date, if any and all remaining Available Funds
necessary to reduce the Aggregate Principal Amount of the Notes to zero.
     (b) Interest and principal payable in respect of the Notes of any Class on
any Payment Date shall be paid to the Holders of the Notes of such Class as of
the related Record Date.
     (c) All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date shall be binding upon all future Holders of such Note and of any
Note issued upon the registration of

45



--------------------------------------------------------------------------------



 



transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note.
     (d) Notwithstanding any other provision of this Indenture, principal of,
interest on and all other amounts payable on or in respect of the Notes will
constitute limited recourse obligations of the Issuer secured by, and payable
from and to the extent of available proceeds of, the Collateral. The Holders of
the Notes shall have recourse to the Issuer only to the extent of the
Collateral, and following realization of the Collateral, any claims of the
Holders of the Notes shall be extinguished and shall not revive thereafter.
Neither the Issuer, nor any of its respective agents, members, partners,
beneficiaries, officers, directors, employees or any Affiliate of any of them or
any of their respective successors or assigns or any other Person or entity
shall be personally liable for any amounts payable, or performance due, under
the Notes or this Indenture. It is understood that the foregoing provisions of
this paragraph shall not (i) prevent recourse to the Collateral for the sums due
or to become due under any security, instrument or agreement which is secured by
the Collateral, or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by this Indenture
until such Collateral has been realized whereupon any outstanding indebtedness
or obligation shall be extinguished. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer as party defendant in any action, suit or in the exercise of any other
remedy under the Notes or in this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against the Issuer.
     (e) For so long as any of the Notes are admitted on the Official List of
the Luxembourg Stock Exchange and to trading on the Euro MTF market, or listed
on any other stock exchange, to the extent required by the rules of such
exchange, the Issuer or, upon Issuer Order, the Trustee, in the name and at the
expense of the Issuer, shall notify such stock exchange in the event that the
Notes do not receive scheduled payments of principal or interest on any Payment
Date and the Servicer at the expense of the Issuer will arrange for publication
of such information in a daily newspaper in Luxembourg or as otherwise required
by such stock exchange.
     Section 2.17 [Reserved].
     Section 2.18 Clean-Up Call.
     The Notes are subject to redemption by the Issuer on any Payment Date on or
after the date on which the Aggregate Loan Balance as of the end of the related
Due Period is 10% or less of the Aggregate Loan Balance as of the Cut-Off Date
(such Payment Date, the “Redemption Date”). The redemption price will be equal
to the Aggregate Principal Amount plus accrued and unpaid interest to the date
of redemption; provided that any Termination Payments due to the Swap
Counterparty under the Interest Rate Swap will be required to be paid
concurrently with or prior to any such redemption.
     At any time after the Issuer has delivered notice of an optional redemption
(but at least one Business Day prior to the Redemption Date), the Issuer will
deposit or cause to be deposited funds into the Collection Account sufficient to
pay all principal and interest due or to become

46



--------------------------------------------------------------------------------



 



due on the Notes in connection with such redemption, plus related costs and
expenses incurred or to be incurred by the Trustee, plus all amounts then due
and owing to the Swap Counterparty. The Trustee will invest the funds in the
Collection Account in Permitted Investments as directed by the Issuer pursuant
to this Indenture and on the Redemption Date will apply such funds deposited
into the Collection Account and earnings on such funds to the payment in full of
all principal and interest due on the Notes and amounts owing to the Swap
Counterparty. Upon the full and final payment of the Notes and all interest
thereon and upon payment of all amounts due to the Swap Counterparty, and at the
written direction of the Issuer, the Collateral Agent will release its Lien on
the Collateral.
     Section 2.19 Authentication Agent.
     (a) The Trustee may appoint one or more Authentication Agents with respect
to the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be reasonably acceptable to
the Issuer and the Servicer.
     (b) Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such Authentication Agent.
     (c) An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee, the Swap Counterparty and to the Issuer. The Trustee
may at any time terminate the agency of an Authentication Agent by giving notice
of termination to such Authentication Agent and to the Issuer, the Swap
Counterparty and the Servicer. Upon receiving such a notice of resignation or
upon such a termination, or in case at any time an Authentication Agent shall
cease to be acceptable to the Trustee or the Issuer, the Trustee may promptly
appoint a successor Authentication Agent. Any successor Authentication Agent
upon acceptance of its appointment hereunder shall become vested with all the
rights, powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authentication Agent. No successor Authentication Agent
shall be appointed unless acceptable to the Issuer and the Servicer.
     (d) The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.19.
     (e) The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.
     (f) Pursuant to an appointment made under this Section 2.19, the Notes may
have endorsed thereon, in lieu of or in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:

47



--------------------------------------------------------------------------------



 



     “This is one of the Notes described in the within-mentioned Agreement.

                       
 
                          as Authentication Agent
for the Trustee    
 
           
 
  By:        
 
                Authorized Signatory”    

     Section 2.20 Appointment of Paying Agent.
     The Trustee is hereby appointed as the Paying Agent. The Issuer reserves
the right at any time to appoint additional Paying Agents, provided that it will
at all times maintain the Trustee as a Paying Agent. If the Issuer has appointed
any additional Paying Agent, the Trustee reserves the right at any time and for
any reason to remove such additional Paying Agent. Any reference in this
Indenture to the Paying Agent shall include any co-paying agent unless the
context requires otherwise. The Paying Agent shall make payments to Noteholders
from the Collection Account or other applicable Account pursuant to the
provisions of this Indenture and shall report the amounts of such distributions
to the Issuer. Under the terms of Section 3.4(b), the Trustee as Paying Agent
shall have the power to withdraw funds from the Collection Account or other
applicable Account for the purpose of making the distributions referred to
above.
     Section 2.21 Confidentiality.
     The Trustee and the Collateral Agent hereby agree not to disclose to any
Person any name or address of any Obligor under any Pledged Loan or other
information contained in the Loan Schedule or the data transmitted to the
Trustee or the Collateral Agent hereunder, except (i) as may be required by law,
rule, regulation or order applicable to it or in response to any subpoena or
other valid legal process, (ii) as may be necessary in connection with any
request of any federal or state regulatory authority having jurisdiction over it
or the National Association of Insurance Commissioners, (iii) in connection with
the performance of its duties hereunder, (iv) to a Successor Servicer appointed
pursuant to Section 12.2, (v) in enforcing the rights of Noteholders and (vi) as
requested by any Person in connection with the financing statements filed
pursuant to the Transaction Documents. The Trustee and the Collateral Agent
hereby agree to take such measures as shall be reasonably requested by the
Issuer of it to protect and maintain the security and confidentiality of such
information. The Trustee and the Collateral Agent shall use reasonable efforts
to provide the Issuer with written notice five days prior to any disclosure
pursuant to this Section 2.21.
     Nothing in the foregoing paragraph should, however, be construed to limit
the ability of the Trustee and the Collateral Agent (and their respective
Affiliates, employees, officers, directors, agents and advisors) to disclose to
any and all Persons, without limitation of any kind, the tax structure and tax
treatment (as such terms are used in sections 6011, 6111, and 6112 of the Code
and the regulations promulgated thereunder) of the Notes, and all materials of
any kind

48



--------------------------------------------------------------------------------



 



(including opinions or other tax analyses) that have been provided to the
Trustee or the Collateral Agent related to such tax structure and tax treatment.
In this regard, the Trustee and the Collateral Agent acknowledge and agree that
disclosure of the tax structure or tax treatment of the Notes is not limited in
any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding).
Furthermore, the Trustee and the Collateral Agent acknowledge and agree that
they do not know or have reason to know that the use or disclosure of
information relating to the tax structure or tax treatment of the Notes is
limited in any other manner (such as where the Notes are claimed to be
proprietary or exclusive) for the benefit of any other Person. Neither the
Trustee nor the Collateral Agent shall be permitted to disclose the tax
structure and tax treatment of the Notes to the extent that such disclosure
would constitute a violation of federal or state securities laws.
     Section 2.22 144A Information.
     So long as the Issuer is not subject to Section 13 or 15(d) of the Exchange
Act, upon the request of a Holder of Notes, the Issuer shall promptly furnish or
cause to be furnished to such Holder and to a prospective purchaser of such Note
designated by such Holder, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act to permit compliance with Rule 144A in
connection with resales of the Notes in accordance with the terms hereof (such
information being contemplated to consist of a copy of the Offering Circular
together with all Monthly Servicing Reports delivered to the Issuer since the
Closing Date).
ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
     Section 3.1 Priority of Payments, Sequential Order Event.
     (a) The Trustee shall apply, based on written instruction to the Trustee
from the Servicer, on each Payment Date, (i) Available Funds for that Payment
Date on deposit in the Collection Account and (ii) pursuant to Section 3.5(b),
the Reserve Account Draw Amount, if any, for that Payment Date:
     On each Payment Date, (i) Available Funds in the Collection Account and
(ii) the Reserve Account Draw Amount, if any, will be used to make the following
payments in the following order of priority:
     FIRST, to the Trustee the Monthly Trustee Fees and expenses of the Trustee
to the extent not paid by the Servicer, plus accrued and unpaid Monthly Trustee
Fees and expenses for prior Payment Dates; provided, however, that (i) any
payments to the Trustee as reimbursement for expenses of the Trustee related to
the transfer of servicing to a successor servicer and payable in priority FIRST
will be limited to payments of $100,000 per calendar quarter and $340,000 in the
aggregate, and (ii) payments to the Trustee as reimbursement for any other
expenses of the Trustee will be limited to $20,000 per calendar year as long as
no Event of Default has occurred, and the Notes have not been accelerated, or
the Collateral sold, pursuant to this Indenture;

49



--------------------------------------------------------------------------------



 



     SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances made in respect of any prior Payment Dates plus any accrued
and unpaid Monthly Servicer Fees;
     THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
     FOURTH, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian, the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates, not to exceed an amount
on such Payments Date equal to one twelfth of 0.06% of the Aggregate Loan
Balance as of the beginning of the related Due Period;
     FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee, plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     SIXTH, to the holders of the Class A-1 Notes, Accrued Interest on the
Class A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on
the Class A-2 Notes (to the extent that there are insufficient funds to pay both
such amounts in full, such amounts shall be paid pro rata between the Class A-1
Notes and the Class A-2 Notes in proportion to the percentage which each such
Class represents of the Principal Amount of the Class A Notes);
     SEVENTH, to the holders of the Class B Notes, Accrued Interest on the
Class B Notes;
     EIGHTH, to the holders of the Class C Notes, Accrued Interest on the
Class C Notes;
     NINTH, (A) so long as no Sequential Order Event has occurred and is
continuing, to the Noteholders and the Swap Counterparty, the Principal
Distribution Amount plus the Senior Priority Swap Termination Amount, if any,
allocated pro rata among the Classes and the Swap Counterparty based upon the
percentage which the Principal Amount of each Class and the amount of the Senior
Priority Swap Termination Amount represents of the Aggregate Principal Amount of
all Classes plus the Senior Priority Swap Termination Amount; and otherwise
(B) if a Sequential Order Event has occurred and is continuing, all remaining
Available Funds will instead be paid to the Noteholders and the Swap
Counterparty in Sequential Order (as defined below);
     TENTH, so long as no Sequential Order Event has occurred and is continuing,
to the Noteholders of each Class, the Extra Principal Distribution Amount, pro
rata in proportion to their respective Class Percentages;
     ELEVENTH, to (a) the holders of the Class A-1 Notes and the holders of the
Class A-2 Notes, pro rata in proportion to the percentage of which each such
Class represents of the Principal Amount of the Class A Notes, (b) the holders
of the Class B Notes and (c) the holders of the Class C Notes, in that order,
any Interest Carry-Forward Amounts owing to such Class;

50



--------------------------------------------------------------------------------



 



     TWELFTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account the remaining amount of
Available Funds to the extent needed to increase the amount on deposit in the
Reserve Account to the Reserve Required Amount;
     THIRTEENTH, to the Trustee, any other amounts due to the Trustee under this
Indenture;
     FOURTEENTH, to the Swap Counterparty, any amounts owing to the Swap
Counterparty in respect of a termination of the Interest Rate Swap not paid
pursuant to clause NINTH, above; and
     FIFTEENTH, to the Issuer, any remaining Available Funds free and clear of
the lien of this Indenture.
     (b) Sequential Order. If a Sequential Order Event occurs and is continuing,
on each Payment Date all Available Funds remaining after application of clause
“EIGHTH” in subsection (a) above shall be applied to pay principal of the Notes
and the Senior Priority Swap Termination Amount, if any, as follows: (A) first
(i) to the holders of the Class A-1 Notes the lesser of (a) the amount allocated
to the Class A-1 Notes when all Available Funds are allocated pro rata between
the Class A-1 Notes and the Class A-2 Notes in proportion to their respective
Principal Amounts and (b) the Principal Amount of the Class A-1 Notes; and
(ii) to the holders of the Class A-2 Notes and the Swap Counterparty, the lesser
of (a) the amount allocated to the Class A-2 Notes when all Available Funds are
allocated pro rata between the Class A-1 Notes and the Class A-2 Notes in
proportion to their respective Principal Amounts, and (b) the Principal Amount
of the Class A-2 Notes and the Senior Priority Swap Termination Amount,
respectively, until such amounts are reduced to zero; provided, however, that on
any Payment Date on which the Principal Amount of the Class A-1 Notes has been
reduced to zero, but the Principal Amount of the Class A-2 Notes has not been
reduced to zero, any remaining Available Funds shall be allocated to the
remaining Class A-2 Notes (in which case the amount allocated to the Class A-2
Notes shall be applied pro rata to the Class A-2 Notes and the Senior Priority
Swap Termination Amount, if any) until the Principal Amount of all remaining
Class A-2 Notes has been reduced to zero; (B) second to the holders of the
Class B Notes until the Principal Amount of the Class B Notes is reduced to
zero; and (C) third to the holders of the Class C Notes until the Principal
Amount of the Class C Notes is reduced to zero.
     Funds remaining on any Payment Date after making the payments described in
the preceding paragraph while a Sequential Order Event shall be in effect, shall
be applied as provided in provisions ELEVENTH through FIFTEENTH in subsection
3.1(a) above.
     (c) Application of Monies Collected During Event of Default. If the Notes
have been accelerated following an Event of Default and such acceleration and
its consequences have not been rescinded and annulled, and the Trustee has sold
the Collateral, the proceeds collected by the Trustee pursuant to Article XI or
otherwise with respect to such Notes shall be applied as provided in
Section 11.7.
     Section 3.2 Information Provided to Trustee.

51



--------------------------------------------------------------------------------



 



     The Servicer shall promptly provide the Trustee in writing with all
information necessary to enable the Trustee to make the payments and deposits
required pursuant to Section 3.1 as required by Section 8.1, and the Trustee
shall be entitled to rely thereon.
     Section 3.3 Payments.
     On each Payment Date, the Trustee, as Paying Agent, shall distribute to the
Holders and the other parties entitled thereto the amounts due and payable under
this Indenture and the Notes.
     Section 3.4 Collection Account.
     (a) Collection Account. The Trustee, for the benefit of the Noteholders and
the Swap Counterparty, shall establish and maintain in the name of the Trustee,
a segregated account designated as the “Sierra Timeshare 2008-1 Receivables
Funding, LLC Series 2008-1 Collection Account” bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders and the Swap Counterparty pursuant to this Indenture. Deposits made
into the Collection Account shall be limited to amounts deposited therein on the
Closing Date, amounts paid to the Issuer under the terms of the Interest Rate
Swap, Collections and other Available Funds and earnings on the Collection
Account. If, at any time, the Collection Account ceases to be an Eligible
Account, the Trustee (or the Servicer on its behalf) shall within 10 Business
Days establish a new Collection Account as an Eligible Account and shall
transfer any property in the Collection Account to the new Collection Account.
So long as the Trustee is an Eligible Institution, the Collection Account may be
maintained with it in an Eligible Account.
     (b) Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee pursuant to Section 8.1;
provided, however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Sections 3.1
and 8.1. In addition, notwithstanding anything in the foregoing to the contrary,
the Trustee shall be authorized to accept instructions from the Servicer on a
daily basis regarding withdrawals or order transfers of funds from the
Collection Account, to the extent such funds either (i) have been mistakenly
deposited into the Collection Account (including without limitation funds
representing assessments or dues payable by Obligors to property owners
associations or other entities) or (ii) relate to items subsequently returned
for insufficient funds or as a result of stop payments. In the case of any
withdrawal or transfer pursuant to the foregoing sentence, the Servicer shall
provide the Trustee and the Swap Counterparty with notice of such withdrawal or
transfer, together with reasonable supporting details, on the next Monthly
Servicing Report to be delivered by the Servicer following the date of such
withdrawal or transfer (or in such earlier written notice as may be required by
the Trustee from the Servicer from time to time). Notwithstanding anything
therein to the contrary, the Trustee shall be entitled to make withdrawals or
order transfers of funds from the Collection Account, in the amount of all
reasonable and appropriate out-of-pocket costs and expenses incurred by the
Trustee in connection with any misdirected funds described in clause (i) and
(ii) of the second foregoing sentence. Within two Business Days of receipt, the
Servicer shall transfer all Collections and

52



--------------------------------------------------------------------------------



 



other proceeds of the Collateral processed by the Servicer to the Trustee for
deposit into the Collection Account. The Trustee shall deposit or cause to be
deposited into the Collection Account upon receipt the Release Price in respect
of releases of Pledged Loans by the Issuer. On each Payment Date, the Trustee
shall apply amounts in the Collection Account to make the payments and
disbursements described in Section 3.1 and this Section 3.4.
     (c) Administration of the Collection Account. Funds in the Collection
Account shall, at the direction of the Servicer, at all times be invested in
Permitted Investments; provided, however, that all Permitted Investments shall
mature on the Business Day preceding each Payment Date, in order to ensure that
funds on deposit therein will be available on such Payment Date. Subject to the
restrictions set forth in the first sentence of this subsection 3.4(c), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the Collection Account. All investment earnings on such funds
shall be deemed to be available to the Trustee for the uses specified in this
Indenture. The Trustee shall be fully protected in following the investment
instructions of the Servicer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Servicer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Collection
Account by the Trustee pursuant to this Indenture.
     (d) Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property or other
property on deposit in, carried in or credited to the Collection Account
hereunder and all interest thereon shall be held in trust by the Trustee and
applied solely as provided herein.
     (e) Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
     Section 3.5 Reserve Account.
     (a) Creation and Funding of the Reserve Account. The Trustee shall
establish and maintain in the name of the Trustee, an Eligible Account
designated as the “Sierra Timeshare 2008-1 Receivables Funding, LLC Reserve
Account” bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders and the Swap Counterparty
pursuant to this Indenture. The Reserve Account shall be under the sole dominion
and control of the Trustee; however, if so directed by the Servicer, the Reserve
Account may be an Eligible Account in the name of the Trustee opened at another
Eligible Institution. If, at any time, the Reserve Account ceases to be an
Eligible Account, the Trustee (or the Servicer on its behalf) shall within 10
Business Days establish a new Reserve Account as an Eligible Account and shall
transfer any property in the Reserve Account to such new Reserve Account. So
long as the Trustee is an Eligible Institution, the Reserve Account may be
maintained with it in an Eligible Account.

53



--------------------------------------------------------------------------------



 



     A deposit shall be made to the Reserve Account on the Closing Date in an
amount equal to the Reserve Required Amount and, on each Payment Date, deposits
shall be made to the Reserve Account to the extent provided in provision TWELFTH
of subsection 3.1(a).
     (b) Withdrawals from the Reserve Account. If Available Funds are not
sufficient to pay (i) on each Payment Date prior to the Rated Final Maturity
Date, those amounts described in provisions FIRST through EIGHTH of subsection
3.1(a) plus the Principal Distribution Amount for such Payment Date or (ii) on
the Rated Final Maturity Date, those amounts described in provisions FIRST
through EIGHTH and all unpaid Principal Amounts on the Notes, the Trustee, at
the direction of the Servicer, shall withdraw from the Reserve Account the
lesser of the amounts sufficient to make such payments and the balance in the
Reserve Account (the “Reserve Account Draw Amount”). On the Rated Final Maturity
Date, the Noteholders will be entitled to the Reserve Account Draw Amount for
such date, if any, to the extent of any unpaid balance of the Notes.
     (c) Release of Funds from Reserve Account. On each Payment Date, the
Trustee shall withdraw all cash on deposit in the Reserve Account in excess of
the Reserve Required Amount and deposit such amount in the Collection Account,
for application on such Payment Date as Available Funds in accordance with
Section 3.1 of this Indenture.
     (d) Termination of Reserve Account. Any funds remaining in the Reserve
Account after all Notes (including both principal and interest thereon) have
been paid in full and in cash and all other obligations of the Issuer under this
Indenture and the Notes, including all amounts owing to the Swap Counterparty,
have been paid in full and in cash shall be remitted by the Trustee to the
Issuer free and clear of the lien of this Indenture.
     (e) Administration of the Reserve Account. Funds in the Reserve Account
shall be invested in Permitted Investments as directed by the Servicer;
provided, however, that all Permitted Investments shall mature on or before the
next Payment Date. Subject to the restrictions set forth in the first sentence
of this subsection (e), the Servicer shall instruct the Trustee in writing
regarding the investment of funds on deposit in the Reserve Account. The Trustee
shall be fully protected in following the investment instructions of the
Servicer, and shall have no obligation for keeping the funds fully invested at
all times or for making any investments other than in accordance with such
written investment instructions. If no investment instructions are received from
the Servicer, the Trustee is authorized to invest the funds in Permitted
Investments described in clause (v) of the definition thereof. In no event shall
the Trustee be liable for any investment losses incurred in connection with the
investment of funds on deposit in the Reserve Account by the Trustee pursuant to
this Indenture.
     (f) Deposit Irrevocable. Any deposit made into the Reserve Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property, or other
property credited to, carried in, or deposited in the Reserve Account hereunder
and all interest thereon shall be held in trust by the Trustee and applied
solely as provided herein.

54



--------------------------------------------------------------------------------



 



     Section 3.6 Interest Rate Swap.
     (a) The Issuer shall enter into the Interest Rate Swap, certain terms of
which are set forth herein for the convenience of the parties thereto for
incorporation therein by reference, with the Swap Counterparty on the Closing
Date. The Interest Rate Swap shall have a termination date which is the earlier
of the Payment Date occurring in February 2020 or when the notional amount of
the Class A-2 Notes thereunder has been reduced to zero, subject to early
termination or partial termination in accordance with the terms of the Interest
Rate Swap. The Interest Rate Swap shall have a notional amount for each Interest
Accrual Period equal to the Principal Amount of the Class A-2 Notes as of the
close of business on the first day of such Interest Accrual Period. Under the
Interest Rate Swap, the Issuer shall be the fixed rate payer and shall pay a
fixed rate of 7.614% and the Swap Counterparty shall be the floating rate payer
and shall pay a floating rate equal to the Note Interest Rate on the Class A-2
Notes. Pursuant to the terms of the Interest Rate Swap, the Swap Counterparty
shall pay to the Trustee, on behalf of the Issuer, on each Payment Date, the Net
Swap Receipt, if any, plus the amount of any Net Swap Receipt due but not paid
with respect to any previous Payment Date. The Trustee shall deposit such Net
Swap Receipts, if any, into the Collection Account and shall apply such amounts
as Available Funds pursuant to subsection 3.1 of this Indenture. In addition, in
accordance with the terms of the Interest Rate Swap, the Issuer shall pay to the
Swap Counterparty the Net Swap Payment, if any, for such Payment Date, plus the
amount of any Net Swap Payment due but not paid on any previous Payment Date,
from amounts available pursuant to provision THIRD of subsection 3.1(a).
     (b) Following the termination of the Interest Rate Swap pursuant to the
terms thereof, the Swap Counterparty shall pay to the Trustee for the benefit of
the Issuer the amount of the Termination Receipt, if any, to be paid by the Swap
Counterparty pursuant to the Interest Rate Swap. The Trustee shall, promptly
upon receipt of any such Termination Receipt, if any, at the written direction
of the Servicer, pay such Termination Receipt to a replacement swap counterparty
or deposit such Termination Receipt or the balance thereof not paid to a
replacement swap counterparty into the Collection Account to be applied as
Available Funds.
     (c) Following the termination of the Interest Rate Swap pursuant to the
terms thereof, the Issuer shall pay to the Swap Counterparty the amount of the
Termination Payment, if any, to be made by the Issuer pursuant to the Interest
Rate Swap to the extent of funds available therefore under provision NINTH of
subsection 3.1(a) or provision SIXTH of Section 11.7, if applicable, or
provision FOURTEENTH of subsection 3.1(a) or provision TENTH of Section 11.7, if
applicable, or if a Sequential Order Event has occurred and is continuing, as
provided in subsection 3.1(b).
     (d) If the Interest Rate Swap is terminated for any reason and no successor
swap is entered into, the Servicer shall solicit bids from one or more
prospective replacement swap counterparties for the price of a replacement swap
agreement with a notional amount equal to the Principal Amount of the Class A-2
Notes. With the consent of the Majority Holders, and in either case upon the
satisfaction of the Swap Rating Agency Condition, the Issuer will enter into
such replacement swap agreement. If the Majority Holders do not consent to such
replacement swap agreement, or the Swap Rating Agency Condition is not
satisfied, the Issuer will not enter into a replacement swap agreement.

55



--------------------------------------------------------------------------------



 



     Section 3.7 Custody of Permitted Investments and other Collateral.
     The Trustee shall hold such of the Collateral (and any other collateral
that may be granted to the Trustee) and the Permitted Investments (other than
the Pledged Loans, the related Loan Files, or the related Vacation Ownership
Interests) as consists of instruments, certificated securities, negotiable
documents, money, goods, or tangible chattel paper in the State of New York or
the State of Minnesota. The Trustee shall hold such of the Collateral (and any
other collateral that may be granted to the Trustee) and the Permitted
Investments (other than the Pledged Loans, the related Loan Files, or the
related Vacation Ownership Interests) as constitutes investment property (other
than certificated securities) through a securities intermediary, which
securities intermediary shall agree with the Trustee and the Issuer that
(I) such investment property shall at all times be credited to a securities
account of the Trustee, (II) such securities intermediary shall treat the
Trustee as entitled to exercise the rights that comprise each financial asset
credited to such securities account, (III) all property credited to such
securities account shall be treated as a financial asset, (IV) such securities
intermediary shall comply with entitlement orders originated by the Trustee
without the further consent of any other person or entity, (V) such securities
intermediary will not agree with any person or entity other than the Trustee to
comply with entitlement orders originated by any person or entity other than the
Trustee, (VI) such securities accounts and the property credited thereto shall
not be subject to any lien, security interest, encumbrance, claim, or right of
set-off in favor of such securities intermediary or anyone claiming through it
(other than the Trustee), (VII) such agreement shall be governed by the laws of
the State of New York, and (VIII) the State of New York shall be the “securities
intermediary’s jurisdiction” of such securities intermediary for purposes of the
New York Uniform Commercial Code (the “NYUCC”). The Trustee shall hold such of
the Collateral (and any other collateral that may be granted to the Trustee) and
the Permitted Investments (other than the Pledged Loans, the related Loan Files,
or the related Vacation Ownership Interests) as constitutes a deposit account
through a bank, which bank shall agree in writing with the Trustee and the
Issuer that (i) such bank shall comply with instructions originated by the
Trustee directing disposition of the funds in the deposit account without
further consent of any other person or entity, (ii) such bank will not agree
with any person or entity other than the Trustee to comply with instructions
originated by any person or entity other than the Trustee, (iii) such deposit
account and the money deposited therein shall not be subject to any lien,
security interest, encumbrance, claim, or right of set-off in favor of such bank
or anyone claiming through it (other than the Trustee), (iv) such agreement
shall be governed by the laws of the State of New York, and (v) the State of New
York shall be the “bank’s jurisdiction” of such bank for purposes of Article 9
of the NYUCC. Terms used in this paragraph that are defined in the NYUCC and not
otherwise defined herein shall have the meaning set forth in the NYUCC. Except
as permitted by this paragraph, the Trustee shall not hold any part of the
Collateral (or any other collateral that may be granted to the Trustee) or the
Permitted Investments (other than the Pledged Loans, the related Loan Files, or
the related Vacation Ownership Interests) through an agent or a nominee.

56



--------------------------------------------------------------------------------



 



     Section 3.8 [Reserved].
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
     Section 4.1 Representations and Warranties Regarding the Issuer.
     The Issuer hereby represents and warrants to the Trustee and the Collateral
Agent on the date of execution of this Indenture as follows:
     (a) Due Formation and Good Standing. The Issuer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has full power, authority and legal right to own its
properties and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under each of the Transaction Documents to which it is a party. The
Issuer is duly qualified to do business and is in good standing as a foreign
entity, and has obtained all necessary licenses and approvals, in each
jurisdiction in which failure to qualify or to obtain such licenses and
approvals would render any Pledged Loan unenforceable by the Issuer or would
otherwise have a Material Adverse Effect.
     (b) Due Authorization and No Conflict. The execution, delivery and
performance by the Issuer of each of the Transaction Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Term Purchase Agreement and the making of the Grants
contemplated hereunder, have in all cases been duly authorized by the Issuer by
all necessary action, do not contravene (i) the Issuer’s certificate of
formation or the LLC Agreement, (ii) any existing law, rule or regulation
applicable to the Issuer, (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except where such contravention would not have a Material Adverse
Effect), and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except as provided in a Transaction Document);
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law. Each of the other Transaction Documents to which the Issuer
is a party have been duly executed and delivered by the Issuer.
     (c) Governmental and Other Consents. All approvals, authorizations,
consents, or orders of any court or governmental agency or body required in
connection with the execution and delivery by the Issuer of any of the
Transaction Documents to which the Issuer is a party, the consummation by the
Issuer of the transactions contemplated hereby or thereby, the performance by
the Issuer of and the compliance by the Issuer with the terms hereof or thereof,
have been obtained, except where the failure so to do would not have a Material
Adverse Effect on the Issuer.

57



--------------------------------------------------------------------------------



 



     (d) Enforceability of Transaction Documents. Each of the Transaction
Documents to which the Issuer is a party has been duly and validly executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its respective
terms, except as enforceability may be subject to or limited by any Debtor
Relief Law or by general principles of equity (whether considered in a suit at
law or in equity).
     (e) No Litigation. There are no proceedings or investigations pending or,
to the best knowledge of the Issuer, threatened, against the Issuer before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Transaction Documents to which the Issuer is a party, (iv) seeking any
determination or ruling that would adversely affect the validity or
enforceability of this Indenture or any of the other Transaction Documents or
(v) seeking any determination or ruling which would be reasonably likely to have
a Material Adverse Effect on the Issuer.
     (f) Use of Proceeds. All proceeds of the issuance of the Notes shall be
used by the Issuer to acquire Loans from the Depositor under the Term Purchase
Agreement, to pay costs related to the issuance of the Notes, to pay principal
and/or interest on any Notes or to otherwise fund costs and expenses permitted
to be paid under the terms of the Transaction Documents.
     (g) Governmental Regulations. The Issuer is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended.
     (h)  Margin Regulations. The Issuer is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect on the date of execution hereof). No part
of the proceeds of any of the Notes has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect on the date of execution hereof.
     (i) Location and Names of Issuer. The Issuer was formed on October 25, 2007
as a limited liability company under the laws of the State of Delaware by filing
a Certificate of Formation with the name of Sierra Timeshare 2007-3 Receivables
Funding, LLC and has at all times since such date remained as a Delaware limited
liability company. A Certificate of Amendment was filed on February 7, 2008 to
change the name of the Issuer to Sierra Timeshare 2008-1 Receivables Funding,
LLC. Since such Certificate of Amendment was filed, the Issuer has not had any
legal name other than Sierra Timeshare 2008-1 Receivables Funding, LLC.
     (j) Control Account. The Issuer has filed or has caused to be filed a
standing delivery order with the United States Postal Service authorizing the
Control Account Bank to receive mail delivered to the related Post Office Boxes.
The account number of the Control

58



--------------------------------------------------------------------------------



 



Account, together with the names, addresses, ABA numbers and names of contact
persons of the Control Account Bank maintaining such Control Account and the
related Post Office Boxes, are specified in the exhibits to this Indenture. From
and after the Closing Date, the Trustee shall hold all right and title to and
interest in all of the monies, checks, instruments, depository transfers or
automated clearing house electronic transfers and other items of payment and
their proceeds and all monies and earnings, if any, thereon in the Control
Account and such other accounts as specified by the Servicer. The Trustee has
control over the Control Account and the Control Account Bank is required on
each Business Day to transfer all collected and available balances in the
Control Account to the Collection Account held by the Trustee.
     (k) Subsidiaries. The Issuer has no Subsidiaries and does not own or hold,
directly or indirectly, any capital stock or equity security of, or any equity
interest in, any Person, other than Permitted Investments.
     (l) Transaction Documents. The Term Purchase Agreement is the only
agreement pursuant to which the Issuer purchases the Pledged Loans and the
related Pledged Assets. The Issuer has furnished to the Trustee and the
Collateral Agent, true, correct and complete copies of each Transaction Document
to which the Issuer is a party, each of which is in full force and effect.
Neither the Issuer nor any Affiliate thereof is in default of any of its
obligations thereunder in any material respect. The Issuer is the lawful owner
of, and has good title to, each Pledged Loan and all related Pledged Assets,
free and clear of any Liens (other than the Lien of this Indenture and any
Permitted Encumbrances on the related Vacation Ownership Interests), or has a
first-priority perfected security interest therein. All such Pledged Loans and
other related Pledged Assets are purchased without recourse to the Depositor
except as described in the Term Purchase Agreement. The purchase by the Issuer
under the Term Purchase Agreement constitutes either a sale or a first-priority
perfected security interest, enforceable against creditors of the Depositor.
     (m) Business. Since its formation, the Issuer has conducted no business
other than the execution, delivery and performance of the Transaction Documents
contemplated hereby, the purchase of Loans thereunder, the issuance and payment
of the Notes and such other activities as are incidental to the foregoing. The
Issuer has incurred no Debt except that expressly incurred hereunder and under
the other Transaction Documents.
     (n) Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
     (o) Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state, and local and foreign tax returns which are required to be filed
by it, and has paid or caused to be paid all taxes due and owing by it, other
than any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings timely instituted and diligently pursued and
with respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.
     (p) Tax Classification. Since its formation, for federal income tax
purposes, the Issuer (i) has been classified as a disregarded entity or
partnership and (ii) has not been classified as an association taxable as a
corporation or a publicly traded partnership.

59



--------------------------------------------------------------------------------



 



     (q) Solvency. The Issuer (i) is not “insolvent” (as such term is defined in
the Bankruptcy Code); (ii) is able to pay its debts as they become due; and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it is about to engage.
     (r) ERISA. The Issuer has not established and does not maintain or
contribute to any Benefit Plan that is covered by Title IV of ERISA.
     (s) No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been employed in selecting
the Pledged Loans for inclusion in the Collateral on the Closing Date.
     Section 4.2 Representations and Warranties Regarding the Loan Files.
     The Issuer represents and warrants to each of the Trustee, the Collateral
Agent, the Servicer and the Noteholders as to each Pledged Loan that:
     (a) Possession. On or immediately prior to the Closing Date the Custodian
will have possession of each original Pledged Loan and the related Loan File,
and will have acknowledged such receipt and its undertaking to hold such
documents for purposes of perfection of the Collateral Agent’s interests in such
original Pledged Loan and the related Loan File; provided, however, that the
fact that any Loan Document not required to be in its respective Loan File under
the terms of the respective Purchase Agreements is not in the possession of the
Custodian in its respective Loan File does not constitute a breach of this
representation; and provided that, possession of Loan Documents may be in the
form of microfiche or other electronic copies of the Loan Documents to the
extent provided in the Custodial Agreement.
     (b) Marking Records. On or before the Closing Date, each of the Issuer and
the Servicer shall have caused the portions of the computer files relating to
the Pledged Loans Granted to the Collateral Agent on such date to be clearly and
unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.
     The representations and warranties of the Issuer set forth in this
Section 4.2 shall be deemed to be remade without further act by any Person on
and as of each date of substitution with respect to each Loan Granted by the
Issuer on and as of each such date. The representations and warranties set forth
in this Section 4.2 shall survive any Grant of the respective Loans by the
Issuer.
     Section 4.3 Rights of Obligors and Release of Loan Files.
     (a) Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Vacation Ownership Interest subject to a Pledged Loan shall,
so long as such Obligor is not in default thereunder, be superior to those of
the Collateral Agent, the Trustee and the Noteholders, and none of the
Collateral Agent, the Trustee or the Noteholders, so long as such Obligor is not
in default thereunder, shall

60



--------------------------------------------------------------------------------



 



interfere with such Obligor’s use and enjoyment of the Vacation Ownership
Interest subject thereto.
     (b) If pursuant to the terms of this Indenture, the Collateral Agent or the
Trustee shall acquire through foreclosure the Issuer’s interest in any portion
of the Vacation Ownership Interest subject to a Pledged Loan, the Collateral
Agent and the Trustee hereby specifically agree to release or cause to be
released any Vacation Ownership Interest from any Lien hereunder upon completion
of all payments and the performance of all the terms and conditions required to
be made and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by, or at
the direction of, the Collateral Agent.
     (c) At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to deeding, the
Servicer shall notify the Trustee and the Collateral Agent by a certificate
substantially in the form attached hereto as Exhibit B (which certificate shall
include a statement to the effect that all amounts received in connection with
such payment have been deposited in the Collection Account) of a Servicing
Officer and shall request delivery to the Servicer from the Custodian of the
related Loan Files. Upon receipt of such certificate and request or at such
earlier time as is required by applicable law, the Trustee and the Collateral
Agent (a) shall be deemed, without the necessity of taking any action, to have
approved release by the Custodian of the Loan Files to the Servicer (in all
cases in accordance with the provisions of the Custodial Agreement), (b) shall
be deemed to approve the release by the Nominee of the related deed of title,
and any documents and records maintained in connection therewith, to the Obligor
as provided in the Title Clearing Agreement, provided that title to the Vacation
Ownership Interest has not already been deeded to the Obligor and/or (c) shall
execute such documents and instruments of transfer and assignment and take such
other action as is necessary to release its interest in the Vacation Ownership
Interest subject to deeding (in the case of any Pledged Loan which has been paid
in full). The Servicer shall cause each Loan File or any document therein so
released which relates to a Pledged Loan for which the Obligor’s obligations
have not been fully discharged to be returned to the Custodian for the sole
benefit of the Collateral Agent when the Servicer’s need therefor no longer
exists.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of the Issuer.
     The Issuer hereby represents and warrants to the Trustee, the Collateral
Agent and the Noteholders on the Closing Date as follows:
     (a) Payment of principal and interest on the Notes and the prompt
observance and performance by the Issuer of all of the terms and provisions of
this Indenture are secured by the Collateral. Upon the issuance of the Notes and
at all times thereafter so long as any Notes are

61



--------------------------------------------------------------------------------



 



outstanding, this Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Collateral
Agent for the benefit of the Trustee, acting on behalf of the Noteholders and
the Swap Counterparty to secure amounts payable under the Notes which security
interest is perfected and prior to all other Liens (other than any Permitted
Encumbrances) and is enforceable as such against all creditors of and purchasers
from the Issuer; and
     (b) The Pledged Loans and the documents evidencing such Pledged Loans
constitute either “accounts,” “chattel paper,” “instruments” or “general
intangibles” within the meaning of the applicable UCC.
     Section 5.2 Eligible Loans.
     The Issuer hereby represents and warrants to the Trustee and the Collateral
Agent that each of the Pledged Loans is an Eligible Loan. For purposes of this
Indenture, the term “Eligible Loan” means a Loan purchased by the Issuer under
the Term Purchase Agreement which has the following characteristics as of the
Cut-Off Date:
     (a) the related Vacation Ownership Interest has been purchased by an
Obligor, and with respect to a Vacation Ownership Interest which is a Fixed
Week, a UDI, an Interval Interest or which constitutes Points (it being
understood in the case of a Vacation Ownership Interest which constitutes
Points, that references in this clause (a) to a Vacation Ownership Interest
shall be deemed to be references to the related Fixed Week or UDI deposited into
FairShare Plus in exchange for such Points) (i) is not an interest in a Lot,
(ii) except in the case of a Green Loan, a certificate of occupancy has been
issued for the Resort related to such Vacation Ownership Interest, (iii) except
in the case of a Green Loan, the unit related to the Vacation Ownership Interest
is complete and ready for occupancy, is not in need of material maintenance or
repair, except for ordinary, routine maintenance and repairs that are not
substantial in nature or cost and contains no structural defects materially
affecting its value, (iv) the Resort related to the Vacation Ownership Interest
is not in need of maintenance or repair, except for ordinary, routine
maintenance and repairs that are not substantial in nature or cost and contains
no structural defects materially affecting its value, (v) there is no legal,
judicial or administrative proceeding pending, or to the Issuer’s knowledge
threatened, for the total condemnation of the Resort related to the Vacation
Ownership Interest or partial condemnation of any portion of the property
related to the Vacation Ownership Interest that would have a material adverse
effect on the value of the Vacation Ownership Interest, (vi) the Resort related
to the Vacation Ownership Interest is not located outside of the United States
and (vii) is subject to declarations, covenants and restrictions of record;
     (b) in the case of a Pledged Loan that is an Installment Contract, with
respect to which the Issuer has a valid ownership or security interest in an
underlying Vacation Ownership Interest, subject only to Permitted Encumbrances,
unless the criteria in paragraph (c) are satisfied;

62



--------------------------------------------------------------------------------



 



     (c) with respect to Loans which are WVRI Loans (i) if the related Vacation
Ownership Interest has been deeded to the Obligor of the related Pledged Loan,
then (A) the Issuer has a valid and enforceable first lien Mortgage on such
Vacation Ownership Interest, except as such enforceability may be limited by
Debtor Relief Laws and as such enforceability may be limited by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law, (B) such Mortgage and related mortgage note
have been assigned to the Collateral Agent, (C) such Mortgage and the related
note have been transferred to the custody of the Custodian in accordance with
the provisions of Section 6(c)(i) of the applicable Purchase Agreement and
(D) if any Mortgage relating to such Pledged Loan is a deed of trust, a trustee
duly qualified under applicable law to serve as such has been properly
designated in accordance with applicable law and currently so serves or (ii) if
the related Vacation Ownership Interest has not been deeded to the Obligor of
the related Pledged Loan, then a nominee has legal title to such Vacation
Ownership Interest and the Issuer has an equitable interest in such Vacation
Ownership Interest underlying the related Pledged Loan;
     (d) that was issued in a transaction that complied, and is in compliance,
in all material respects with all requirements of applicable federal, state and
local law, including applicable laws relating to usury, truth-in-lending,
property sales, consumer credit protection and disclosure, except, with respect
only to California Business and Professions Code Section 11018.10, as in effect
prior to its repeal as of July 1, 2005, and California Business and Professions
Code Section 11226, which became effective as of July 1, 2005, where such
failure to comply would not have a Material Adverse Effect on the Sellers or a
material adverse effect on the Pledged Loans;
     (e) that requires the Obligor to pay the unpaid principal balance over an
original term of not greater than 120 months;
     (f) the Scheduled Payments on which are denominated and payable in United
States dollars;
     (g) is not a Defaulted Loan;
     (h) the Scheduled Payments on which are not 30 days or more delinquent as
of the Cut-Off Date;
     (i) does not (i) finance the purchase of credit life insurance and
(ii) finance, and was not originated in connection with, the WRDC “Explorer”
program, unless such Loan has been converted to a Loan in connection with the
WorldMark program;
     (j) with respect to which the related Vacation Ownership Interest (i) if
the Loan is a WVRI Loan (A) consists of a Fixed Week, a UDI or an Interval
Interest and (B) if it consists of a Fixed Week, it has been converted or is
convertible into a UDI or has become subject to FairShare Plus, which conversion
or other modification does not or would not give rise to the extension of the
maturity of any payments under such WVRI Loan or is a Shawnee Loan or was
originated during the transition period after the

63



--------------------------------------------------------------------------------



 



acquisition of Shawnee Development, Inc. or (ii) if the Loan is a WRDC Loan,
consists of Vacation Credits or a Fractional Interest;
     (k) that, if it is a WVRI Loan (i) either (A) was transferred by WVRI to
WCF pursuant to the Operating Agreement, (B) in the case of any Pledged Loan
originated by an Originator (other than any Pledged Loan originated by WVRI or a
Kona Loan), was transferred by such Originator to WVRI pursuant to the Operating
Agreement or (C) in the case of a Kona Loan was transferred to WVRI under the
terms of a July 2002 agreement or (ii) was purchased by WCF from WVRI
Receivables Corporation pursuant to an Assignment of Contracts and Mortgages,
dated as of August 29, 2002;
     (l) (i) if it is a WVRI Loan, except with respect to Kona Loans or Shawnee
Loans, it was originated by a WVRI Originator and has been consistently serviced
by WCF, in each case in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (ii) if it is a Kona Loan, it was originated by Kona Hawaiian Vacation
Ownership, LLC and has since December 1, 2002 been consistently serviced by WCF,
in each case, in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (iii) if it is a Shawnee Loan, it was originated by Shawnee
Development, Inc. and consistently serviced by WCF since March 13, 2006, or
(iv) if it is a WRDC Loan, was originated by WRDC and has been consistently
serviced by WCF or WRDC, in each case in the ordinary course of its business and
in accordance with WCF’s or WRDC’s Customary Practices and Credit Standards and
Collection Policies;
     (m) has not been specifically reserved against by the Issuer or classified
as uncollectible or charged off;
     (n) arises from transactions in a jurisdiction in which (i) with respect to
WVRI Loans, WVRI and each Subsidiary of WVRI (other than the Depositor, and
other special purpose entities created to issue notes) that conducts business in
such jurisdiction is duly qualified to do business, except where the failure to
so qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan and (ii) with respect to WRDC
Loans, WRDC is duly qualified to do business, except where the failure to so
qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan;
     (o) constitutes a legal, valid, binding and enforceable obligation of the
related Obligor, except as such enforceability may be limited by Debtor Relief
Laws and as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law;
     (p) is fully amortizing pursuant to a required schedule of substantially
equal monthly payments of principal and interest;
     (q) with respect to which, (i) the down payment has been made, (ii) neither
statutory nor regulatively imposed rescission rights exist with respect to the
related

64



--------------------------------------------------------------------------------



 



Obligor and (iii) no basis for such rights exists on the Cut-Off Date in the
case of any Pledged Loan for which such rights are, at any time following the
Cut-Off Date, granted or imposed;
     (r) had an Equity Percentage of 10% or more at the time of the sale of the
related Vacation Ownership Interest to the related Obligor (or, in the case of a
Loan relating to a Timeshare Upgrade originated by WRDC, an Equity Percentage of
10% or more of the value of all Vacation Credits owned by the related Obligor);
     (s) with respect to which at least one Scheduled Payment has been made by
the Obligor;
     (t) in the case of a Green Loan, (i) satisfies each of the eligibility
criteria set forth in paragraphs (a) through (s) above other than any such
criteria that cannot be satisfied due solely to (A) the related Green Vacation
Ownership Interest being an interest in a unit at a Resort that is not yet
complete and ready for occupancy; (B) the Issuer not having a valid ownership
interest in the related Green Vacation Ownership Interest; or (C) the related
Green Vacation Ownership Interest not having been deeded to the Obligor or legal
title not being held by the Nominee; and (ii) the Resort related to the Green
Vacation Ownership Interest has a scheduled completion date no more than
12 months following the Cut-Off Date;
     (u) the billing address of the Obligor is located in the United States;
provided, however that the billing addresses of not more than 5% of the Obligors
(by Loan Balance) may be located outside the United States; and
     (v) is not and is not subsequently deemed to have been a Defective Loan as
defined in the Master Loan Purchase Agreement pursuant to which it was sold by
the applicable Seller to the Depositor.
     Section 5.3 Assignment of Representations and Warranties and Rights under
the Term Purchase Agreement and the Performance Guaranty.
     The Issuer hereby assigns to the Trustee and the Collateral Agent all of
its rights relating to the Pledged Loans and related Pledged Assets under the
Term Purchase Agreement including the rights assigned to the Issuer by the
Depositor of the Depositor’s rights to payment due from the related Seller for
repurchases of Defective Loans (as such term is defined in the respective
Purchase Agreements) resulting from the breach of representations and warranties
under the respective Purchase Agreements. In addition, the Issuer hereby assigns
to the Trustee and the Collateral Agent all of its rights under the Performance
Guaranty including those rights the Issuer has as a named beneficiary of the
Performance Guaranty and those rights it has acquired by assignment from the
Depositor.
     Section 5.4 Release of Defective Loans.
     (a) Deposit of Release Price or Substitution of Qualified Substitute Loan.
Subject to subsection (b) of this section, upon discovery by the Issuer or upon
written notice from the Depositor or the Trustee that any Pledged Loan is a
Defective Loan, the Issuer shall, within

65



--------------------------------------------------------------------------------



 



90 days after the earlier of its discovery or receipt of notice thereof (i) if
such Defective Loan constitutes a Defective Loan as defined in the Purchase
Agreement pursuant to which the Depositor acquired such Defective Loan, direct
the applicable Seller to perform its obligation under such Purchase Agreement to
either (A) deposit the Release Price with the Trustee or (B) deliver to the
Trustee one or more Qualified Substitute Loans in substitution for such
Defective Loan and pay to the Trustee the Substitution Adjustment Amount, or
(ii) if such Defective Loan does not constitute a Defective Loan as defined in
the Purchase Agreement pursuant to which the Depositor acquired such Defective
Loan, deposit the Release Price with the Trustee. If such Defective Loan
constitutes a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, then, notwithstanding any
other provision of this Indenture, the Issuer shall have no obligation or
liability with respect to such Defective Loan should the applicable Seller fail
to perform its obligations under the Purchase Agreement with respect to such
Defective Loan.
     (b) Substitution. If under a Purchase Agreement, a Seller delivers a
Qualified Substitute Loan for release of a Defective Loan, the Issuer shall
execute a Supplemental Grant in substantially the form of Exhibit G hereto and
deliver such Supplemental Grant to the Trustee and the Collateral Agent.
Payments due with respect to Qualified Substitute Loans on or prior to the
Calculation Date next preceding the date of substitution shall not be property
of the Issuer, but, to the extent received by the Servicer, will be retained by
the Servicer and remitted by the Servicer to the Seller on the next succeeding
Payment Date. Payments due and other amounts received with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. Scheduled Payments due on a
Defective Loan on or prior to the Calculation Date next preceding the date of
substitution shall be property of the Issuer, and after such Calculation Date
next preceding the date of substitution the Seller shall be entitled to receive
and retain all Scheduled Payments due thereafter and other amounts received in
respect of such Defective Loan. The Servicer shall deliver a schedule of any
Defective Loans so removed and Qualified Substitute Loans so substituted to the
Trustee and such schedule shall be an amendment to the Loan Schedule. Upon such
substitution, the Qualified Substitute Loan or Qualified Substitute Loans shall
be subject to the terms of this Indenture in all respects, the Issuer shall be
deemed to have made the representations, and warranties with respect to each
Qualified Substitute Loan set forth in Section 5.1 and 5.2 of this Indenture, in
each case as of the date of substitution, and the Issuer shall be deemed to have
made a representation and warranty that each Loan so substituted is a Qualified
Substitute Loan as of the date of substitution. The provisions of Section 5.4(a)
shall apply to any Qualified Substitute Loan as to which the Issuer has breached
the Issuer’s representations and warranties in Section 5.1 and 5.2 to the same
extent as for any other Pledged Loan. In connection with the substitution of one
or more Qualified Substitute Loans for one or more Defective Loans, the Servicer
shall determine the Substitution Adjustment Amount. If such Defective Loan
constitutes a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, the Issuer shall direct the
applicable Seller to perform its obligation under such Purchase Agreement to pay
to the Trustee the Substitution Adjustment Amount in immediately available
funds. Such Substitution Adjustment Amount shall be paid to the Trustee and
treated as if it were a portion of the Release Price for the Defective Loan and
included in Available Funds as such. If such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, then, notwithstanding any other
provision of this Indenture, the Issuer shall have no

66



--------------------------------------------------------------------------------



 



obligation or liability to pay the Substitution Adjustment Amount with respect
to such Defective Loan should the applicable Seller fail to perform its
obligation under the Purchase Agreement to pay such Substitution Adjustment
Amount to the Trustee.
     (c) Release of Defective Loan. If a Seller repurchases a Pledged Loan as a
Defective Loan or provides a Qualified Substitute Loan and the related
Substitution Adjustment Amount, if any, for a Defective Loan, then the Issuer
shall automatically and without further action sell, transfer, assign, set over
and otherwise convey to such Seller, without recourse, representation or
warranty, all of the Issuer’s right, title and interest in and to the related
Defective Loan, the related Vacation Ownership Interest, the Loan File relating
thereto and any other related Pledged Assets, all monies due or to become due
with respect thereto and all Collections with respect thereto (including
payments received from Obligors after the Calculation Date next preceding the
date of transfer, subject to the payment of any Substitution Adjustment Amount).
The Issuer shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
applicable Seller to effect the conveyance of such Defective Loan, the related
Vacation Ownership Interest, the related Loan File and any other related Pledged
Assets pursuant to this Section 5.4(c).
     Promptly after the repurchase of Defective Loans in respect of which the
Release Price has been paid or a Qualified Substitute Loan has been provided, on
such date, the Issuer shall direct the Servicer to delete such Defective Loans
from the Loan Schedule.
     The obligations of the Issuer set forth in Section 5.4(a) shall constitute
the sole remedy against the Issuer with respect to any breach of the
representations and warranties set forth in Section 5.2 available hereunder to
the Trustee or the Collateral Agent.
ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
     Section 6.1 Affirmative Covenants.
     The Issuer shall:
     (a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, and all Pledged Loans and Transaction Documents to which it is a
party (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
     (b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity, and maintain all
necessary licenses and approvals, in each jurisdiction in which it does
business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect.
     (c) Adequate Capitalization. Ensure that at all times it is adequately
capitalized to engage in the transactions contemplated by this Indenture.

67



--------------------------------------------------------------------------------



 



     (d) Keeping of Records and Books of Account. Cause the Servicer to maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (e) Performance and Compliance with Loans. At its expense, timely and fully
perform and comply in all material respects with all material provisions,
covenants and other promises required to be observed by it under the Pledged
Loans and other Pledged Assets.
     (f) Credit Standards and Collection Policies. Comply in all material
respects with the Credit Standards and Collection Policies and Customary
Practices in regard to each Pledged Loan and the related Pledged Assets.
     (g) Collections. (1) Instruct or cause all Obligors to be instructed to
either:
     (A) send all Scheduled Payments directly to a Post Office Box for credit to
the Control Account or directly to a Control Account,
     (B) in the alternative, make Scheduled Payments by way of pre-authorized
debits from a deposit account of such Obligor pursuant to a PAC or from a credit
card of such Obligor pursuant to a Credit Card Account from which Scheduled
Payments shall be electronically transferred to the Control Account or to
another account for processing and transfer into the Collection Account, or
     (C) make payment to the Servicer for transfer to the Collection Account.
     (2) In the case of funds transfers pursuant to a PAC or Credit Card
Account, take, or cause each of the Servicer, the Control Account Bank and/or
the Trustee to take, all necessary and appropriate action to ensure that each
such pre-authorized debit or credit card payments is credited directly to the
Control Account or another account for transfer to the Collection Account.
     (3) If the Issuer shall receive any Collections or other proceeds of the
Collateral, hold such Collections in trust for the benefit of the Trustee, the
Noteholders and the Swap Counterparty and deposit such Collections into a
Control Account or the Collection Account within two Business Days following the
Issuer’s receipt thereof.
     (h) Compliance with ERISA. Comply in all material respects with the
provisions of ERISA, the Code, and all other applicable laws and the regulations
and interpretations thereunder.
     (i) Perfected Security Interest. Take such action with respect to each
Pledged Loan as is necessary to ensure that the Collateral Agent maintains on
behalf of the Trustee, a first

68



--------------------------------------------------------------------------------



 



priority perfected security interest in such Pledged Loan and the Pledged Assets
relating thereto and all other Collateral, in each case free and clear of any
Liens (other than the Lien created by this Indenture and in the case of any
Vacation Ownership Interests, any Permitted Encumbrance).
     (j) No Release. Not take any action and shall use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or material obligations under any document,
instrument or agreement included in the Collateral, or which would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such document, instrument or agreement
except as expressly provided in this Indenture or such other instrument or
document.
     (k) Insurance and Condemnation.
          (i) The Issuer shall do or cause to be done all things that it may
accomplish with a reasonable amount of cost or effort to cause each of the POAs
for each Resort to (A) maintain one or more policies of “all-risk” property and
general liability insurance with financially sound and reputable insurers,
providing coverage in scope and amount which (x) satisfies the requirements of
the declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Vacation Ownership Interest Regime. If any POA fails to
maintain the insurance described in clause (A) of this subsection (k), the
Issuer shall, to the extent it has knowledge of such failure, promptly give
notice of such failure to each Rating Agency.
          (ii) The Issuer shall remit to the Collection Account the portion of
any proceeds received by the Issuer pursuant to a condemnation of property in
any Resort to the extent that such proceeds relate to any of the Vacation
Ownership Interests.
     (l) Custodian.
          (i) On or before the Closing Date, the Issuer shall deliver or cause
to be delivered directly to the Custodian for the benefit of the Collateral
Agent pursuant to the Custodial Agreement the Loan File for each Pledged Loan.
Such Loan File may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. The Issuer shall cause the
Custodian to hold, maintain and keep custody of the Loan Files for the benefit
of the Collateral Agent in a secure fire retardant location at an office of the
Custodian, which location shall be reasonably acceptable to the Collateral Agent
and the Trustee.
          (ii) The Issuer shall cause the Custodian at all times to maintain
control of the Loan Files for the benefit of the Collateral Agent on behalf of
the Trustee in each case pursuant

69



--------------------------------------------------------------------------------



 



to the Custodial Agreement. Each of the Issuer and the Servicer may access the
Loan Files at the Custodian’s storage facility only for the purposes and upon
the terms and conditions set forth herein and in the Custodial Agreement. Each
of the Issuer and the Servicer may only remove documents from the Loan File for
collection services and other routine servicing requirements from such facility
in accordance with the terms of the Custodial Agreement, all as set forth and
pursuant to the “Bailment Agreement” (as defined in and attached as an exhibit
to the Custodial Agreement).
          (iii) The Issuer shall at all times comply in all material respects
with the terms of its obligations under the Custodial Agreement and shall not
enter into any modification, amendment or supplement of or to, and shall not
terminate, the Custodial Agreement, without the Collateral Agent’s and Trustee’s
prior written consent.
     (m) Separate Identity. Take all actions required to maintain the Issuer’s
status as a separate legal entity. Without limiting the foregoing, the Issuer
shall:
     (i) Maintain in full effect its existence, rights and franchises as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Transaction Documents to which
the Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
     (ii) Except as provided herein, maintain its own deposit, securities and
other account or accounts with financial institutions, separate from those of
any Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Transaction Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
     (iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
     (iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.

70



--------------------------------------------------------------------------------



 



     (v) Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including at least one
Independent Director.
     (vi) Maintain a principal executive and administrative office through which
its business is conducted and a telephone number separate from those of its
members, managers and other Affiliates. To the extent that the Issuer and any of
its members, managers or other Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.
     (vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
     (viii) Ensure that its board of directors shall at all times include at
least one Independent Director (for purposes hereof, “Independent Director”
shall mean any member of the board of directors of the Issuer that is not and
has not at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).
     (ix) Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer (although the officer
making any particular decision may also be an officer or director of an
Affiliate of the Issuer) and shall not be dictated by an Affiliate of the
Issuer.
     (x) Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and describe itself as a separate legal
entity.
     (xi) Except as contemplated by the Transaction Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.

71



--------------------------------------------------------------------------------



 



     (xii) Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.
     (xiii) Except as provided herein and in any other Transaction Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
     (xiv) Ensure that any financial reports required of the Issuer shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
     (xv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
     (xvi) Take all actions on its part as are necessary to comply with each
assumption contained in the true sale and substantive consolidation opinions
given as of the date hereof.
     (n) Computer Files. Mark or cause to be marked each Pledged Loan in its
computer files as described in Section 4.2(b).
     (o) Taxes. File or cause to be filed, and cause each of its Affiliates with
whom it shares consolidated tax liability to file, all federal, state, and
foreign local tax returns which are required to be filed by it, except where the
failure to file such returns could not reasonably be expected to have a Material
Adverse Effect. The Issuer shall pay or cause to be paid all taxes due and owing
by it, other than any taxes or assessments, the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Issuer or the applicable Affiliate shall have set aside adequate reserves on its
books in accordance with GAAP, and which proceedings could not reasonably be
expected to have a Material Adverse Effect.
     (p) Tax Classification. For as long as the Notes are outstanding, the
Issuer shall not take any action, or fail to take any action, that would cause
the Issuer to not remain classified, for federal income tax purposes, as a
disregarded entity or a partnership that is not classified as a publicly traded
partnership.
     (q) Transaction Documents. Comply in all material respects with the terms
of, employ the procedures outlined in and enforce the obligations of the
Depositor under the Term Purchase Agreement and of the parties to each of the
other Transaction Documents to which the Issuer is a party, and take all such
action as may reasonably be required to maintain all such Transaction Documents
to which the Issuer is a party in full force and effect.

72



--------------------------------------------------------------------------------



 



     (r) Loan Schedule. At least once each calendar month, electronically
provide to the Trustee an amendment to the Loan Schedule, or cause the Servicer
to electronically provide an amendment to the Loan Schedule, listing the Pledged
Loans released from the Collateral and adding to the Loan Schedule any Qualified
Substitute Loans and amending the Loan Schedule to reflect terms or
discrepancies in such schedule that become known to the Issuer since the filing
of the original Loan Schedule or since the most recent amendment thereto.
     (s) Segregation of Collections. (a) Prevent the deposit into any Account of
any funds other than Collections or other funds to be deposited into such
Accounts under this Indenture or the other Transaction Documents (provided that,
this covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such Accounts and are promptly segregated and removed from
the Account); and
     (b) With respect to the Control Account either (i) prevent the deposit into
such account of any funds other than Collections in respect of Pledged Loans or
(ii) enter into an intercreditor agreement with other entities which have an
interest in the amounts in the Control Account to allocate the Collections with
respect to the Pledged Loans to the Issuer and transfer such amounts to the
Trustee for deposit into the appropriate Collection Account; (provided that, the
covenant in clause (i) of this paragraph (b) shall not be breached to the extent
that funds not constituting Collections in respect of the Pledged Loans are
inadvertently deposited into such Control Account and are promptly segregated
and remitted to the owner thereof).
     (t) Filings; Further Assurances. (i) On or prior to the Closing Date, the
Issuer shall have caused at its sole expense the Financing Statements,
assignments and amendments thereof necessary to perfect the security interest in
the Collateral to be filed or recorded in the appropriate offices.
     (ii) The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer
or the Trustee or as the Servicer or the Trustee otherwise deems reasonably
necessary or advisable to perfect the Lien created in the Collateral. The
Servicer agrees, at its sole expense, to cooperate with the Issuer in taking any
such action (whether at the request of the Issuer or the Trustee). Without
limiting the foregoing, the Issuer shall from time to time, at its sole expense,
authorize, execute, file, deliver and record all such supplements and amendments
hereto and all such Financing Statements, amendments thereto, continuation
statements, instruments of further assurance, or other statements, specific
assignments or other instruments or documents and take any other action that is
reasonably necessary to, or that any of the Servicer, the Issuer or the Trustee
deems reasonably necessary or advisable to: (i) Grant more effectively all or
any portion of the Collateral; (ii) maintain or preserve the Lien Granted
hereunder (and the priority thereof) or carry out more effectively the purposes
hereof; (iii) perfect, maintain the perfection of, publish notice of, or protect
the validity of any Grant made pursuant to this Indenture; (iv) enforce any of
the Pledged Loans or any of the other Pledged Assets (including without
limitation by cooperating with the Trustee, at

73



--------------------------------------------------------------------------------



 



the expense of the Issuer, in filing and recording such Financing Statements
against such Obligors as the Servicer or the Trustee shall deem necessary or
advisable from time to time); (v) preserve and defend title to any Pledged Loans
or all or any other part of the Pledged Assets, and the rights of the Trustee in
such Pledged Loans or other related Pledged Assets, against the claims of all
Persons and parties; or (vi) pay any and all taxes levied or assessed upon all
or any part of any Collateral.
     (iii) The Issuer shall, on or prior to the date of Grant of any Pledged
Loans hereunder, deliver or cause to be delivered all original copies of the
Pledged Loan (other than in the case of any Pledged Loans not required under the
terms of the relevant Purchase Agreement to be in the relevant Loan File),
together with the related Loan File, to the Custodian, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Trustee. Such
“original copies” may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. In the event that the Issuer
receives any other instrument or any writing which, in either event, evidences a
Pledged Loan or other Pledged Assets, the Issuer shall deliver such instrument
or writing to the Custodian to be held as collateral in which the Collateral
Agent has a security interest for the benefit of the Trustee within two Business
Days after the Issuer’s receipt thereof, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Trustee.
     (iv) The Issuer hereby authorizes the Trustee, and gives the Collateral
Agent its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement, continuation
statement, amendment, specific assignment or other writing or paper and to take
any other action that the Trustee at the direction of the Control Party may deem
necessary or appropriate to further perfect the Lien created hereby. Any
expenses incurred by the Trustee or the Collateral Agent pursuant to the
exercise of its rights under this Section 6.1 shall be for the sole account and
responsibility of the Issuer and payable under Section 3.1 to the Trustee.
     (u) Management of Resorts. The Issuer hereby covenants and agrees that it
will with respect to each Resort cause the Originator with respect to that
Resort (to the extent that such Originator is otherwise responsible for
maintaining such Resort) to do or cause to be done all things which it may
accomplish with a reasonable amount of cost or effort, in order to maintain each
such Resort (including without limitation all grounds, waters and improvements
thereon) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
     Section 6.2 Negative Covenants of the Issuer.
     So long as any of the Notes are outstanding, the Issuer shall not:
     (a) Sales, Liens, Etc., Against Receivables and Related Security. Except
for the releases contemplated under Sections 5.4, 14.4, 14.5 and 14.6 of this
Indenture, sell, assign (by

74



--------------------------------------------------------------------------------



 



operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist, any Lien (other than the Lien created by this Indenture or, with respect
to Vacation Ownership Interests relating to Pledged Loans, any Permitted
Encumbrances thereon) upon or with respect to, any Pledged Loan or any other
Pledged Assets, or any interests in either thereof, or upon or with respect to
any Collateral hereunder. The Issuer shall immediately notify the Trustee and
the Collateral Agent of the existence of any Lien on any Pledged Loan or any
other Pledged Assets, and the Issuer shall defend the right, title and interest
of each of the Issuer and the Collateral Agent, Trustee and Noteholders in, to
and under the Pledged Loans and all other Pledged Assets, against all claims of
third parties.
     (b) Extension or Amendment of Loan Terms. Extend (other than as a result of
a Timeshare Upgrade or in accordance with Customary Practices), amend, waive or
otherwise modify the terms of any Pledged Loan or permit the rescission or
cancellation of any Pledged Loan, whether for any reason relating to a negative
change in the related Obligor’s creditworthiness or inability to make any
payment under the Pledged Loan or otherwise.
     (c) Change in Business or Credit Standard and Collection Policies. (i) Make
any change in the character of its business or (ii) make any change in the
Credit Standards and Collection Policies or (iii) deviate from the exercise of
Customary Practices, if any change or deviation pursuant to (i), (ii) or
(iii) would, in any such case, materially impair the value or collectibility of
any Pledged Loan.
     (d) Change in Payment Instructions to Obligors. Add or terminate any bank
as a Control Account Bank as listed in Schedule 2 hereto or make any change in
the instructions to Obligors regarding payments to be made to any Control
Account at a Control Account Bank, unless the Trustee shall have received
(i) 30 days’ prior notice of such addition, termination or change; (ii) written
confirmation from the Issuer that after the effectiveness of any such
termination, there shall be at least one (1) Control Account in existence; and
(iii) prior to the effective date of such addition, termination or change,
(x) executed copies of the Control Agreements executed by each new Control
Account Bank, the Issuer, the Trustee and the Servicer and (y) copies of all
agreements and documents signed by either the Issuer or the respective Control
Account Bank with respect to any new Control Account.
     (e) Stock, Merger, Consolidation, Etc. Consolidate with or merge into or
with any other Person, or purchase or otherwise acquire all or substantially all
of the assets or capital stock, or other ownership interest of, any Person or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, except as expressly permitted under the terms of this
Indenture.
     (f) No Change in Control. At any time fail to be a wholly owned direct or
indirect subsidiary of the Performance Guarantor and a wholly owned direct or
indirect subsidiary of WCF.
     (g) ERISA Matters. Establish or maintain or contribute to any Benefit Plan
that is covered by Title IV of ERISA.

75



--------------------------------------------------------------------------------



 



     (h) Terminate or Reject Loans. Without limiting anything in subsection
6.2(b), terminate or reject any Pledged Loan prior to the end of the term of
such Loan, whether such rejection or early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law, unless prior to such termination or rejection, such Pledged Loan and any
related Pledged Assets have been released from the Lien created by this
Indenture.
     (i) Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Transaction Documents.
     (j) Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Indenture or as
contemplated by the Transaction Documents.
     (k) Limitation on Transactions with Affiliates. Enter into, or be a party
to any transaction with any Affiliate, except for:
     (i) the transactions contemplated hereby and by the other Transaction
Documents; and
     (ii) to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.
     (l) Lines of Business. Conduct any business other than that described in
the LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Transaction Documents to which it is a party.
     (m) Limitation on Investments. Make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets or
otherwise) in, any Affiliate or any other Person except for (i) Permitted
Investments and (ii) the purchase of Loans pursuant to the terms of the Term
Purchase Agreement.
     (n) Insolvency Proceedings. Seek dissolution or liquidation in whole or in
part of the Issuer.
     (o) Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
     (p) Place of Business; Change of Name. Change (x) its type or jurisdiction
of organization from that listed in Section 4.1(a) or (y) its name, unless in
any such event the Issuer shall have given the Trustee, the Collateral Agent and
the Swap Counterparty at least ten (10) days prior written notice thereof and
shall take all action necessary or reasonably requested by the Trustee or the
Collateral Agent to amend its existing Financing Statements and file additional

76



--------------------------------------------------------------------------------



 



Financing Statements in all applicable jurisdictions necessary or advisable to
maintain the perfection of the Lien of the Collateral Agent under this
Indenture.
ARTICLE VII
SERVICING OF PLEDGED LOANS
     Section 7.1 Responsibility for Loan Administration.
     The Servicer shall manage, administer, service and make collections on the
Pledged Loans on behalf of the Trustee and Issuer. Without limiting the
generality of the foregoing, but subject to all other provisions hereof, the
Trustee and the Issuer grant to the Servicer a limited power of attorney to
execute and the Servicer is hereby authorized and empowered to so execute and
deliver, on behalf of itself, the Issuer and the Trustee or any of them, any and
all instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to the Pledged
Loans, any related Mortgages and the related Vacation Ownership Interests, but
only to the extent deemed necessary by the Servicer.
     Each of the Trustee, the Issuer and the Collateral Agent, at the request of
a Servicing Officer, shall furnish the Servicer with any documents in its
possession reasonably requested or take any action reasonably requested,
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder (subject, in the case of requests for documents
contained in any Loan Files, to the requirements of Section 6.1(l)).
     WCF is hereby appointed as the Servicer until such time as any Service
Transfer shall be effected under Article XII.
     Section 7.2 Standard of Care.
     In managing, administering, servicing and making collections on the Pledged
Loans pursuant to this Indenture, the Servicer will exercise that degree of
skill and care consistent with Customary Practices and the Credit Standards and
Collection Policies.
     Section 7.3 Records.
     The Servicer shall, during the period it is Servicer hereunder, maintain
such books of account, computer data files and other records as will enable the
Trustee to determine the status of each Pledged Loan and will enable such Loan
to be serviced in accordance with the terms of this Indenture by a Successor
Servicer following a Service Transfer.
     Section 7.4 Loan Schedule.
     The Servicer shall at all times maintain the Loan Schedule and
electronically provide to the Trustee, the Issuer, the Collateral Agent and the
Custodian a current, complete copy of the Loan Schedule. The Loan Schedule may
be in one or multiple documents including the original listing and monthly
amendments listing changes.
     Section 7.5 Enforcement.

77



--------------------------------------------------------------------------------



 



     (a) The Servicer will, consistent with Section 7.2, act with respect to the
Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Vacation Ownership Interest, if any,
underlying a Pledged Loan or disposing of the underlying Vacation Ownership
Interest, if any). The Servicer will diligently monitor the integration of the
collection functions of WCF and WRDC and to the extent the Servicer detects any
deterioration in collections or any increase in delinquencies or defaults or
other factors which indicate or might indicate any deterioration in collections,
the Servicer will use its best efforts to determine the source of the problem
and will use its best efforts to remedy such problem.
     (b) The Servicer may sue to enforce or collect upon Pledged Loans, in its
own name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Pledged Loan
on the grounds that it is not a real party in interest or a holder entitled to
enforce the Pledged Loan, the Trustee on behalf of the Issuer shall, at the
Servicer’s expense, take such steps as the Servicer and the Trustee may mutually
agree are necessary (such agreement not to be unreasonably withheld) to enforce
the Pledged Loan, including bringing suit in its name or the name of the Issuer.
The Servicer shall provide to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which may be incurred thereby.
     (c) The Servicer, upon notice to the Trustee, may grant to the Obligor on
any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Servicer in good faith believes is required as a
matter of law; provided that, on any Business Day on which such rebate, refund
or adjustment is to be paid hereunder, such rebate, refund or adjustment shall
only be paid to the extent of funds otherwise available for distribution from
the Collection Account.
     (d) The Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan or permit the rescission or cancellation of any
Pledged Loan, whether for any reason relating to a negative change in the
related Obligor’s creditworthiness or inability to make any payment under the
Pledged Loan or otherwise, other than in accordance with Customary Practices.
     (e) The Servicer shall have discretion to sell the collateral which secures
any Defaulted Loans free and clear of the Lien of this Indenture, in exchange
for cash, in accordance with Customary Practices and Credit Standards and
Collection Policies. All proceeds of any such sale of such collateral shall be
deposited by the Servicer into the Collection Account.
     (f) The Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for an amount at
least equal to the fair market value thereof.
     (g) Notwithstanding any other provision of this Indenture, the Servicer
shall have no obligation to, and shall not, foreclose on the collateral securing
any Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure.

78



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of this Indenture, proceeds from the
foreclosure by the Servicer on the collateral securing any Pledged Loans shall
first be applied by the Servicer to reimburse itself for the expenses of such
foreclosure, and any remaining proceeds shall be deposited into the Collection
Account.
     Section 7.6 Trustee and Collateral Agent to Cooperate.
     Upon request of a Servicing Officer, the Trustee and the Collateral Agent
shall perform such other acts as are reasonably requested by the Servicer
(including without limitation the execution of documents) and otherwise
cooperate with the Servicer in enforcement of the Trustee’s rights and remedies
with respect to Pledged Loans.
     Section 7.7 Other Matters Relating to the Servicer.
     The Servicer is hereby authorized and empowered to:
     (a) advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Indenture;
     (b) execute and deliver, on behalf of the Issuer, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
     (c) make any filings, reports, notices, applications, registrations with,
and to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.
     Prior to the occurrence of an Event of Default hereunder, the Trustee
agrees that it shall promptly follow the instructions of the Servicer duly given
to withdraw funds from the Accounts.
     Section 7.8 Servicing Compensation.
     As compensation for its servicing activities hereunder the Servicer shall
be entitled to receive the Monthly Servicer Fee.
     Section 7.9 Costs and Expenses.
     The costs and expenses incurred by the Servicer in carrying out its duties
hereunder, including without limitation the fees and expenses incurred in
connection with the enforcement of Pledged Loans, shall be paid by the Servicer
and the Servicer shall be entitled to reimbursement hereunder from the Issuer as
provided in Section 3.1 and Section 7.5(g). Failure by the Servicer to receive
reimbursement shall not relieve the Servicer of its obligations under this
Indenture.

79



--------------------------------------------------------------------------------



 



     Section 7.10 Representations and Warranties of the Servicer.
     The Servicer hereby represents and warrants to the Trustee, the Collateral
Agent and the Noteholders as of the date of this Indenture:
     (a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Indenture. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction necessary for the enforcement of
each Pledged Loan or in which failure to qualify or to obtain such licenses and
approvals would have a Material Adverse Effect on the Noteholders.
     (b) Due Authorization. The execution and delivery by the Servicer of each
of the Transaction Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.
     (c) Binding Obligations. Each of the Transaction Documents to which
Servicer is a party constitutes a legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms, except
as such enforceability may be subject to or limited by applicable Debtor Relief
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
     (d) No Conflict; No Violation. The execution and delivery by the Servicer
of each of the Transaction Documents to which the Servicer is a party, and the
performance by the Servicer of the transactions contemplated by such agreements
and the fulfillment by the Servicer of the terms hereof and thereof applicable
to the Servicer, will not conflict with, violate, result in any breach of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any provision of any existing law or regulation or any
order or decree of any court applicable to the Servicer or its certificate of
incorporation or bylaws or any material indenture, contract, agreement,
mortgage, deed of trust or other material instrument, to which the Servicer is a
party or by which it is bound, except where such conflict, violation, breach or
default would not have a Material Adverse Effect.
     (e) No Proceedings. There are no proceedings or investigations pending or,
to the knowledge of the Servicer threatened, against the Servicer, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Transaction
Documents, (iv) seeking any determination or ruling that would adversely affect
the validity or enforceability of this Indenture

80



--------------------------------------------------------------------------------



 



or any of the other Transaction Documents or (v) seeking any determination or
ruling that would have a Material Adverse Effect.
     (f) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Transaction Documents to which it is a party or the performance by
the Servicer of the transactions contemplated hereby and thereby and the
fulfillment by the Servicer of the terms hereof and thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect.
     Section 7.11 Additional Covenants of the Servicer.
     The Servicer further agrees as provided in this Section 7.11.
     (a) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate the bank as a Control Account Bank from the one listed in
Schedule 2 to this Indenture or make any change in the instructions to Obligors
regarding payments to be made to the Control Account Bank, unless the Trustee
shall have received (i) 30 Business Days’ prior notice of such addition,
termination or change and (ii) prior to the effective date of such addition,
termination or change, (x) fully executed copies of the new or revised Control
Agreements executed by each new Control Account Bank, the Issuer, the Trustee
and the Servicer and (y) copies of all agreements and documents signed by either
the Issuer or the respective Control Account Bank with respect to any new
Control Account.
     (b) Collections. The Servicer shall hold any Collections it receives in
trust for the benefit of the Trustee and deposit such Collections into a Control
Account or the Collection Account as soon as practicable but in any event within
two Business Days following the Servicer’s receipt thereof.
     (c) Compliance with Requirements of Law. The Servicer will maintain in
effect all qualifications required under all relevant laws, rules, regulations
and orders in order to service each Pledged Loan, and shall comply in all
material respects with all applicable laws, rules, regulations and orders with
respect to it, its business and properties, and the servicing of the Pledged
Loans (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
     (d) Protection of Rights. The Servicer will take no action that would
impair in any material respect the rights of any of the Collateral Agent or the
Trustee in the Pledged Loans or any other Collateral, or violate the Collateral
Agency Agreement.
     (e) Credit Standards and Collection Policies. The Servicer will comply in
all material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
     (f) Notice to Obligors. The Servicer will ensure that the Obligor of each
Pledged Loan either:

81



--------------------------------------------------------------------------------



 



     (1) has been instructed, pursuant to the Servicer’s routine distribution of
a periodic statement to such Obligor next succeeding:

  (A)   the date the Loan becomes a Pledged Loan, or     (B)   the day on which
a PAC ceased to apply to such Pledged Loan, in the case of a Pledged Loan
formerly subject to a PAC,

but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to the Control Account, or directly to the
Control Account, in each case maintained at the Control Account Bank pursuant to
the terms of the Control Agreement,
          (2) has entered into a PAC, pursuant to which a deposit account of
such Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Servicer has taken, and has
caused each of the Control Account Bank and/or the Trustee to take, all
necessary and appropriate action to ensure that each such pre-authorized debit
is credited directly to the Control Account or the Collection Account,
          (3) has authorized Scheduled Payments from a credit card of such
Obligor pursuant to a Credit Card Account; or
          (4) has agreed to make payments to the Servicer for deposit into the
Collection Account.
     (g) Relocation of Servicer. The Servicer shall at all times maintain each
office from which it services Pledged Loans within the United States of America.
     (h) Instruments. The Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by this Indenture with
respect to such property will continue to be maintained after giving effect to
such action or actions; provided, however, that the Custodian, the Collateral
Agent and the Servicer may remove Loans from such jurisdiction to the extent
necessary to satisfy any requirement of law or court order, in all cases in
accordance with the provisions of the Custodial Agreement, the Collateral Agency
Agreement and this Indenture.
     (i) Loan Schedule. The Servicer will promptly amend the Loan Schedule to
reflect terms or discrepancies that become known to the Servicer at any time.
     (j) Segregation of Collections. The Servicer will:
     (i) prevent the deposit into any Account of any funds other than
Collections or other funds to be deposited into such Account under this
Indenture (provided that, this covenant shall not be breached to the extent that
funds are inadvertently deposited into any of such Accounts and are promptly
segregated and removed from the Account); and

82



--------------------------------------------------------------------------------



 



     (ii) with respect to the Control Account either (a) prevent the deposit
into such account of any funds other than Collections in respect of Pledged
Loans or (b) enter into an intercreditor agreement with other entities which
have an interest in the amounts in such Control Account to allocate the
Collections with respect to Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account
(provided that, the covenant in clause (a) of this paragraph (ii) shall not be
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Control Account and are promptly
segregated and remitted to the owner thereof).
     (k) Terminate or Reject Loans. Except to the extent necessary to address
defects in the sales process or in cases of exceptional hardship of the Obligor,
and without limiting anything in subsection 6.2(b), the Servicer will not
terminate any Pledged Loan prior to the end of the term of such Loan, whether
such early termination is made pursuant to an equitable cause, statute,
regulation, judicial proceeding or other applicable law, unless prior to such
termination, the Issuer consents and any related Pledged Assets have been
released from the Lien of this Indenture.
     (l) Change in Business or Credit Standards and Collection Policies. The
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
     (m) Keeping of Records and Books of Account. The Servicer shall maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (n) Recordation of Collateral Assignments. The Servicer will cause the
collateral Assignment of Mortgage to the Collateral Agent to be perfected as
provided in the WVRI Master Loan Purchase Agreement, except that the Servicer
shall not be required to file or cause the filing of such collateral Assignment
of Mortgage to the extent the related Vacation Ownership Interest is located in
the State of Florida and the Servicer shall have received an Opinion of Counsel
to the effect that no recordings or filings of the Assignment of Mortgage are
necessary under the laws of the State of Florida to perfect the security
interest of the Collateral Agent in the Mortgages incumbering Florida Vacation
Ownership Interests. If the Servicer is unable to obtain the opinion described
in the preceding sentence, then the Servicer will take or cause to be taken such
action as is required to record the Assignment of Mortgage with respect to the
Vacation Ownership Interests located in the State of Florida.
     Section 7.12 Servicer not to Resign.
     The entity then serving as Servicer shall not resign from the obligations
and duties hereby imposed on it hereunder except upon determination that (i) the
performance of its duties

83



--------------------------------------------------------------------------------



 



hereunder is no longer permissible under applicable law, (ii) there is no
reasonable action which can be taken to make the performance of its duties
hereunder permissible under applicable law and (iii) a Successor Servicer shall
have been appointed and accepted the duties as Servicer pursuant to
Section 12.2. Any such determination permitting the resignation of the Servicer
pursuant to clause (i) of the preceding sentence shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee. No such resignation
shall be effective until a Successor Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with
Section 12.2.
     Section 7.13 Merger or Consolidation of, or Assumption of the Obligations
of Servicer.
     The Servicer shall not consolidate with or merge into any other corporation
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:
          (i) the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be a
corporation organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia and, if the Servicer is
not the surviving entity, shall expressly assume by an agreement supplemental
hereto, executed and delivered to the Trustee in form satisfactory to the
Trustee, the performance of every covenant and obligation of the Servicer
hereunder;
          (ii) the Servicer has delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, conveyance or transfer and such supplemental agreement comply with this
Section 7.13, and all conditions precedent provided for herein relating to such
transaction have been satisfied;
          (iii) the Rating Agency Condition has been satisfied with respect to
such consolidation, amendment, merger, conveyance or transfer; and
          (iv) immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.
     Section 7.14 Examination of Records.
     Each of the Issuer and the Servicer shall clearly and unambiguously
identify each Pledged Loan in its respective computer or other records to
reflect that such Pledged Loan has been Granted to the Collateral Agent pursuant
to this Indenture. Each of the Issuer and the Servicer shall, prior to the sale
or transfer to a third party of any Loan similar to the Pledged Loans held in
its custody, examine its computer and other records to determine that such Loan
is not a Pledged Loan.
     Section 7.15 Delegation of Duties.
     In the ordinary course of business, the Servicer, including any Successor
Servicer, may at any time delegate any duties hereunder to any Person who agrees
to conduct such duties in

84



--------------------------------------------------------------------------------



 



accordance with the terms of this Indenture. Any such delegations shall not
constitute a resignation within the meaning of Section 7.12 of this Indenture.
Notwithstanding anything to the contrary contained herein, or in any agreement
relating to such delegations, the Servicer shall remain obligated and liable to
the Trustee, the Issuer, the Collateral Agent and the Noteholders for the
servicing and administration of the Pledged Loans in accordance with the
provisions of this Indenture to the same extent and under the same terms and
conditions as if it alone were servicing and administering the Pledged Loans.
     Section 7.16 Servicer Advances.
     On or before each Determination Date the Servicer may deposit into the
Collection Account an amount equal to the aggregate amount of Servicer Advances,
if any, with respect to Scheduled Payments on Pledged Loans (which are not
Defaulted Loans) for the preceding Due Period which are not received on or prior
to such Payment Date. Such Servicer Advances shall be included as Available
Funds. None of the Servicer, any Successor Servicer or the Trustee, acting as
Servicer, shall have any obligation to make any Servicer Advance and may refuse
to make a Servicer Advance for any reason or no reason. The Servicer shall not
make any Servicer Advance that, after reasonable inquiry and in its sole
discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Pledged Loan
with respect to which such Servicer Advance is proposed to be made.
          Section 7.17 Delivery of Monthly Files.
     The Servicer shall on or before the Determination Date in each calendar
month deliver to the Collateral Agent an electronic file containing with respect
to each Pledged Loan the loan number, the principal balance of the loan and the
next payment due date for such loan.
ARTICLE VIII
REPORTS
     Section 8.1 Monthly Servicing Report.
     On or before the Determination Date prior to each Payment Date, the
Servicer shall deliver to the Trustee, the Issuer, Fitch and S&P a Monthly
Servicing Report in a form substantially like that attached as Exhibit D to this
Indenture with such additions as the Trustee may from time to time request and
containing information necessary to make payments and transfer funds as provided
in Sections 3.1 and 3.4 of this Indenture. The Servicer shall deliver each such
Monthly Servicing Report to the Trustee on or before 3:00 p.m. New York City
time on the Determination Date. Each Monthly Servicing Report shall be
accompanied by a certificate of a Servicing Officer substantially in the form of
Exhibit D certifying the accuracy of such report and that no Event of Default or
event that with the giving of notice or lapse of time or both would become an
Event of Default has occurred, or if such event has occurred and is continuing,
specifying the event and its status. Such certificate shall state whether or not
a Sequential Order Event, Cash Accumulation Event or Servicer Default has
occurred and shall also identify which, if any, Pledged Loans have been
identified as Defective Loans or have

85



--------------------------------------------------------------------------------



 



become Defaulted Loans during the preceding Due Period and if a Cash
Accumulation Event has occurred.
     Section 8.2 Other Data.
     In addition, the Servicer shall at the reasonable request of the Trustee,
the Issuer or a Rating Agency, furnish to the Trustee, the Issuer or such Rating
Agency such underlying data as can be generated by the Servicer’s existing data
processing system without undue modification or expense; provided, however,
nothing in this Section 8.2 shall permit any of the Trustee, the Issuer or any
Rating Agency to materially change or modify the ongoing data reporting
requirements under this Article VIII.
     Section 8.3 Annual Servicer’s Certificate.
     The Servicer will deliver to the Issuer, the Trustee and each Rating Agency
within forty-five (45) days after the end of each fiscal year, beginning with
the fiscal year ending December 31, 2008, an Officer’s Certificate substantially
in the form of Exhibit E stating that (a) a review of the activities of the
Servicer during the preceding calendar year (or, in the case of the first such
Officer’s Certificate, the period since the Closing Date) and of its performance
under this Indenture during such period was made under the supervision of the
officer signing such certificate and (b) to the Servicer’s knowledge, based on
such review, the Servicer has fully performed all of its obligations under this
Indenture for the relevant time period, or, if there has been a default in the
performance of any such obligation, specifying each such default known to such
officer and the nature and status thereof.
     Section 8.4 Notices to WCF.
     In the event that WCF is not acting as Servicer, any Successor Servicer
appointed and acting pursuant to Section 12.2 shall deliver or make available to
WCF each certificate and report required to be prepared, forwarded or delivered
thereafter pursuant to the provisions of this Article VIII.
     Section 8.5 Tax Reporting.
     The Trustee shall file or cause to be filed with the Internal Revenue
Service and furnish or cause to be furnished to Noteholders Information
Reporting Forms 1099, together with such other information reports or returns at
the time or times and in the manner required by the Code consistent with the
treatment of the Notes as indebtedness of the Issuer for federal income tax
purposes.
ARTICLE IX
CONTROL ACCOUNT
     Section 9.1 Control Account.
     The Issuer has established or has caused to be established and shall
maintain or cause to be maintained a system of operations, accounts and
instructions with respect to the Obligors and

86



--------------------------------------------------------------------------------



 



Control Account at the Control Account Bank as described in Sections 4.1(j) and
6.1. Pursuant to the Control Agreement to which it is party, the Control Account
Bank shall be irrevocably instructed to initiate an electronic transfer of all
funds on deposit in the Control Account that are derived from Pledged Loans, to
the Collection Account on the Business Day on which such funds become available.
Prior to the occurrence of an Event of Default, the Trustee shall be authorized
to allow the Servicer to effect or direct deposits into the Control Accounts.
The Trustee is hereby irrevocably authorized and empowered, as the Issuer’s
attorney-in-fact, to endorse any item deposited in the Control Account, or
presented for deposit in the Control Account or the Collection Account,
requiring the endorsement of the Issuer, which authorization is coupled with an
interest and is irrevocable.
     All funds in the Control Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
ARTICLE X
INDEMNITIES
     Section 10.1 Liabilities to Obligors.
     No obligation or liability to any Obligor under any of the Pledged Loans is
intended to be assumed by the Trustee or the Noteholders under or as a result of
this Indenture and the transactions contemplated hereby and, to the maximum
extent permitted by law, the Trustee and the Noteholders expressly disclaim any
such obligation and liability.
     Section 10.2 Tax Indemnification.
     The Issuer agrees to pay, and to indemnify, defend and hold harmless the
Trustee, any Successor Servicer, the Noteholders and the Swap Counterparty from,
any taxes which may at any time be asserted with respect to, and as of the date
of, the Grant of the Pledged Loans to the Collateral Agent for the benefit of
the Trustee, any Successor Servicer, the Noteholders and the Swap Counterparty,
including without limitation any sales, gross receipts, general corporation,
personal property, privilege or license taxes (but not including any federal,
state or other income or intangible asset taxes arising out of the issuance of
the Notes or distributions with respect thereto, other than any such intangible
asset taxes in respect of a jurisdiction in which the indemnified person is not
otherwise subject to tax on its intangible assets) and costs, expenses and
reasonable counsel fees in defending against the same.
     Section 10.3 Servicer’s Indemnities.
     Each entity serving as Servicer shall defend and indemnify the Issuer and
the Trustee against any and all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel and expenses of
litigation, in respect of any action taken, or failure to take any action by
such entity as Servicer (but not by any predecessor or successor Servicer) with
respect to this Indenture or any Pledged Loan; provided, however, such indemnity
shall apply only in respect of any negligent action taken, or negligent failure
to take any action, or reckless disregard of duties hereunder, or bad faith or
willful misconduct by the Servicer. This indemnity shall survive any Service
Transfer (but a Servicer’s obligations under this Section 10.3

87



--------------------------------------------------------------------------------



 



shall not relate to any actions of any Successor Servicer after a Service
Transfer) and any payment of the amount owing hereunder or any release by the
Issuer of any such Pledged Loan.
     Section 10.4 Operation of Indemnities.
     Indemnification under this Article X shall include without limitation
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer has made any indemnity payments to the Trustee, the Noteholders, the
Swap Counterparty or the Issuer pursuant to this Article X and if either the
Trustee, the Noteholders, the Swap Counterparty or the Issuer thereafter collect
any of such amounts from others, the Trustee, the Noteholders, the Swap
Counterparty or the Issuer will promptly repay such amounts collected to the
Servicer without interest.
ARTICLE XI
EVENTS OF DEFAULT
     Section 11.1 Events of Default. If any one of the following events shall
occur:
     (a) Available Funds together with the Reserve Account Draw Amount are not
sufficient to pay in full Accrued Interest due on the Notes on any Payment Date;
     (b) Available Funds together with the Reserve Account Draw Amount on the
Rated Final Maturity Date are not sufficient to reduce the Aggregate Principal
Amount to zero;
     (c) a default in the observance or performance of any material covenant or
agreement of the Issuer made with respect to itself or the Servicer made with
respect to itself in this Indenture (other than a covenant or agreement, a
default in the observance or performance of which is elsewhere in this
Section 11.1 specifically dealt with), or any representation or warranty of the
Issuer made as to itself or the Servicer made with respect to itself in this
Indenture or in any certificate or other writing delivered pursuant hereto or
thereto, or in connection herewith or therewith, proving to have been incorrect
in any material respect as of the time when the same shall have been made, and
such default shall continue or not be cured, or the circumstance or condition in
respect of which such representation or warranty was incorrect shall not have
been eliminated or otherwise cured, for a period of thirty (30) days after the
earlier of actual knowledge or the receipt of written notice sent by registered
or certified mail, return receipt requested, to the Issuer, if the Issuer is in
default, or to the Servicer, if the Servicer is in default, by the Trustee or to
the Issuer and the Servicer, as applicable, and the Trustee by the Majority
Holders, specifying such default or incorrect representation or warranty and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder;
     (d) (1) the Issuer shall consent to the appointment of a conservator,
receiver or liquidator in any insolvency, adjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Issuer or to
all or substantially all of its property, as the case may be; (2) a decree or
order of a court, agency or supervisory authority having jurisdiction for the
appointment of a conservator or receiver or liquidator in any insolvency,
adjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Issuer and such decree or order shall have

88



--------------------------------------------------------------------------------



 



remained in force undischarged or unstayed for a period of 60 days; or (3) the
Issuer shall become insolvent or admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;
     (e) the Issuer shall become or come under the control of an “investment
company” subject to registration under the Investment Company Act; or
     (f) failure on the part of WCF or WRDC, if any, to (i) repurchase any
Defective Loan or provide a Qualified Substitute Loan if required to do so under
the terms of the applicable Purchase Agreement or (ii) maintain the perfection
and first priority status of the security interest granted to the Depositor upon
the sale of the Pledged Loans and such failure continues for a period of thirty
(30) days after actual knowledge of such failure or the receipt of written
notice sent by registered or certified mail, return receipt requested, to the
Issuer, and to WCF or WRDC, as applicable, by the Trustee or to the Issuer and
WCF or WRDC, as applicable, and the Trustee by the Majority Holders, specifying
such failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;
THEN,
     (i) with respect to the event described in subparagraph (d), an Event of
Default shall automatically occur as of the date of such event; and
     (ii) with respect to each of the events described in subparagraphs (a),
(b), (c), (e) and (f) an Event of Default shall occur upon the occurrence of the
event, the passage of the applicable grace period, if any, and the declaration
that such event shall constitute an Event of Default, which declaration shall be
made by the Trustee or the Noteholders of at least 50% of the Aggregate
Principal Amount of the Notes.
     If an Event of Default has occurred under subparagraphs (a), (b), (c),
(e) or (f) it shall continue unless waived in writing by the Majority Holders.
     Promptly after the automatic occurrence of an Event of Default, and, in any
event, within two Business Days thereafter, the Trustee shall notify each
Noteholder and each Rating Agency of the occurrence thereof to the extent a
Responsible Officer of the Trustee has actual knowledge thereof based upon
receipt of written information or other communication.
     Section 11.2 Acceleration of Maturity; Rescission and Annulment.
     (a) If any Event of Default occurs under subparagraph (d) of Section 11.1,
the principal of each Class of Notes, together with accrued and unpaid interest
thereon, will automatically be accelerated and become immediately due and
payable.
     If any other Event of Default occurs, the Majority Holders may accelerate
the Notes by declaring the principal of all the Notes, together with accrued and
unpaid interest thereon to be immediately due and payable, by a notice in
writing to the Issuer, the Trustee and the Swap Counterparty and upon any such
declaration such principal and interest shall become immediately due and
payable.

89



--------------------------------------------------------------------------------



 



     (b) At any time after such an acceleration or declaration of acceleration
of the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as provided in this Indenture, such
acceleration may be rescinded by the Majority Holders of the Aggregate Principal
Amount by written notice to the Issuer, the Trustee and the Swap Counterparty.
No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.
     (c) If an Event of Default has occurred and the Notes have been
accelerated, payments will continue to be made in accordance with the Priority
of Payment unless a Sequential Order Event has also occurred, in which case
payments will be made as provided in Section 3.1 upon the occurrence of a
Sequential Order Event; provided, however, if the Trustee has sold the
Collateral under this Indenture, then payments shall be made as provided in
Section 11.7.
     Section 11.3 Collection of Indebtedness and Suits for Enforcement by
Trustee.
     The Issuer covenants that if the Notes are accelerated following the
occurrence of an Event of Default, and such acceleration has not been rescinded
and annulled, the Issuer shall, upon demand of the Trustee, pay to it, for the
benefit of the Noteholders and the Swap Counterparty the whole amount then due
and payable on the Notes for principal and interest, with interest upon the
overdue principal and upon overdue installments of interest, as determined for
each Class, any amounts due to the Swap Counterparty, to the extent that payment
of such interest shall be legally enforceable; and, in addition thereto, such
further amount as shall be sufficient to cover the reasonable costs and expenses
of collection, including the compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel; provided, however, the amount due under
this Section 11.3 shall not exceed the aggregate proceeds from the sale of the
relevant Collateral and amounts otherwise held by the Issuer and available for
such purpose.
     Until such demand is made by the Trustee, the Issuer shall pay the
principal of and interest on the Notes to the Trustee for the benefit of the
registered Holders to be applied as provided in this Indenture, whether or not
the Notes are overdue.
     If the Issuer fails to pay such amounts forthwith upon such demand, then
the Trustee for the benefit of the Noteholders and the Swap Counterparty and as
trustee of an express trust, may, with the prior written consent of or shall at
the direction of the Majority Holders, institute suits in equity, actions at law
or other legal, judicial or administrative proceedings (each, a “Proceeding”)
for the collection of the sums so due and unpaid, and may prosecute such
Proceeding to judgment or final decree, and may enforce the same against the
Issuer and collect the monies adjudged or decreed to be payable in the manner
provided by law out of the Collateral wherever situated. In the event a
Proceeding shall involve the liquidation of Collateral, the Trustee shall pay
all costs and expenses for such Proceeding and shall be reimbursed for such
costs and expenses from the resulting liquidation proceeds. In the event that
the Trustee determines that liquidation proceeds will not be sufficient to fully
reimburse the Trustee, the Trustee shall receive indemnity satisfactory to it
against such costs and expenses from the Noteholders (which indemnity may
include, at the Trustee’s option, consent by each Noteholder authorizing the
Trustee to be reimbursed from amounts available in the Collection Account).

90



--------------------------------------------------------------------------------



 



     If an Event of Default occurs and is continuing, the Trustee may, with the
prior written consent of or shall at the direction of the Majority Holders,
proceed to protect and enforce its rights and the rights of the Noteholders
hereunder and under the Notes, by such appropriate Proceedings as are necessary
to effectuate, protect and enforce any such rights, whether for the specific
enforcement of any covenant, agreement, obligation or indemnity in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
     Section 11.4 Trustee May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
Proceeding relative to the Issuer or the property of the Issuer or its
creditors, the Trustee (irrespective of whether the principal of the Notes shall
then be due and payable as therein expressed or by declaration or otherwise)
shall be entitled and empowered, by intervention in such Proceeding or
otherwise,
     (a) to file a proof of claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents and take such actions as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Noteholders allowed in such Proceeding, and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders;
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XIII.
     Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding.
          Section 11.5 Remedies.
     (a) If an Event of Default shall have occurred and be continuing, the
Trustee and the Collateral Agent (upon direction by the Trustee) may, with the
prior written consent of, or shall at the direction of the Majority Holders, do
one or more of the following (subject to Section 11.6):
     (1) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes or under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Collateral monies adjudged due;

91



--------------------------------------------------------------------------------



 



     (2) obtain possession of the Pledged Loans in accordance with the terms of
the Custodial Agreement and sell the Collateral or any portion thereof or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 11.13;
     (3) institute Proceedings in its own name and as trustee of an express
trust from time to time for the complete or partial foreclosure of this
Indenture with respect to the Collateral;
     (4) exercise any remedies of a secured party under the UCC with respect to
the Collateral (including any Accounts), take any other appropriate action to
protect and enforce the rights and remedies of the Trustee or the Holders under
this Indenture and each other agreement contemplated hereby (including retaining
the Collateral pursuant to Section 11.6 and applying distributions from the
Collateral pursuant to Section 11.7); and
     (5) exercise any rights or remedies under this Indenture, the Performance
Guaranty or any other Transaction Document;
provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Collateral which constitutes Pledged Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
this Indenture resulting from an Insolvency Event, unless either (i) the Holders
of 100% of the Aggregate Principal Amount of the Notes then outstanding, consent
thereto, (ii) the proceeds of such sale or liquidation are sufficient to
discharge in full the amounts then due and unpaid upon the Notes for principal
and Accrued Interest and the fees and all other amounts required to be paid
pursuant to Section 11.7 or (iii) the holders of 66 2/3% of the Principal Amount
of each Class consent thereto and the Trustee determines that the Collateral
will not continue to provide sufficient funds for the payment of principal of,
and interest on, the Notes as they would have become due if such Notes would not
have been declared due and payable. If an Event of Default has occurred and is
continuing and the Holders of 100% of the Aggregate Principal Amount of the
Notes then outstanding direct the Trustee to sell or otherwise liquidate the
Collateral, the Trustee will dispose of the Collateral as directed.
     For purposes of clause (ii) or clause (iii) of the preceding paragraph and
Section 11.6, the Trustee may, but need not, obtain and rely upon an opinion of
an independent accountant or an independent investment banking firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Collateral to make the required payments of principal of and interest on the
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
     For purposes of this Section 11.5, the Trustee agrees to take all actions
requested or directed by the Holders of 100% of the Aggregate Principal Amount
of the Notes then outstanding as provided for in this Section 11.5.
     (b) In addition to the remedies provided in Section 11.5(a), the Trustee
may with the consent of and shall at the direction of the Majority Holders
institute a Proceeding in its own

92



--------------------------------------------------------------------------------



 



name and as trustee of an express trust solely to compel performance of a
covenant, agreement, obligation or indemnity or to cure the representation or
warranty or statement, the breach of which gave rise to the Event of Default;
and the Trustee shall enforce any equitable decree or order arising from such
Proceeding.
     Section 11.6 Optional Preservation of Collateral.
     If the Notes have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, to the
extent permitted by law, the Trustee at the request of the Control Party shall
retain the Collateral securing the Notes intact for the benefit of the Holders
of the Notes and the Swap Counterparty and in such event it shall deposit all
funds received with respect to the Collateral into the Collection Account and
apply such funds in accordance with the payment priorities set forth in this
Indenture, as if there had not been such an acceleration. So long as the Trustee
retains the Collateral, the Trustee shall continue to apply all distributions
received on such Collateral in accordance with this Indenture.
     Section 11.7 Application of Monies Collected During Event of Default.
          If the Notes have been accelerated following an Event of Default and
such acceleration and its consequences have not been rescinded and annulled, and
the Trustee has sold the Collateral, the proceeds collected by the Trustee
pursuant to this Article XI or otherwise with respect to such Notes shall be
applied as provided below:
     FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Transaction
Documents to which the Trustee is a party and amounts due to the Trustee as
indemnification; in the event of a Servicer Default and the replacement of the
Servicer with the Trustee or a Successor Servicer, the costs and expenses of
replacing the Servicer shall be permitted expenses of the Trustee;
     SECOND, to the Servicer, the Monthly Servicer Fee and any unreimbursed
Servicer Advances made in respect of any prior Payment Dates plus any accrued
and unpaid Monthly Servicer Fees and any unreimbursed Servicer Advances for
prior Payment Dates;
     THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
     FOURTH, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian, the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates;
     FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     SIXTH, (A)  to the holders of the Class A-1 Notes, Accrued Interest and any
Interest Carry-Forward Amounts owing on the Class A-1 Notes, and to the holders
of the Class A-2 Notes, Accrued Interest and any Interest Carry-Forward Amounts
owing on the

93



--------------------------------------------------------------------------------



 



Class A-2 Notes (to the extent that there are insufficient funds to pay both
such amounts in full, such amounts shall be paid pro rata between the Class A-1
Notes and the Class A-2 Notes in proportion to the percentage which each such
Class represents of the Principal Amount), and then, (B) (i) to the holders of
the Class A-1 Notes the lesser of (a) the amount allocated to the Class A-1
Notes when all Available Funds are allocated pro rata between the Class A-1
Notes and the Class A-2 Notes in proportion to their respective Principal
Amounts and (b) the Principal Amount of the Class A-1 Notes; and (ii) to the
holders of the Class A-2 Notes and the Swap Counterparty, the amount allocated
to the Class A-2 Notes when all Available Funds are allocated pro rata between
the Class A-1 Notes and the Class A-2 Notes in proportion to their respective
Principal Amounts, pro rata in proportion to the Principal Amount of the
Class A-2 Notes and the unpaid Senior Priority Swap Termination Amount,
respectively, until such amounts are reduced to zero;
     SEVENTH, Accrued Interest and any Interest Carry-Forward Amounts owing on
the Class B Notes and principal on the Class B Notes until the Class B Notes are
paid in full;
     EIGHTH, Accrued Interest and any Interest Carry-Forward Amounts owing on
the Class C Notes and principal on the Class C Notes until the Class C Notes are
paid in full;
     NINTH, to the Trustee, any other amounts due to the Trustee under this
Indenture;
     TENTH, to the Swap Counterparty, any amounts owing to the Swap Counterparty
in respect of a termination of the Interest Rate Swap; and
     ELEVENTH, to Issuer, any remaining amounts free and clear of the lien of
this Indenture.
     Section 11.8 Limitation on Suits by Individual Noteholders.
     Subject to Section 11.9, no Noteholder shall have any right to institute
any Proceeding with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless:
     (a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
     (b) the Majority Holders shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
     (c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
     (d) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding,

94



--------------------------------------------------------------------------------



 



it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided.
     Section 11.9 Unconditional Rights of Noteholders to Receive Principal and
Interest.
     Notwithstanding any other provision in this Indenture, the Holder of any
Note shall have the right, which right is absolute and unconditional, to receive
payment of the principal and interest on such Note on the respective due dates
thereof expressed in such Note or in this Indenture and to institute suit for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Noteholder.
     Section 11.10 Restoration of Rights and Remedies.
     If the Trustee or any Noteholder has instituted any Proceeding to enforce
any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Noteholder, then and in every such case the Issuer, the
Trustee and the Noteholders shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.
     Section 11.11 Waiver of Event of Default.
     Prior to the Trustee’s acquisition of a money judgment or decree for
payment, in either case for the payment of all amounts owing by the Issuer in
connection with this Indenture and the Notes issued hereunder, the Majority
Holders have the right to waive any Event of Default and its consequences.
     Upon any such waiver, such Event of Default shall cease to exist, and be
deemed to have been cured, for every purpose of this Indenture but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.
     Section 11.12 Waiver of Stay or Extension Laws.
     The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, on the basis of any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but will
suffer and permit the execution of every such power as though no such law had
been enacted.

95



--------------------------------------------------------------------------------



 



     Section 11.13 Sale of Collateral.
     (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 11.5 shall not be exhausted by any one or more
Sales as to any portion of such Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral shall have been sold or all amounts
payable on the Notes shall have been paid, whichever occurs later. The Trustee
may from time to time postpone any Sale by public announcement made at the time
and place of such Sale. The Trustee hereby expressly waives its right to any
amount fixed by law as compensation for any Sale. The Trustee may reimburse
itself from the proceeds of any sale for the reasonable costs and expenses
incurred in connection with such sale. The net proceeds of such sale shall be
applied as provided in this Indenture.
     (b) The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer’s interest in any portion of the Collateral in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such Sale shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
     Section 11.14 Action on Notes.
     The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking, obtaining or application of any
other relief under or with respect to this Indenture. None of the rights or
remedies of the Trustee or the Noteholders hereunder shall be impaired by the
recovery of any judgment by the Trustee or any Noteholder against the Issuer or
by the levy of any execution under such judgment upon any portion of the
Collateral.
     Section 11.15 Control by the Noteholders.
     If an Event of Default has occurred and is continuing, the Majority Holders
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee with respect to the Notes or
exercising any trust or power conferred on the Trustee; provided that
     (i) such direction shall not be in conflict with any rule of law or with
this Indenture;
     (ii) any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5 and 11.6; and
     (iii) the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;

96



--------------------------------------------------------------------------------



 



provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability unless it has been
provided with reasonable indemnity against such liability.
ARTICLE XII
SERVICER DEFAULTS
     Section 12.1 Servicer Defaults.
     If any one of the following events (each, a “Servicer Default”) shall occur
and be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit on
or before the date such payment, transfer or deposit is required to be made or
given by the Servicer under the terms of this Indenture and such failure remains
unremedied for two Business Days; provided, however, that if the Servicer is
unable to make a payment, transfer or deposit when due and such failure is as a
result of circumstances beyond the Servicer’s control, the grace period shall be
extended to five Business Days;
     (b) failure on the part of the Servicer duly to observe or perform any
other covenants or agreements of the Servicer set forth in this Indenture or any
other Transaction Document to which the Servicer is a party and such failure
continues unremedied for a period of 30 days after the earlier of the date on
which the Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, or to the Servicer and the Trustee by
the Holders of 25% or more of the Aggregate Principal Amount of the Notes;
     (c) any representation and warranty made by the Servicer in this Indenture
shall prove to have been incorrect in any material respect when made and has a
material and adverse impact on the Trustee’s interest in the Pledged Loans and
other Pledged Assets and the Servicer is not in compliance with such
representation or warranty within 30 Business Days after the earlier of the date
on which the Servicer has actual knowledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Servicer by the Trustee or to the Servicer and the Trustee by
the Holders of 25% or more of the Aggregate Principal Amount of the Notes;
     (d) an Insolvency Event shall occur with respect to the Servicer or the
Performance Guarantor; or
     (e) the Servicer shall fail to deliver the reports described in Section 8.1
of this Indenture and such failure shall continue for five Business Days.
THEN, so long as such Servicer Default shall be continuing, the Holders of
Control Party by notice then given in writing to the Servicer, the Swap
Counterparty, the Issuer, the Trustee and each Rating Agency (a “Termination
Notice”), may terminate all of the rights and obligations of the Servicer as
Servicer under this Indenture (such termination being herein called a “Service
Transfer”). After receipt by the Servicer and the Trustee of such Termination
Notice and subject

97



--------------------------------------------------------------------------------



 



to the terms of Section 12.2(a), the Trustee shall automatically assume the
responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Holders of Control Party (which authorization is coupled with
an interest and is irrevocable) is hereby authorized and empowered (upon the
failure of the Servicer to cooperate) to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments
upon the failure of the Servicer to execute or deliver such documents or
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such transfer of servicing rights.
     The Servicer agrees to cooperate with the Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including without limitation the
transfer to such Successor Servicer of all authority of the Servicer to service
the Pledged Loans provided for under this Indenture, including without
limitation all authority over any Collections which shall on the date of
transfer be held by the Servicer for deposit in the Control Account or which
shall thereafter be received by the Servicer with respect to the Pledged Loans,
and in assisting the Successor Servicer in enforcing all rights under this
Indenture including, without limitation, allowing the Successor Servicer’s
personnel access to the Servicer’s premises for the purpose of collecting
payments on the Pledged Loans made at such premises. The Servicer shall promptly
transfer its electronic records relating to the Pledged Loans to the Successor
Servicer in such electronic form as the Successor Servicer may reasonably
request and shall promptly transfer to the Successor Servicer all other records,
correspondence and documents necessary for the continued servicing of the
Pledged Loans in the manner and at such times as the Successor Servicer shall
reasonably request. The Servicer shall allow the Successor Servicer access to
the Servicer’s officers and employees. To the extent that compliance with this
Section 12.1 shall require the Servicer to disclose to the Successor Servicer
information of any kind which the Servicer reasonably deems to be confidential,
the Successor Servicer shall be required to enter into such customary licensing
and confidentiality agreements as the Servicer shall deem necessary to protect
its interest and as shall be satisfactory in form and substance to the Successor
Servicer. The Servicer hereby consents to the entry against it of an order for
preliminary, temporary or permanent injunctive relief by any court of competent
jurisdiction, to ensure compliance by the Servicer with the provisions of this
paragraph.
     Section 12.2 Appointment of Successor.
     (a) Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by the Trustee or until a date mutually agreed
upon by the Servicer and the Trustee. Upon receipt by the Servicer of a
Termination Notice, the Trustee, at the direction of the Control Party, shall as
promptly as possible after the giving of a Termination Notice appoint a
successor servicer (in any case, the “Successor Servicer”), and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Trustee; provided that such appointment shall be subject to
the satisfaction of the Rating Agency Condition. In the event a Successor
Servicer has not been

98



--------------------------------------------------------------------------------



 



appointed and accepted the appointment by the date of termination stated in the
Termination Notice the Trustee shall automatically assume responsibility for
performing the servicing functions under this Indenture on the date of such
termination. In the event that a Successor Servicer has not been appointed and
has not accepted its appointment and the Trustee is legally unable or otherwise
not capable of assuming responsibility for performing the servicing functions
under this Indenture, the Trustee shall petition a court of competent
jurisdiction to appoint any established financial institution having a net worth
of not less than $100,000,000 and whose regular business includes the servicing
of receivables similar to the Pledged Loans or other consumer finance
receivables; provided, however, pending the appointment of a Successor Servicer,
the Trustee will act as the Successor Servicer.
     (b) Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
     (c) Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make arrangements for the compensation of the Successor Servicer. The costs and
expenses of transferring servicing shall be paid by the Servicer which is
resigning or being replaced and to the extent such costs and expenses are not so
paid, shall be paid from Collections as provided herein in Sections 3.1 and
11.7.
     Section 12.3 Notification to Noteholders.
          Upon the occurrence of any Servicer Default or any event which, with
the giving of notice or passage of time or both, would become a Servicer
Default, the Servicer shall give prompt written notice thereof to the Trustee
and the Issuer and the Trustee shall give notice to the Noteholders at their
respective addresses appearing in the Note Register and to the Swap
Counterparty. Upon any termination or appointment of a Successor Servicer
pursuant to this Article XII, the Trustee shall give prompt written notice
thereof to the Issuer and to the Noteholders at their respective addresses
appearing in the Note Register and to the Swap Counterparty.
     Section 12.4 Waiver of Past Defaults.
          With respect to a Servicer Default described in Section 12.1, the
Majority Holders may, on behalf of all Holders, waive any default by the
Servicer in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any default arising therefrom shall be deemed to have been remedied for every
purpose of this Indenture. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.
     Section 12.5 Termination of Servicer’s Authority.
          All authority and power granted to the Servicer under this Indenture
shall automatically cease and terminate upon termination of this Indenture
pursuant to Section 14.1,

99



--------------------------------------------------------------------------------



 



and shall pass to and be vested in the Issuer and without limitation the Issuer
is hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights upon termination of
this Indenture. The Servicer shall cooperate with the Issuer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Pledged Loans. The Servicer shall transfer its electronic
records relating to the Pledged Loans to the Issuer in such electronic form as
Issuer may reasonably request and shall transfer all other records,
correspondence and documents relating to the Pledged Loans to the Issuer in the
manner and at such times as the Issuer shall reasonably request. To the extent
that compliance with this Section 12.5 shall require the Servicer to disclose
information of any kind which the Servicer deems to be confidential, the Issuer
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests and as
shall be reasonably satisfactory in form and substance to the Issuer.
     Section 12.6 Matters Related to Successor Servicer.
     The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.
     The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Pledged Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Pledged Loan information.
     Any Successor Servicer shall have no liability with respect to any
obligation which was required to be performed by the predecessor Servicer prior
to the date that the Successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the predecessor Servicer.
     The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Indenture if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
     If the Trustee or any other Successor Servicer assumes the role of
Successor Servicer

100



--------------------------------------------------------------------------------



 



hereunder, such Successor Servicer shall be entitled to appoint subservicers
whenever it shall be deemed necessary by such Successor Servicer. The Successor
Servicer shall, notwithstanding any such subservicing arrangements, remain
obligated and liable to the Trustee, the Issuer, the Collateral Agent and the
Noteholders for the servicing and administration of the Pledged Loans in
accordance with the provisions of this Indenture to the same extent and under
the same terms and conditions as if it alone were servicing and administering
the Pledged Loans.
ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
     Section 13.1 Duties of Trustee.
     (a) The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.
     (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.
     (c) Subject to Section 13.1(a), no provision of this Indenture shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
     (i) the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or employees of the Trustee, unless
it shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;
     (ii) the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture or at the direction of the Majority Holders relating to the time,
method and place of conducting

101



--------------------------------------------------------------------------------



 



any proceeding for any remedy available to the Trustee, or exercising or
omitting to exercise any trust or power conferred upon the Trustee, under this
Indenture;
     (iii) the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default, Sequential Order Event, Cash Accumulation Event or
Servicer Default unless a Responsible Officer of the Trustee obtains actual
knowledge of such failure based upon receipt of written information or other
communication or a Responsible Officer of the Trustee receives written notice of
such failure from the Servicer, the Issuer or any Noteholder. In the absence of
receipt of notice or actual knowledge by a Responsible Officer, the Trustee may
conclusively assume there is no Event of Default, Sequential Order Event, Cash
Accumulation Event or Servicer Default; and
     (iv) Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Indenture, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, no implied covenants or obligations shall be read into this Indenture
against the Trustee and, in the absence of bad faith, willful misconduct or
negligence on the part of the Trustee, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.
     (d) The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by the Majority
Holders authorizing the Trustee to be reimbursed for any funds from amounts
available in the Collection Account), and none of the provisions contained in
this Indenture shall in any event require the Trustee to perform, or be
responsible for the manner of performance of, any of the obligations of the
Servicer under this Indenture except during such time, if any, as the Trustee
shall be the successor to, and be vested with the rights, duties, powers and
privileges of, the Servicer in accordance with the terms of this Indenture.
     (e) Except for actions expressly authorized by this Indenture, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan or other Collateral now existing or hereafter created or to
impair the value of any Pledged Loan or other Collateral now existing or
hereafter created.
     (f) Except as provided in this Indenture, the Trustee shall have no power
to dispose of or vary any Collateral.
     (g) In the event that the Note Registrar shall fail to perform any
obligation, duty or agreement in the manner or on the day required to be
performed by the Note Registrar, as the

102



--------------------------------------------------------------------------------



 



case may be, under this Indenture, the Trustee (if it is not then the Note
Registrar) shall be obligated promptly to perform such obligation, duty or
agreement in the manner so required.
     (h) The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Collateral other than from funds
available in the Collection Account, or (D) confirm or verify the contents of
any reports or certificates of the Servicer delivered to the Trustee pursuant to
this Indenture believed by the Trustee to be genuine and to have been signed or
presented by the proper party or parties.
     Section 13.2 Certain Matters Affecting the Trustee.
     Except for its own gross negligence, reckless disregard of its duties, bad
faith or misconduct:
     (a) the Trustee may rely on and shall be protected from liability to the
Issuer and the Noteholders in acting on, or in refraining from acting in accord
with, any resolution, Officer’s Certificate, certificate of auditors or any
other certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
     (b) the Trustee may consult with counsel, and any advice of counsel
(including without limitation counsel to the Issuer or the Servicer) shall be
full and complete authorization and protection from liability to the Issuer and
the Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
     (c) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice (which has not been cured), to exercise such of the rights and powers
vested in it by this Indenture, and to use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs;
     (d) neither the Trustee nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be personally liable for any
action taken, suffered or omitted to be taken by the Trustee or such Person in
good faith and believed by such Person to be

103



--------------------------------------------------------------------------------



 



authorized or within the discretion or rights or powers conferred upon it by
this Indenture, nor for any action taken or omitted to be taken by any other
party hereto;
     (e) the Trustee shall not be bound to make any investigation into the facts
of matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by the Majority
Holders; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee, not assured to
the Trustee by the security afforded to it by the terms of this Indenture, the
Trustee may require indemnity satisfactory to the Trustee against such cost,
expense or liability as a condition to taking any such action;
     (f) subject to Section 3.7, the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian, and the Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney or custodian appointed with due care by it hereunder;
     (g) except as may be required by Section 13.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Servicer or the Issuer with their
respective representations and warranties or for any other purpose;
     (h) the right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
     (i) the Trustee shall not be required to give any bond or surety in respect
of the powers granted hereunder.
     Section 13.3 Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes.
     The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Notes (other than the certificate of authentication
on the Notes) or for any statements, representations or warranties made herein
by any Person other than the Trustee (except as expressly set forth herein).
Except as set forth in Section 13.14, the Trustee makes no representations as to
the validity, enforceability or sufficiency of this Indenture or of the Notes
(other than the certificate of authentication on the Notes) or of any Pledged
Loan or related document. The Trustee shall not be accountable for the use or
application of funds properly withdrawn from any Account on the instructions of
the Servicer or for the use or application by the Issuer of the proceeds of any
of the Notes, or for the use or application of any funds paid to the Issuer in
respect of the Pledged Loans. The Trustee shall not be responsible for the
legality or validity of this Indenture or the validity, priority, perfection or
sufficiency of the security for the Notes issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise

104



--------------------------------------------------------------------------------



 



perfect or maintain the perfection of any security interest or lien granted to
it hereunder or to record this Indenture.
     Section 13.4 Trustee May Own Notes; Trustee in its Individual Capacity.
     Wells Fargo Bank, National Association, in its individual or any other
capacity, may become the owner or pledgee of Notes with the same rights as it
would have if it were not the Trustee. Wells Fargo Bank, National Association
and its Affiliates may generally engage in any kind of business with the Issuer
or the Servicer as though Wells Fargo Bank, National Association were not acting
in such capacity hereunder and without any duty to account therefor. Nothing
contained in this Indenture shall limit in any way the ability of Wells Fargo
Bank, National Association and its Affiliates to act as a trustee or in a
similar capacity for other interval ownership and lot contract and installment
note financings pursuant to agreements similar to this Indenture.
     Section 13.5 Trustee’s Fees and Expenses; Indemnification.
     The Trustee shall be entitled to receive from time to time pursuant to this
Indenture and the Trustee Fee Letter, (a) such compensation as shall be agreed
to between the Issuer and the Trustee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by it in the execution of the trust hereby created and
in the exercise and performance of any of the powers and duties hereunder as the
Trustee and to be reimbursed for its out-of-pocket expenses (including
reasonable attorneys’ fees), incurred or paid in establishing, administering and
carrying out its duties under this Indenture or the Collateral Agency Agreement
and (b) subject to Section 10.3, the Issuer and the Servicer agree, jointly and
severally, to pay, reimburse, indemnify and hold harmless the Trustee (without
reimbursement from any Account or otherwise) upon its request for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including without
limitation fees, expenses and disbursements of counsel) which may at any time
(including without limitation at any time following the termination of this
Indenture and payment on account of the Notes) be imposed on, incurred by or
asserted against the Trustee in any way relating to or arising out of this
Indenture, the Collateral Agency Agreement or any other Transaction Document to
which the Trustee is a party or the transactions contemplated hereby or any
action taken or omitted by the Trustee under or in connection with any of the
foregoing except for those liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence, reckless disregard of its duties, bad faith or
willful misconduct of the Trustee and except that if the Trustee is appointed
Successor Servicer pursuant to Section 12.2, the provisions of this Section 13.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Servicer. The agreements in this
Section 13.5 shall survive the termination of this Indenture, the resignation or
removal of the Trustee and all amounts payable on account of the Notes.
     Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

105



--------------------------------------------------------------------------------



 



     Section 13.6 Eligibility Requirements for Trustee.
     The Trustee hereunder (if other than Wells Fargo Bank, National
Association) shall at all times be an Eligible Institution and a corporation or
banking association organized and doing business under the laws of the United
States of America or any state thereof authorized under such laws to exercise
corporate trust powers, and such Trustee (including Wells Fargo Bank, National
Association) shall have a combined capital and surplus of at least $25,000,000
(or, in the case of a successor to the initial Trustee, $100,000,000), be
subject to supervision or examination by federal or state authority. If such
corporation or banking association publishes reports of condition at least
annually, pursuant to law or to the requirements of federal or state supervising
or examining authority, then for the purpose of this Section 13.6, the combined
capital and surplus of such corporation or banking association shall be deemed
to be its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section 13.6, the Trustee
shall resign immediately in the manner and with the effect specified in
Section 13.7.
     Section 13.7 Resignation or Removal of Trustee.
     (a) The Trustee may at any time resign and be discharged from the trust
hereby created by giving 60 days prior written notice thereof to the Issuer, the
Swap Counterparty, the Servicer, the Noteholders and each Rating Agency. Upon
receiving such notice of resignation, the Issuer shall promptly arrange to
appoint a successor trustee meeting the requirements of Section 13.6 and the
Servicer shall notify the Trustee, the Swap Counterparty and each Rating Agency
of such appointment by written instrument, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor Trustee. If no
successor Trustee shall have been so appointed and have accepted within 30 days
after the giving of such notice of resignation, a successor Trustee shall be
appointed by the Majority Holders (with notice to the Swap Counterparty). The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the Trustee. If no successor Trustee shall have been so
appointed and shall have accepted appointment in the manner hereinafter
provided, any Noteholder, on behalf of itself and all others similarly situated,
or the resigning Trustee may petition any court of competent jurisdiction for
the appointment of a successor Trustee.
     (b) If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 13.6 and shall fail to resign after written
request therefor by the Issuer or the Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
a receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer may remove the Trustee and promptly appoint a successor Trustee by
written instrument, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee.
     (c) At any time, the Majority Holders, to the extent permitted by law, may
remove the Trustee and promptly appoint a successor Trustee by written
instrument, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor Trustee.

106



--------------------------------------------------------------------------------



 



     (d) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 13.7 shall
not become effective until acceptance of appointment by the successor Trustee as
provided in Section 13.8.
     Section 13.8 Successor Trustee.
     (a) Any successor Trustee, appointed as provided in Section 13.7, shall
execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The predecessor Trustee shall deliver to the successor
Trustee all money, documents and other property held by it hereunder; and Issuer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Trustee all such rights, power, duties and
obligations.
     (b) No successor Trustee shall accept appointment as provided in this
Section 13.8 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 13.6.
     (c) Upon acceptance of appointment by a successor Trustee as provided in
this Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Swap Counterparty, the Servicer and
all Noteholders at their addresses as shown in the Note Register.
     Section 13.9 Merger or Consolidation of Trustee.
     Any Person into which the Trustee may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder, provided, such corporation shall be eligible under the
provisions of Section 13.6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.
     Section 13.10 Appointment of Co-Trustee or Separate Trustee.
     (a) Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, the Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Collateral and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders and the Swap
Counterparty, such title to the Collateral, or any part thereof, and subject to
the other provisions of this Section 13.10, such powers, duties, obligations,
rights and trusts as the Trustee may consider necessary or desirable. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 13.6 and no notice to the
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 13.8.

107



--------------------------------------------------------------------------------



 



     (b) Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral, or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;
     (ii) no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and
     (iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
     (d) Any separate trustee or co-trustee may at any time constitute the
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
     Section 13.11 Trustee May Enforce Claims Without Possession of Notes.
     All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as
trustee. Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, be for the benefit of the Noteholders and the Swap
Counterparty as their interests appear in this Indenture.

108



--------------------------------------------------------------------------------



 



     Section 13.12 Suits for Enforcement.
     If an Event of Default or a Servicer Default shall occur and be continuing,
the Trustee, in its discretion may or at the direction of the Control Party
shall subject to the provisions of Article XI and Section 12.1, proceed to
protect and enforce its rights and the rights of the Noteholders under this
Indenture by a suit, action or proceeding in equity or at law or otherwise,
whether for the specific performance of any covenant or agreement contained in
this Indenture or in aid of the execution of any power granted in this Indenture
or for the enforcement of any other legal, equitable or other remedy as the
Trustee, being advised by counsel, shall deem most effectual to protect and
enforce any of the rights of the Trustee, the Noteholders.
     Section 13.13 Rights of the Noteholders to Direct the Trustee.
     The Majority Holders shall have the right to direct the time, method, and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee; provided, however, that,
subject to Section 13.1, the Trustee shall have the right to decline to follow
any such direction if the Trustee being advised by counsel determines that the
action so directed may not lawfully be taken, or if the Trustee in good faith
shall, by a Responsible Officer or Responsible Officers of the Trustee,
determine that the proceedings so directed would be illegal or involve it in
personal liability or be unduly prejudicial to the rights of Noteholders not
parties to such direction, or if the Trustee has not been offered reasonable
security or indemnity, as contemplated by Section 13.2, by the Majority Holders;
and provided further, that nothing in this Indenture shall impair the right of
the Trustee to take any action deemed proper by the Trustee and which is not
inconsistent with such direction by the Noteholders.
     Section 13.14 Representations and Warranties of the Trustee.
     The Trustee represents and warrants that:
     (a) the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;
     (b) the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
     (c) this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).

109



--------------------------------------------------------------------------------



 



     Section 13.15 Maintenance of Office or Agency.
     The Trustee will maintain at its expense in Minneapolis, Minnesota, an
office or offices or agency or agencies where notices and demands to or upon the
Trustee in respect of the Notes and this Indenture may be served. The Trustee
will give prompt written notice to the Issuer, the Swap Counterparty, the
Servicer and the Noteholders of any change in the location of any such office or
agency.
     Section 13.16 No Assessment.
     Wells Fargo Bank, National Association’s agreement to act as Trustee
hereunder shall not constitute or be construed as Wells Fargo Bank, National
Association’s assessment of the Issuer’s or any Obligor’s creditworthiness or a
credit analysis of any Loans.
     Section 13.17 UCC Filings and Title Certificates.
     (a) The Trustee and the Noteholders expressly recognize and agree that the
Collateral Agent may be listed as the secured party of record on the various
Financing Statements required to be filed under this Indenture in order to
perfect the security interest in the Collateral, and such listing will not
affect in any way the respective status of the other secured parties under the
Collateral Agency Agreement as the holders of their respective interests in
other collateral. In addition, such listing shall impose no duties on the
Collateral Agent other than those expressly and specifically undertaken in
accordance with this Indenture and the Collateral Agency Agreement.
     (b) The Trustee shall file such financing statements covering the
Collateral as the Control Party shall request in writing.
     (c) [Reserved].
     Section 13.18 Replacement of the Custodian.
     Each of the Issuer and the Servicer agree not to replace the Custodian then
acting as custodian of the Pledged Loans and related assets unless the Rating
Agency Condition has been satisfied with respect to such replacement.
ARTICLE XIV
TERMINATION
     Section 14.1 Termination of Agreement.
     The respective obligations and responsibilities of the Issuer, the Servicer
and the Trustee created hereby (other than the obligation of the Trustee to make
payments to Noteholders as hereafter set forth and Section 15.16) shall
terminate (the “Termination Date”) on the day after the Payment Date following
the date on which funds shall have been deposited in the Collection Account
sufficient to pay the Aggregate Principal Amount of all Notes plus all interest
accrued

110



--------------------------------------------------------------------------------



 



on the Notes through the day preceding such Payment Date; provided that, all
amounts required to be paid on such Payment Date pursuant to this Indenture
shall have been paid.
     Section 14.2 Final Payment.
     (a) Written notice of any termination shall be given (subject to at least
two Business Days’ prior notice from the Servicer to the Trustee) by the Trustee
to the Noteholders, the Swap Counterparty and each Rating Agency then rating any
Notes mailed not later than the fifth day of the month of such final payment
specifying (a) the Payment Date and (b) the amount of any such final payment.
The Trustee shall give such notice to the Note Registrar at the time such notice
is given to the Noteholders.
     (b) On or after the final Payment Date, upon written request of the
Trustee, the Noteholders shall surrender their Notes to the office specified in
such request. If presentation or surrender of a Definitive Note is not made
within six years of notice of final distribution, no claim may be made in
respect of such Definitive Note.
     (c) [Reserved].
     Section 14.3 [Reserved].
     Section 14.4 Release of Collateral.
     Upon the termination of this Indenture pursuant to Section 14.1, the
Trustee shall release all liens and assign to the Issuer (without recourse,
representation or warranty) all right, title and interest of the Trustee in and
to the Collateral and all proceeds thereof. The Trustee shall execute and
deliver such instruments of assignment, in each case without recourse,
representation or warranty, as shall be reasonably requested by the Issuer to
release the security interest of the Trustee in the Collateral.
     Section 14.5 Release of Defaulted Loans.
     (a) Issuer May Obtain Release. If any Pledged Loan becomes a Defaulted Loan
during any Due Period, the Issuer may, subject to the limitation set forth in
Section 14.5(d), obtain a release of such Pledged Loan from the lien of this
Indenture on any Payment Date thereafter. To obtain such release the Issuer
shall be required either to (i) pay the Release Price of such Defaulted Loan to
the Trustee for deposit into the Collection Account or (ii) deliver to the
Trustee one or more Qualified Substitute Loans in substitution for such
Defaulted Loan and pay the applicable Substitution Adjustment Amount to the
Trustee for deposit into the Collection Account. The Issuer shall provide
written notice to the Trustee, and the Collateral Agent of any release pursuant
to this Section 14.5 not less than two Business Days prior to the Payment Date
on which such release is to be effected, specifying the Defaulted Loan and the
Release Price therefor. The Issuer shall (i) pay the Release Price to the
Trustee for deposit into the Collection Account not later than 12:00 noon, New
York City time, on the Payment Date on which such release is made or
(ii) deliver the Qualified Substitute Loan or Qualified Substitute Loans by
12:00 noon, New York City time, on the Payment Date on which such release is
made and pay any Substitution Adjustment Amount to the Trustee for deposit into
the Collection Account not later than 12:00 noon, New York City time, on such
Release Date.

111



--------------------------------------------------------------------------------



 



     (b) Substitution. If a Seller delivers to the Issuer a Qualified Substitute
Loan or Qualified Substitute Loans in lieu of payment for the repurchase of a
Defaulted Loan, the Issuer shall execute a Supplemental Grant in substantially
the form of Exhibit G hereto and deliver such Supplemental Grant to the Trustee
and the Collateral Agent. Payments due with respect to Qualified Substitute
Loans on or prior to the Calculation Date next preceding the date of
substitution shall not be property of the Issuer, but, to the extent received by
the Servicer, will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. Payments due with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. The Servicer shall electronically
deliver a schedule of any Defaulted Loans so removed and Qualified Substitute
Loans so substituted to the Trustee and such schedule shall be an amendment to
the Loan Schedule. Upon such substitution, the Qualified Substitute Loan or
Qualified Substitute Loans shall be subject to the terms of this Indenture in
all respects, the Issuer shall be deemed to have made the representations, and
warranties with respect to each Qualified Substitute Loan set forth in
Section 5.1 and 5.2 of this Indenture, in each case as of the date of
substitution, and the Issuer shall be deemed to have made a representation and
warranty that each Loan so substituted is a Qualified Substitute Loan as of the
date of substitution. The provisions of Section 5.4(a) shall apply to any
Qualified Substitute Loan as to which the Issuer has breached the Issuer’s
representations and warranties in Section 5.1 and 5.2 to the same extent as for
any other Pledged Loan. In connection with the substitution of one or more
Qualified Substitute Loans for one or more Defaulted Loans, the Servicer shall
determine the Substitution Adjustment Amount. Such Substitution Adjustment
Amount shall be paid to the Trustee and treated as if it were a portion of the
Release Price for the Defaulted Loan and included in Available Funds as such.
     (c) Release of Defaulted Loans. Upon each release of a Pledged Loan under
this Section 14.5, the Collateral Agent and the Trustee shall automatically and
without further action release, sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse, representation or warranty, all of the
Collateral Agent’s and Trustee’s right, title and interest in and to such
Defaulted Loan and the Transferred Assets related to such Defaulted Loan free
and clear of the Lien of this Indenture. The Collateral Agent and the Trustee
shall execute such documents, releases and instruments of transfer or assignment
and take such other actions as shall reasonably be requested by the Issuer to
effect the release of such Defaulted Loans and the related Transferred Assets
pursuant to this Section 14.5. Promptly after the occurrence of a Release Date
and after the payment for or substitution for and release of a Defaulted Loan,
in respect to which the Release Price has been paid or Qualified Substitute
Loans have been provided, the Issuer shall direct the Servicer to delete such
Defaulted Loans from the Loan Schedule.
     (d) Limitations on Purchase of Defaulted Loans. The amount of Defaulted
Loans for which the Issuer is permitted to obtain a release and transfer to a
Seller is limited as provided in the WVRI Master Loan Purchase Agreement and the
WRDC Master Loan Purchase Agreement and as follows:
     (i) The Loan Balance of Pledged Loans that are WVRI Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date

112



--------------------------------------------------------------------------------



 



that were WVRI Loans; for such purposes, the Loan Balance of a Pledged Loan
shall be calculated on the day prior to the day the Pledged Loan became a
Defaulted Loan; and
     (ii) The Loan Balance of Pledged Loans that are WRDC Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date that were WRDC Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan.
     Section 14.6 Release Upon Payment in Full.
     At such time as the Notes have been paid in full, all fees and expenses of
the Trustee and the Collateral Agent with respect to the Notes have been paid in
full, all obligations relating to this Indenture have been paid in full, then,
the Collateral Agent shall, upon the written request of the Issuer, release all
liens and assign to Issuer (without recourse, representation or warranty) all
right, title and interest of the Collateral Agent in and to the Collateral, and
all proceeds thereof. The Collateral Agent and the Trustee shall execute and
deliver such instruments of assignment, in each case without recourse,
representation or warranty, as shall be reasonably requested by the Issuer to
release the security interest of the Collateral Agent in the Collateral.
ARTICLE XV
MISCELLANEOUS PROVISIONS
     Section 15.1 Amendment.
     (a) Supplemental Indentures and Amendments Without Consent of the
Noteholders. The Issuer, the Trustee, the Collateral Agent and the Servicer, at
any time and from time to time, without the consent of any of the Noteholders,
may enter into one or more amendments or indentures supplemental to this
Indenture in form satisfactory to the Trustee for any of the following purposes:
     (i) to add to the covenants of the Issuer for the benefit of the
Noteholders, the Swap Counterparty or to surrender any right or power conferred
upon the Issuer;
     (ii) to Grant any additional property to the Trustee or the Collateral
Agent or to be held by the Custodian, in each case, for the benefit of the
Trustee and the Holders of the Notes and the Swap Counterparty;
     (iii) to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Trustee or the Collateral Agent or deliver to the Custodian, in each
case for the benefit of the Trustee and the Noteholders and the Swap
Counterparty, any property subject to the Lien of this Indenture;
     (iv) to cure any ambiguity, or correct, modify or supplement any provision
which is defective or inconsistent with any other provision herein; provided
that, such

113



--------------------------------------------------------------------------------



 



correction, modification or supplement shall not alter in any material respect,
the amount or timing of payments to or other rights of the Noteholders;
     (v) to modify transfer restrictions on the Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act; or
     (vi) make any other changes which do not, individually or in the aggregate,
materially and adversely affect the rights of any Noteholders or the Swap
Counterparty.
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vi), the Issuer shall have delivered to the Trustee an Officer’s Certificate of
the Issuer and an Officer’s Certificate of the Servicer both to the effect that
such change will not materially and adversely affect the rights of any
Noteholders and the Issuer shall have delivered to the Trustee either the
consent of the Swap Counterparty to such amendment or supplement or an Officer’s
Certificate of the Issuer and an Officer’s Certificate of the Servicer both to
the effect that such change will not materially and adversely affect the rights
of the Swap Counterparty.
     Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to each Rating Agency then rating any Notes a copy of any
proposed amendment or supplemental indenture prior to the execution thereof by
the Trustee and, as soon as practicable after the execution by the Issuer, the
Servicer, the Trustee and the Collateral Agent of any such amendment or
supplemental indenture, provide to each Rating Agency a copy of the executed
amendment or supplemental indenture, as the case may be.
     (b) Amendments and Supplemental Indentures With Consent of the Noteholders.
With the consent of the Majority Holders of each Class and upon satisfaction of
the Rating Agency Condition, the Issuer, the Servicer and the Trustee may enter
into an amendment or indentures supplemental hereto for the purpose of adding
any provisions to, or changing in any manner or eliminating any of the
provisions of, this Indenture, or modifying in any manner the rights of the
Holders of the Notes under this Indenture; provided that, so long as the
Interest Rate Swap is in effect, no such amendment or supplemental indenture
shall be entered into without the prior written consent of the Swap Counterparty
if such amendment or supplement would materially and adversely affect any of the
Swap Counterparty’s rights or obligations under the Interest Rate Swap or would
materially modify the obligations of, or materially impair the ability of, the
Issuer to fully perform any of the Issuer’s payment obligations under the
Interest Rate Swap.
     No such amendment or supplemental indenture shall, without the consent of
each affected Noteholder and the Swap Counterparty, to the extent such amendment
or supplemental indenture would materially and adversely affect any of the Swap
Counterparty’s rights or obligations under the Interest Rate Swap or would
materially modify the obligations of, or materially impair the ability of, the
Issuer to fully perform any of the Issuer’s payment

114



--------------------------------------------------------------------------------



 



obligations under the Interest Rate Swap for so long as the Interest Rate Swap
has not been terminated:
     (i) reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
     (ii) change the application of the proceeds of any Collateral to the
payment of Notes;
     (iii) reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
     (iv) permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture with respect to any part of the Collateral or
terminate the lien of this Indenture on any property at any time subject thereto
or deprive the Noteholders of the security afforded by the lien of this
Indenture.
     It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment or supplemental indenture, but it shall be sufficient if
such consent shall approve the substance thereof. The Trustee will not be
permitted to enter into any such supplemental indenture unless the Rating Agency
Condition is met.
     Promptly after the execution by the Issuer, the Trustee, the Collateral
Agent and the Servicer of any amendment or supplemental indenture pursuant to
this Section 15.1(b), the Trustee, at the expense of the Issuer shall mail to
the Noteholders, the Luxembourg Stock Exchange (if and for so long as any Class
of Notes is admitted on the Official List of the Luxembourg Stock Exchange and
to trading on the Euro MTF market) and each Rating Agency rating any of the
Notes, a copy thereof.
     (c) Execution of Amendments and Supplemental Indentures. In executing or
accepting the additional trusts created by any amendment or supplemental
indenture permitted by this Section 15.1 or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 13.1 and 13.2) shall be fully protected in relying in good
faith upon, an Opinion of Counsel stating that the execution of such amendment
or supplemental indenture is authorized or permitted by this Indenture and that
all conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
amendment or supplemental indenture which affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
     (d) Effect of Amendments and Supplemental Indentures. Upon the execution of
any amendment or supplemental indenture under this Section 15.1, this Indenture
shall be modified in accordance therewith, and such amendment or supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of a Note theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
     (e) Reference in Notes to Amendments and Supplemental Indentures. Notes
executed, authenticated and delivered after the execution of any amendment or
supplemental

115



--------------------------------------------------------------------------------



 



indenture pursuant to this Section 15.1 may, and if required by the Trustee
shall, bear a notation in form approved by the Trustee as to any matter provided
for in such amendment or supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such amendment or supplemental indenture, may be prepared
and executed by the Issuer and authenticated and delivered by the Trustee or the
Authentication Agent in exchange for outstanding Notes.
     (f) In determining whether the requisite percentage of Noteholders have
concurred in any direction, waiver or consent, Notes owned by the Issuer or an
Affiliate of the Issuer shall be considered as though they are not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in making such determination or relying on any such direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee knows pursuant
to written notice (or in the case of the Issuer, by reference to the Note
Register if the Trustee is also the Note Registrar) are so owned shall be so
disregarded.
     (g) Notwithstanding any other provisions of this Section 15.1, the
Performance Guaranty may be amended in accordance with its terms.
     Section 15.2 Discretion with Respect to Derivative Financial Instruments.
     The parties to this Indenture recognize and agree that, in the course of
managing its assets and obligations, the Issuer may, from time to time, find it
useful and prudent to enter into, or to terminate or modify, derivative
financial instruments for the purpose of hedging its interest rate risk, and the
parties hereby agree that, (a) in addition to the Interest Rate Swap, the Issuer
may, from time to time, enter into derivative financial instruments for the
purpose of hedging the Issuer’s interest rate risk and (b) the Issuer may, in
its discretion, terminate, or modify, any such derivative financial instrument;
provided that the Issuer shall not terminate or modify the Interest Rate Swap
except as provided in this Indenture and solely in accordance with the
appropriate mechanism(s) as set forth in the Interest Rate Swap, and, with
respect to any derivative financial instruments, other than the Interest Rate
Swap, the Issuer shall not enter into any such instruments unless the Rating
Agency Condition has been satisfied with respect to such derivative financial
instrument; provided further, however, that, so long as the Interest Rate Swap
is in effect, (x) no instrument shall be entered into pursuant to clause
(a) above and (y) no termination (or modification) shall be effected pursuant to
clause (b) above, without the prior written consent of the Swap Counterparty if
the effect of such instrument, termination (or modification) would be to
adversely affect the Swap Counterparty’s ability or right to receive payment
under the terms of the Interest Rate Swap, or if the instrument, termination (or
modification) would modify the obligations of or impair the ability of the
Issuer to fully perform any of its payment obligations under the Interest Rate
Swap; and provided further, however, that any termination, modification or
replacement with respect to the Interest Rate Swap effected otherwise in
accordance with this Indenture and the appropriate mechanism(s) as set forth in
the Interest Rate Swap shall not be subject to the provisions of this
Section 15.2.

116



--------------------------------------------------------------------------------



 



     Section 15.3 Limitation on Rights of the Noteholders.
     (a) The death or incapacity of any Noteholder shall not operate to
terminate this Indenture, nor shall such death or incapacity entitle such
Noteholder’s legal representatives or heirs to claim an accounting or to take
any action or commence any proceeding in any court for a partition or winding up
of the Collateral, nor otherwise affect the rights, obligations and liabilities
of the parties hereto or any of them.
     (b) Nothing herein set forth, or contained in the terms of the Notes, shall
be construed so as to constitute the Noteholders from time to time as partners
or members of an association; nor shall any Noteholder be under any liability to
any third person by reason of any action taken by the parties to this Indenture
pursuant to any provision hereof.
     Section 15.4 Governing Law.
     THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
     Section 15.5 Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND THEIR
ASSIGNEES WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THEM IN CONNECTION WITH THIS INDENTURE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     Section 15.6 Notices.
     All communications and notices hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered to, or transmitted by
overnight courier, or transmitted by telex or telecopy and confirmed by a mailed
writing:
If to the Issuer:
SIERRA TIMESHARE 2008-1 RECEIVABLES FUNDING, LLC
10750 West Charleston Boulevard
Suite 130, Mail Stop 2045
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).

117



--------------------------------------------------------------------------------



 



If to the Servicer:
WYNDHAM CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).
If to the Trustee:
WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC N9311-161
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Fax: 612- 667-3464
Attention: Corporate Trust Services-Asset-Backed Administration
(or such other address as may be furnished to the Servicer, the Issuer and the
Collateral Agent in writing by the Trustee).
If to the Collateral Agent:
U.S. BANK NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax: 916-626-3152
Attention: Structured Finance Trust Services
                   Re: Sierra Timeshare 2008-1 Receivables Funding, LLC
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
If to each Rating Agency:
Fitch, Inc.
Attn: Asset-Backed Securities — Timeshare
55 East Monroe
Suite 3500
Chicago, IL 60610
Fax: 312-368-2069
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

118



--------------------------------------------------------------------------------



 



Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Fax: 212-553-4392
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
Standard & Poor’s Ratings Group
55 Water Street
New York, New York 10041
Fax: 212-438-2655
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
If to the Swap Counterparty:
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Attention: Swaps Documentation
Fax: (+44) 207 773 6857/6858
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer),
with a copy to:
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Attention: Derivative Director, Legal Division (marked urgent)
Fax: (+44) 207 773 4932
     All communications and notices pursuant hereto to a Noteholder will be
given by first-class mail, postage prepaid, to the registered holders of such
Notes at their respective address as shown in the Note Register. Any notice so
given within the time prescribed in this Indenture shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
notice.
     Section 15.7 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Indenture shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Indenture and shall
in no way affect the validity or enforceability of the other provisions of this
Indenture or of the Notes or rights of the Noteholders thereof.

119



--------------------------------------------------------------------------------



 



     Section 15.8 Assignment.
     Notwithstanding anything to the contrary contained herein, except as
provided in Section 12.2, this Indenture may not be assigned by the Issuer or
the Servicer without the prior consent of the Majority Holders and the Swap
Counterparty.
     Section 15.9 Notes Non-assessable and Fully Paid.
     It is the intention of the Issuer that the Noteholders shall not be
personally liable for obligations of the Issuer and that the indebtedness
represented by the Notes shall be non-assessable for any losses or expenses of
the Issuer or for any reason whatsoever.
     Section 15.10 Further Assurances.
     Each of the Issuer, the Servicer and the Collateral Agent agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Trustee more fully to effect
the purposes of this Indenture, including without limitation the authorization
of any financing statements, amendments thereto, or continuation statements
relating to the Pledged Loans for filing under the provisions of the UCC of any
applicable jurisdiction.
     Section 15.11 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Trustee or the Noteholders, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver of any provision hereof shall be effective unless made in writing. The
rights, remedies, powers and privileges therein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.
     Section 15.12 Counterparts.
     This Indenture may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.
     Section 15.13 Third-Party Beneficiaries.
     This Indenture will inure to the benefit of and be binding upon the parties
hereto, the Swap Counterparty, the Noteholders and their respective successors
and permitted assigns. Except as otherwise provided in this Article XV, no other
person will have any right or obligation hereunder.
     Section 15.14 Actions by the Noteholders.
     (a) Wherever in this Indenture a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders, such action,
notice or instruction may be

120



--------------------------------------------------------------------------------



 



taken or given by any Noteholder, unless such provision requires a specific
percentage of the Noteholders. If, at any time, the request, demand,
authorization, direction, consent, waiver or other act of a specific percentage
of the Noteholders is required pursuant to this Indenture, written notification
of the substance thereof shall be furnished to all Noteholders.
     (b) Any request, demand, authorization, direction, consent, waiver or other
act by a Noteholder binds such Noteholder and every subsequent holder of such
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof in respect of anything done or omitted to be done by the
Trustee, the Issuer or the Servicer in reliance thereon, whether or not notation
of such action is made upon such Note.
     Section 15.15 Merger and Integration.
     Except as set forth in the Trustee Fee Letter, and except as specifically
stated otherwise herein, this Indenture and the other Transaction Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and, except as set forth in such Trustee Fee Letter, all prior
understandings, written or oral, are superseded by this Indenture and the other
Transaction Documents. This Indenture may not be modified, amended, waived or
supplemented except as provided herein.
     Section 15.16 No Bankruptcy Petition.
     The Trustee, the Servicer, the Collateral Agent, each Noteholder, by
accepting a Note, and each beneficial owner of a Note or any interest therein,
hereby covenant and agree that they will not at any time institute against the
Issuer, the Depositor, or Sierra 2002, or join in instituting against the
Issuer, the Depositor, or Sierra 2002, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Debtor Relief Law until one year and one day after such time as all of the
Issuer, the Depositor, and Sierra 2002 have paid in full all indebtedness owed
by such Person. The provisions of this Section 15.16 will survive any
termination of this Indenture.
     Section 15.17 Headings.
          The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
[Remainder of this page intentionally left blank.]

121



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer, the Servicer, the Trustee and the
Collateral Agent have caused this Indenture to be duly executed by their
respective officers as of the day and year first above written.

            SIERRA TIMESHARE 2008-1 RECEIVABLES FUNDING, LLC,
as Issuer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

            WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

            WELLS FARGO BANK, NATIONAL ASSOCIATION
as Trustee
      By:   /s/ Benjamin J. Krueger         Name:   Benjamin J. Krueger       
Title:   Vice President     

            U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
      By:   /s/ Cheryl Whitehead         Name:   Cheryl Whitehead       
Title:   Vice President     

[ Signature page for Indenture and Servicing Agreement ]

 